Contrato No. UNH-AO2-1,002.A7 MWO-1017

CONTRATO PARA LA EXPLORACIÓN Y
EXTRACCIÓN DE HIDROCARBUROS EN
YACIMIENTOS CONVENCIONALES TERRESTRES
BAJO LA MODALIDAD DE LICENCIA
ENTRE
COMISIÓN NACIONAL DE HIDROCARBUROS,
Y
PANTERA EXPLORACIÓN Y PRODUCCIÓN 2.2,
S.A.P.L DE CV.

08 DE DICIEMBRE DE 2017
ÁREA CONTRACTUAL 7

BURGOS

AREA CONTRACTUAL 7 > a
Contrato No. ENM-R021,02-A7.1G/2017

ÍNDICE
CLÁUSULA 1. DEFINICIONES E INTERPRETACIÓN

-. Encabezados y Referencias. a
CLÁUSULA 2. OBJETO DEL CONTRATO. TN (|
Bi -.......... Modalidad Licencia: .....-.--o.-o
33

No Otorgamiento de Derechos de Propicid 16
.. Repone Contable de Beneficios. o... he

CLÁUSULA 3. PLAZO DEL CONTRATO

Renuncia del Contratista. ..........
CLÁUSULA 4. EXPLORACIÓN
.. Plan de Exploración...

Período Inicial de Exploraci
43 Periodo Adicional de Exploración
44 -. Acwalización del Plan de Exploración.
AS .. Retraso en la Presentación del Plan de Exploración.

- Incumplimiento de los Compromisos de Trabajo.
- Pruebas de Formación. .ioruim.as.-
AS Notificación de Descubrimiento.

CLÁUSULA 5. EVALUACIÓN

... Programa de Evaluación
-.. Descubrimiento de Gas Nuturul No Asociado,

... Descubrimiento Comercial. ..........
. Plan de Desarrollo.
Observaciones alP

65 Actividades de Exploración Adicionales... y
CLÁUSULA 7. REDUCCIÓN Y DEVOLUCIÓN DEL ÁREA umucaaciicicarosaisss 26

Tel ooo... Reglas de Reducción y Devolución. ......

72... No Disminución de Otras Obligaciones. ...

Ue isminuci í

Í ÁNILA CONTRACTUAL 7
Comento No. ONH-R02-4,02-A 780/2017

CLAUSULA 8. ACTIVIDADES DE PRODUCCIÓN

.. Perfil de Producción.
Bl cccicinoors IMSTAÍACIONES. ,-

CLÁUSULA 9. UNIFICACIÓN ....ao..

... Procedimiento de Unificación... e
- Unificación sin Contratista o Asignatario Contigua

CLÁUSULA 10. AVANCE DE LAS ACTIVIDADES PETROLERAS.....o.os, 29
.. Perforación de Pozos. ...cooooo coro.

Reportes de Perforación y Geofisicas. 30

Programas de Trabajo Indicativos. 30

Informes de Avance... Si 30

y .. Actividades Exentas de, Aprobación: 30
CLÁUSULA 11. COSTOS csceccccconos

Hb... Contabilidad de Costos del Contratista
Presupuestos Indicativos. .....
Procura de Bienes y Servicios. .
Obligación de Mantener Registros
De las Operaciones del Contratista

CLÁUSULA 12. MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS
A ARANA 3

+ Procedimientos de Medición. ...... 3)
Instalación, Operación. Mantenimiento y Calibración de Jos Sistemas
de Medición 32
..- Registros. .... 32
Mal Funcionamiento de los Sistemas de Medición. 324
.- Punto de Medición Fuera del Area Contractual

CLÁUSULA 13. MATERIALES .

.. Propiedad y Uso de Materiales...
Materiales Inmuebles Exentos de Transferencia.
.- Arrendamiento...

14.1.
14.2,

ronca dela CL

143... Responsabilidad en Seguri

Protección al Ambiente y Salud en e Trabaja.
14,4... Diños Preexistentes. ... in
19,5... Derecho de Acceso de Tetdcros ul Área Contractual.

CLÁUSULA 15, DISPOSICIÓN DE LA PRODUCCIÓN

15.1, Hidrocarburos de Autoconsumo. .. =$]
15,2. .. Comercialización de la Producción del Contratista.

E úl ÁREA CONTRACTUAL +

Ú

9% ñ

(e

pS
Y
Contrato No. ONM-R02.1.02-A78G2017

A NAAA
CLÁUSULA 16. CONTRAPRESTACIONES soon:

.. Contraprestación del Contratista. ...
. Valor Contractual de los Hidrocarburos...
.. Revisión de las Contraprestaciones. ...

CLÁUSULA 17. GARANTÍAS suscaccs

1d. . Garantía de Cumplimiento.
17,2.......... Gurantla Corporativa. ...

CLÁUSULA 18. ABANDONO Y ENTREGA DEL ÁREA CONTRACTUALA44
VE hurconek Requerimientos del Programa
18.2... Notificación de Abandono.
18.3... Fideicomiso de Abandono, :
18,4)... Fondeo del Fideicomiso de Abandono. qe
18,5... Fondos insuficientes, .......... 46
18.6... Sustitución Solicitada por la
18.7.......—.- Etapa de Fransición Fina)

CLÁUSULA 19. RESPONSABILIDAD LABORAL; SUBCONTRATISTAS Y

CONTENIDO NACIONAL ...... rrrensrrossccaraes $8

19.) ......... Responsabilidad Laboral
19.2

19.3..
194.
19,5... .. Capacitación y Transferencia Tecnológica.

CLÁUSULA 20. SEGUROS

CLÁUSULA 21. OBLIGACIONES DE CARÁCTER FISCAL
21.1...
2L2..
CLÁUSULA 22. CASO FORTUITO O FUERZA MA 83
Dio Caso Fortuito o Fuerza Mayor.
Dan... Curga de la Prueba. .............-- k 5
Diniico Notificación de Caso Fortuito o Fuerza Mayor Ss j
D.4 -- Derecho de Terminación. .
25. .. Shuaciones de Emergencia o Siniestro. >.

6 AREA CONTRACTUAL 7 y

M4

Contrato No. ONM-R02-102-478G 2017

CLAUSULA 23, RESCISIÓN ADMINISTRATIVA Y RESCISIÓN

CONTRACTUAL 55
Dl, +. Rescisión Administrativa...
23.2... Investigación Previa. ....
3 Procedimiento de Rescisión Administrativa. ........
23. Rescisión Contractual, sorooooroicaos
23.5 Efectos de la Rescisión Administrati
23.6. el FOQUIIO e rmciccrr circa

CLÁUSULA 24. CESIÓN Y CAMBIO DE CONTROL

24.1 sl

242., Efectos de la Cesión o sel ¡Cambio de Control...
243. .. Prohibición de Gravámenes. Se
e RO 117 EE

CLÁUSULA 25. INDEMNIZACIÓN... O
CLÁUSULA 26. LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS 63
-- Normatividad Aplicable. .. ¿03

rormverrererinverreereseerssseses OL

Requisitos del Concilado an del o hsicini
— Tribunales Federales...

CLÁUSULA: 29. DATOS Y CONFIDENCIALIDAD cocrcecennormnoreeneeneeeeeereeeeeees (Ó

Mot......... Propiedad de la Información. .. 00.
Posesión y Uso de la Información Técnica.
Aprovechamiento de la Información Técnica resultado de las
Actividades de Reconocimiento y Exploración Superficial
.. Información Pública. .
Confidencialidad.....
... Excepción a la Confidencialidad. .

iv ÁRILA CONTRACTUAL T NS
QU
Contrato No. CNM-R02-1.02-47.4G/2017

CLÁUSULA 30, TABULADORES SOBRE LOS VALORES PROMEDIO DE

LA TIERRA ¡oociótoromesracacinneim O an |
CLÁUSULA 31, NOTIFICACIONES sssiraccacorcoconsonisoo A)
CLÁUSULA 32, TOTALIDAD DEL CONTRATO... sirtememsnca
CLÁUSULA 33, DISPOSICIONES DE TRANSPARENCIA ccccnccococonacccnsociacacas

70
A]

.. Acceso a la Información. ...........
Conducta del Contratista y Filiales
Notificación de la o

Conflicto de Interés. .
CLÁUSULA q. COOPERACIÓN: EN MATERIA DE SEGURIDAD
NACIONAL. > n
CLÁUSULA 35, IDIOMA + > an,
CEÁDSULA 26; EJEMPLARES ecoocciroricamnsca mc 1
Y AREA CONTRACTUAL 7 Y
MW u>

Lunirao No, UNH-K02-1,02-A7, 14/2017

CONTRATO CNH-R02-1.02-47.8G/2017

CONTRATO PARA LA EXPLORACIÓN Y EXTRACCIÓN DE
HIDROCARBUROS EN YACIMIENTOS CONVENCIONALES TERRESTRES
BAJO LA MODALIDAD DE LICENCIA

Este Contrato para la Explormción y Extracción de Hidrocarburos en Yacimientos
Convencionales Terrestres bajo la Modalidad de Licencia (el “Contrato”) se celebra el 08 de
diciembre de 2017, entre, por una parte, los ESTADOS UNIDOS MEXICANOS ("México”,
el “Estado” o la “Nación”), a través del Ejecutivo Federal por conducto de la COMISIÓN
NACIONAL DE HIDROCARBUROS (la “CNH”), representada por el €, Juan Carlos
Zepeda Molina, en su carácter de Cominionado Presidente; por el C. Martín Álvarez Magaña.
Titular de la Unidad Juridica, y porel C. Fausto Alvarez Hernández, Titular de la Unidad de
Administración Técnica de Asignaciones y Contratos, y por la otra parte, PANTERA
EXPLORACIÓN Y PRODUCCIÓN 22, S,A.PÍ DE CV, una sociedad mercantil
constituida de acuerdo con las leyes de los Estados Unidos Mexicanos (en lo sucesivo
“PANTERA”), representada por el O Javier Zambrano González, en su carácter de
apoderado legal al tenor de las siguientes Declaraciones y Clausulas:

DECLARACIONES
La CNA declara que:

L Es un Órgano Regulador Coordinado en Muteria Energética de la
Administración Pública Federal Centralizada del Estado, con personalidad juridica propia,
autonomía técnica y de gestión, de conformidad con los artículos 28, octavo párrafo, de la
Constitución Política de los Estados Unidos Mexicanos (la “Constitución”), 2. fracción |, y
1 de ln Ley de los Órganos Reguladores Coordinados en Materia Energética;

UN Conforme a los articulos 27, séptimo párrafo, de la Constitución; 15 y
23 de ln Ley de Hidrocarburos y 38, fracción Il, de la Ley de los Órganos Reguladores
Coardinados en Materia Energética, tiene capucidad legal para celebrar, en nombre y
representación del Estado, contratos con particulares o con Empresas Productivas del Estado
u través de los cuales la Nación leva n cabo Ins actividades estrutégicas de Exploración y
Extracción del Petróleo y demas hidrocarburos sólidos, liquidos o gaseosos en el territorio
mexicano;

UL. Desonformidad con las disposiciones aplicables de la Constitución, la
Ley de Hidrocarburos, la Ley de los Órganos Reguladores Coordinados en Materia
Energética y los lineamientos establecidas por la Secretaria de Energía y la Secretaria de
Hacienda y Crédito Público en el ámbito de sus respectivas competencias, el 24 de agosto de
2016 publicó en el Diario Oficial de lu Federación la Convocatoria No. CNH-R02-02/2016
pura la licitación pública internacional CONH-R02-102/2016 de un Contrato para la
Exploración y Extracción bajo la Modalidad de Licencia para cl Área Contractual descrita en
el Anexo 1, y que de acuerdo con el procedimiento establecido en las Bases de Licitación

Ed | ÁREA CONTRACTUAL T

Ñ
Pe

Contrate No. OXH-02:1.112,-AT0G2017

emitidas para dicho procedimiento de licitación, en la Trigesima Tercera Sesión
Extraordinaria, el Órgano de Gobierno de la CNH emitió el Fallo el 14 de julio de 2017
mediante el cual adjudicó el Contrato a SUN GOD ENERGÍA DE MÉXICO, S,A. DE CV.
en Consorcio con JAGUAR EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS,
SA PL DEC Y,, mismo que fue publicado el 21 de julio de 2017 en el Diario Oficial du lo
Federación, y

IV. Sus represemtantes están facultados para celebrar este Contrato
conforme al articulo 23, fracción 111, de ln Ley de los Organos Reguladores Coordinudos un
Materia Energética; 10, fracciones 1, IV y VII, 14, fracción XVI, 20 y Segundo Transitorio
del Reglamento Intormo de la CNH.

PANTERA declara que:

L Es una sociedad mercantil consuida y con personalidad juridica de
conlormidad con lus leyes de México, cuyo único objeto social es la Exploración y
Extracción de Hidrocarburos, y que cuenta con capacidad legal para celebrar y cumplir el
presente Contrato;

tl Tiene su residencia fiscal en México, cuenta con un Registro Federal
de Comtribuyentes y no tributa en el régimen fiscal opcional para grupos de sociedades a que
se refiere el Capitulo Vi del Titulo Segundo de la Ley del Impuesto sobre la Renta,

HI. Conoce las leyes de México, sí como sas reglamentos y cualesquiera
otras disposiciones aplicables:

IV. Tiene lo organización, la experiencia y la capacidad técnica, financiera
y de ejecución para cumplir con sus obligaciones en virtud del presente Contrato;

WA Ha llevado y cabo los actos corporativos, obtenido las autorizaciones
corpormivas o de otra muturaleza y cumplido con los requisitos legules aplicables para
celebrar y cumplir el presente Contrato, y ni ella ni algún tercero asociado con la misma se
encuentra en ninguno de los supuestos del articulo 26 de la Ley de Hidrocarburos, y

VI La capacidad juridica de su representante pará celebrar el presente
Contruto se acredita mediante el poder protocolizado en la Escritura Pública No, 122.718,
Libra 2,832, otorgada ante Notario Vúblico No. 74 de la Ciudad de México, Lic, Francisco
Javier Arce Gargollo, de fecha 6 de septiembre del 2017.

LOS OBLIGADOS SOLIDARIOS, declaran que:

SUN GOD ENERGÍA DE MÉXICO, S.A. DE C.V,:

L Es una sociedad dobidamente constituida y existente de acuerdo con

las leyes de la República Mexicana y tiene la capacidad legal para celebrar y cumplir con las
obliguciones derivadas de este Contrato en su corácier de obligado solidario de Pantera

EA 2 AREA CONTRACTUAL Y
Cojtrato Nu ONH02-4,02-A 7. 141017

Exploración y Producción 22, S.A.Pl, de C-V,, en cumplimiento a lo establecido en el
numeral 22.3 de ln Sección 111 de las Bases de Licitación para la Adjudicación de Contratos
de Licencia pura la Exploración y Extracción de Hidrocurburos en Yacimientos
Convencionales Terrestres, lo cual se acredita con la Escritura Pública No. 75,494, Libro
1,328, otorgada ante el Notario Público No, 51 de la Ciudad de México, Lic, Carlos Cataño
Muro Sandoval, de fecha 18 de junio de 2015.

ll La capucidad jurídica de su representante pura celebrar el presente
Contrato se acredita mediante poder genera] otorgado en la Escritura Pública No. 197,576,
Libro 4,688, otorgada ante Notario Público No. 131 de la Ciudad de México, Lic. Cecilio
González Márquez, de fecha 23 de marzo de 2017,

JAGUAR EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS,
SAP A DE CV:

1 Es una sociedad debidamente constituida y existente de acuerdo con
las leyes de la República Mexicana y tiene la enpacidad legal para celebrar y cumplir con las
obligaciones derivadas de este Contrito en su carácter de obligado solidario de Pantera
Exploración y Producción 2.2, S.,¿A.P.J. de C.V.. en cumplimiento a lo establecido en el
numeral 22 3 de la Sección 111 de las Bases de Licitación para la Adjudicación de Contratos
de Licencia para ln Exploración y Extracción de Hidrocarburos en Yncimientos
Convencionales Terrestres lo cual se acredita con lo Escritura Pública No. 2,118, Libro 40.
otorgada ante el Notario Público No. 108 de Nuevo León, Lic, Victor Manuel Martinez
Morales, de fecha 26 de febrero de 2015

UA La capacidad juridica de su representante para celebrar el presente
Contrato se acredita mediante poder protocolizado en la Escritura Pública No, 3,285, Libro
66, otorgada ante Notario Público No, 108 de Nuevn León, Lic Victor Manuel Martinez
Morales, de fecha 2 de rrarzo de 2017.

Con base en las declaraciones anteriores, las Partes acuerdan las siguientes:

CLÁUSULAS
CLÁUSULA L.
DEFINICIONES E INTERPRETACIÓN

11 Definiciones.

Para los efectos de esto Contmito, los siguientes términos tendrán los
significados mencionados a continuación:

"Abandono" significa todas las actividades de retiro y desmantelamiento de
los Materiales, incluyendo sin limitación, el taponamiento definitivo y cierre técnico de
Pozos, el desmontaje y retiro de todas las plantas, plataformas. instalaciones. maquinaria y
equipo suministrado o utilizado por el Comuntista en la realización de las Actividades

3 ARLA CONTRACTUAL 7

X=
A
PO
e

Lentralo No, UNME-MOZ-L02-47.403,:2017

Petroleras, asi como la restauración de los Daños Ambientales en el Area Contractual
afectada por el Contratista en la realización de las Actividades Petroleras, de conformidad
con los términos de este Convato, las Mejores Prácticas de la Industria, Ja Normutividad
Aplicable y el Sistema de Administración.

"Actividades Petroleras” significa el Reconocimiento y Exploración
Superficial. así como las actividades de Exploración, Evaluación, Extracción y Abandono
que realice el Contratista en el Área Contractual conforme a este Contrato.

“Agencia” significa la Agencia Nacional de Seguridad Industrial y de
Protección al Medio Ambiente del Sector Hidrocarburos.

“Almacenamiento” significa el depósito y resguardo de Hidrocarburos en
depósitos e instalaciones confinadas que puedan ubicarse en la superficie. el mar o el
wbsuelo

“Año” significa un año calendario.

“Aportación Anual” significa el monto total del cálculo anual de las
aportaciones pura has operaciones de Abandono en el Area Contractual.

“Área Contractual” significa la superficie descrita en el Anexo 1, iluyendo
las formaciones geológicas contenidas en la proyección vertical de dicha superficie hasta lo
profundidad establecida en dicho Anexo 1, en la cual el Contratista está autorizado y obligado
en virmud del presente Contrato u levar u cubo las Actividades Petroleras, en el entendido
que: (1) este Contrato no le concede al Contratista ningún derecho real sobre el Área
Contractual ni sobre los recursos maturales en el subsuelo, y (11) el Área Contractual será
reducida de conformidad con los términos de este Contraro,

“Área de Desarrollo” significa, en relación con cualquier Descubrimiento
Comercial, el área dentro del Área Contractual que cubre la totalidad de las estructuras del
subsuelo o cierres estratignificos que definen el yacimiento o el intervalo de interés del
Campo donde se llevó a cabo el Descubrimiento.

“Ares de Evaluación” tendrá el significado previsto en la Cláusula 5 2

“Autoridad Gubermimental” significa cunlquier Organo gubernamentol 4
mvel federal, estatal y minicipal, del poder ejecutivo, legislutivo o judicial, incluyendo los
órganos constitucionales autónomos del Estado.

“Barril” significa una unidad de medida equivalente a un volumen igual a

158.99 litros a una temperatura de 15,56 grados Celsius en condiciones de una atmósfera de
presión.

E 4 AREA CONTRACTUAL 7

Vo
Comrato No. ONZA 11247 MINT

"Buses de Licitación” significa las huses de Hcitación emitidas conforme a la
Convocatoria, incluyendo todas las modificaciones o aclaraciones a lus mismos, expedidas
por la CNHL.

“BTU” significa la nidad térmica británica que representa la cantidad de
energía necesaria para elevar la temperatura de uno libra de agua (0,4535 kilogramos) un
grado Fahrenheit (0.5556 grados centígrados), en condiciones atmosféricas normales.

“Campo” significa el úrca dentro del Área Contractual consistente en uno 0
múltiples yacimientos, agrupados o relacionados de acuerdo 1 Jos mismos aspectos
geológicos estructurales y condiciones estratigráficas, pudiendo existir dos o mús
yacimientos en un campo delimitados verticalmente por un extralo de roca impermenble o
lateralmente por barreras geológicas, o por unbas,

“Caso Fortuito o Fuerza Mayor” significa cualquier ucto o hecho que
impida a la Parte afectada cumplir con sus obligaciones de conformidad con el presente
Contrato si dicho acto o hecho va más allá de su control y no es resultado del dolo o culpu de
la Parte afectada, siempre que dicha Parte no pudiera evitar dicho acto o hecho tomando
acciones diligentes. Sujeto al cumplimiento de las condiciones untes estipuladas, Caso
Fortuito o Fuerza Mayor incluirá en forma enunciativa, mas no limitativa, los siguientes
hechos o netos que impidan el cumplimiento de ln Parte afectada de sus obliguciones
derivadas del preseme Contrato: fenómenos de la naturaleza tales como tormentas.
htracanes, inundaciones, deslaves, relámpagos y terremotos: incendios; actos de guerra
(declarada o no); disturbios civiles, motines, Insurrecciones, sabotajes y terrorismo; desastres
por traslado de Materiales; restricciones por cuarentenas, epidemias, huelgas y otras disputas
Inborales que no sean con motivo de incumplimiento de algún contrato laboral por parte de
la Parte afectada. Queda expresamente entendido que Caso Fortuito o Fuerza Mayor no
incluirá dificultad económica o combio en las condiciones de mercado (incluyendo
dificultades en la obtención de fondos de capital o financiamiento)

"Condensados” significa liquidos de Gas Natural constituidos principalmente
par pentanos y componentes de Hidrocarburos más pesados.

“Contraprestación” significa, conjunta o separadamente, la Comraprestación
del Estudo v la Contraprestación del Contratista, según sea el caso.

”Contraprestación del Contratista” significa, en relación con cualquier
Mes, comenzando con el Mes en el que se inicie la Producción Comercial Regulur, la
transmisión onerosa de los Hidrocarburos Netos. de conformidad con lo previsto eu la
Cláusula 16,3 y en el Anexo 3

“Contraprestación del Estado” significa, en relación con cualquier Mes,
comenzando con el Mes en el que se inicie la Producción Comercial Regular, los pugos en
efectivo derivados de ln producción de Hidrocarburos en el Área Contractual, así como
aquellas otras contraprestaciones que le corresponden a la Nación, de acuerdo con lo previsto
en la Cláusula 16.2 y en el Anexo 3.

s ÁREA CONTIACIVALT

DS
/
Ny

ye
Cunteatr No. ONHKU2-,02-7.IM42017

"Contratista" significa PANTERA.

“Contrato” significa el presente Contrato pura lo Exploración y Extracción
de Hidrocarburos en Yacimientos Convencionales Terrestres bajo la Modalidad de Liceneta,
incluyendo los anexos que se adjuntan al mismo (que constituirán parte integral del presente
Contrato), así como todas las modificaciones que se hagin ul mismo de conformidad con sus
términos y condiciones.

“Control” significa la capacidad de una Persona o grupo de Personas. de
llevar 4 cabo cualquiera de los actos siguientes: (1) imponer, directa o indirectamente,
decisiones en las asambleas generales de accionistas, de socios y órganos equivalentes, O
nombrar o destituir a la mayoria de los consejeros, administradores o sus equivalentes, del
Contratista: (11) mamener la titularidad de derechos que permitan, directa o indirectamente,
ejercer el voto respecto de más del cincuenta por ciento del capital social del Contratista, y
(115) dirigar, directa o indirectamente, la administración, la estrategia o lus principales políticas
del Contratista, ya sea a través de la propiedad de valores, por contrato o de cualquier otra
forma.

“Convocatoria” significa la convocatoria pública imernaciónel número
CNH-R02-C03/2016 publicada en el Diario Oficial de la Federación por la CNH el 24 de
agosto de 2016.

"Costos" significa todas las erogaciones, pastos, inversiones u obligaciones
relacionados con las Actividades Petroleras.

"Cuenta Operativa” significa los libros de cuentas y Otros registros contables
mantenidos por sepurado por el Contratista para lus Actividades Petroloras.

"Cuota Contractual para la Fase Exploratoria” significa el pago mensual
en favor del Estado Mexicano por la parte del Área Contractual que no cuente con un Plan
de Desarrollo aprobado por la CNH, conforme a lo establecido en el presente Contrato y
demás Normatividad Aplicable.

"Daño Ambiental” significa el daño que ocurre sobre los elementos bióticos
w abióticos a consecuencia de un impacto ambiental producto de notividades humanas.

“Daños Preexistentes” significa los Daños Ambientales y pasivos
ambientales presentes en el Área Contractual ocasionados por la actividad del sector
hidrocarhuros identificados y documentados ca la Linea Base Ambiental por el Contratista
de conformidad con lo establecido en las Clausulas 33 y 14,4,

“Descubrimiento” significa cualquier acumulación 0 conjunto de
acumulaciones de Hidrocarburos en el subsuelo. que medinnte las actividades de perforación
exploratoria, se haya demostrado que contienen volumenes de Hidrocarburos, clasificados
como Reservas o Recursos Contingentes

e b AREA CONTRACTUAL 7

S y
Contimo No. ONH-ROZ02-43,80/2017

“Descubrimiento Comercial” significa un Descubrimiento declarado por el
Contratista con tal carácter a la CNH, de conformidad con lo dispuesto en la Cláusula 6.1

“Descubrimiento de Gus Natural No Asociado” significa un
Descubrimiento por métodos directos de una acumulación o acumulaciones de Hidrocarburos
en el Subsuelo, que por cualesquiera procedimientos de muestreo, prueba, análisis o
mediciones de fujo en sitio, se observe una proporción superior a 3,300 pies cúbicos de Gas
Natural por cada Barril de Condensados a ser producidos, medido a condiciones de superficie
y cuyo contenido de componentes más pesados que el metano es de cantidad tal que permito
su proceso comercial.

“Descubrimiento Sub-=alíno" significa un Descubrimiento por metodos
directos de unu acumulación o acumulaciones de Hidrocarburos en el Subsuelo, en el que
existan hreas prospectivas en formaciones sedimentarias por debajo de domos salinos.

“Dia” significa un dla natural,

“Día Hábil” significa cualquier Dia con excepción de sábados, domingos y
cuulquicr Din de descanso obligutorio de conformidad con la Normatividad Aplicable.

"Documentos Técnicos” significa, de manera enunciativa más no limitativa,
todos los estudios, reportes, hojas de eñlculo y bases de datos, repores de avance y
cuulesquiera otros documentos relacionados con la terminación, producción, mantenimiento
h conducción de las Actividades Petroleras en el Área Contractual, en cunlguier forma.

“Dólares” o “EUAS” siunifica dólares de los Estados Unidos de América.

"Etapa de Transición de Arranque” significa ln etapa que se llevará a enbo
de conformidad con lo establecido en la Cláusula 3,3 y la Normatividad Aplicable

"Etapa de Transición Final” significa la etapa que se llevará a cabo de
conformidas con la establecido en la Cláusula 18.7 y la Normatividad Aplicable,

"Evaluación” significa todas las actividades y operaciones llevadas a cabo
por el Contratista despues de un Descubrimiento para determinur los limites, caracterización
y capacidad de producción de algún Descubrimiento, así como para determinar sí el
Descubrimiento en cuestión es un Descubrimiento Comercial, incluyendo, sin limitación: (1)
actividades adicionales de Reconocimiento y Exploración Superficial y de Exploración; (11)
estudios geológicos y peofisicos: (11) perforación de Pozos de prueba; (iv) estudios de
Reservas y similares. y (v) todas las operaciones muxilinres y actividades requeridas para
optimizar las actividades anteriormente indicadas o lus que sean resultado de estas.

"Evaluación de Impacto Social” significa el documento que el Contratista
deberá entregar a la Secretaría de Energja, en términos de lo dispuesto por la Normatividad
Aplicable, el cual contiene la identificación de las comunidades y pueblos ubicados en el área
de influencia de un proyecto en materia de Hidrocarburos, la identificación, caracterización,

eS
7 ÁREA CONTRACTUAL 7
Contra No. ONH-034.02:47 40/3017

predicción y valoración de las consecuencias a la población que pudieran den varse del mismo
y las medidas de mitigación y los planes de gestión social correspondi

“Exploración” significa la actividad o conjunto de actividades que se valen
de métodos directos, incluyendo la perforación de Pozos, encaminadas a la identificación.
descubrimiento y evaluación de Hidrocarburos en el Subsuelo on el Área Contractual.

“Extracción” significa la actividad o conjunto de uctividades destimadas a la
producción de Hidrocarburos incluyendo la perforación de Pozos de producción. la inyección
y la estimulación de yacimientos, la Recuperación Avanzada, la Recolección, el
acondicionamiento y separación de Hidrocarburos, la eliminación de agus y sedimentos,
dentro del Área Contractual, as] como la construcción, localización, operación, uso,
Abandono y desmantelamiento de instalaciones para la producción.

"Fecha Efectiva” significa la fecha de firma del presente Contrato.

“Fideicomiso de Abandono” tendrá el significado previsto en la Cláusula
185

*“Fillal” significa, en relación con cualquier Persona, cualquier otra Persona
que la Controle directa y indirectamente, que esté Contolada por dicha Persona, 1 que se
encuentre bajo el Control común de dicho Persona,

"Fondo" significa el Fondo Mexicano del Petróleo para la Estabilización y el
Desarrollo

“Garante” significa la empresa matriz en última Instancia ¿el Contratista, o
la empresa que ejerza Control sobre el Contratista o que se encuentre bajo el Control común
de la Persona que ejerza el Control sobre el Contratista, quien worgará la Gurantía
Corporativa simolláneamente con la suseripción del presente Contrato, previa aprobación de
la NH,

"Garantía Corporntiva” significa la garantia que será otorgada por ul
Garante de conformidad con lo establecido en la Clausula 17.2 y el modela del Anexo 2. Esta
garuntía se ejercerá en última instancia para exigir el complimiento punta) y oportuno de
todas y cada una de los oblienciones del Contratista en virtud de este Contrato que no huyan
aldo pagudas y/o cumplidas en su totalidad por el Contratista, según corresponda. previa
ejecución de las Garantías de Cumplimiento y en su caso. posterior a la ejecución de las
pólizas de sepuros a las que hace roferencia la Cláusula 20,

"Garantia de Cumplimiento” significa, conjunta o separadamente, según el
comexto del Contrato lo requiera, la Garantia de Cumplimiento Inicial y la Garantía del
Periodo Adicional.

“Garantía de Cumplimiento Inicial” significa el instrumento entregado 4
favor de la CNH, el cual asegura el debido, adecundo y pleno cumplimiento de los

3 ARKA CONTRACTIAL 7

X al
Contrato No ONIM-ROZ- 1247 MOI?

compromisos adquiridos para cubrir el Programa Minimo de Trabajo y el Incremento en el
Programa Minimo.

"Garantía del Periodo Adicional” significa el instrumento entregado en
favor de la CNH que asegura el debido, adecuado y pleno cumplimiento del Incremento en
el Programa Mínimo no realizado durame el Periodo de Exploración, asi como el
compromiso adicional de trabajo para el Periodo Adicional de Exploración.

“Gas Natural” significa la mezcla de gases que se obtiene de la Extracción o
del procesamiento industrial y que es constituida principalmente por metano y que
usualmente contiene ctimo. propano y butanos, asi como dióxido de carbono, nitrógeno y
cido sulfbidrico, entre otros. Puede ser Gas Natural Asociado y Gas Natural No Asociado.

"Gas Nutural Asociado” significa el Gas Natural disuelto en el Petróleo de
un yacimiento. bajo las condiciones de presión y de temperatura orygmales

“Gas Natural No Asociado” significa el Gas Natural que se encuentra en
yacimientos que no contienen Petróleo a las condiciones de presión y temperatura originales.

"Hidrocarburos" significa Petróleo, Gas Natural, Condensados e hidratos de

“Hidrocarburos de Autoconsumo” significa los Hidrocarburos utilizados
como combustible en las Actividades Petroleras, o reinyectados al yacimiento, pero sólo en
la manera y en las cantidades aprobadas de conformidad con la Normatividad Aplicable.

“Hidrocarburos en el Subsuelo” significa los recursos totales o cantidades
totales de Hidrocarburos con potencial de ser extraídas que se estima existen originalmente
en acumulaciones de ocurrencia natural, antes de iniciar su producción, así como aquellas
cantidades estimadas en ucumulaciones aún por descubrir,

“Hidrocarburos Netos” significa los Hidrocurburos Producidos menos los
Hidrocarburos de Autoconsuma, quemados y venteados, medidos en los Pumtos de Medición
en condiciones comercialmente aceptables en cuanto a contenido de azufre, agua y otros
elementos de conformidad con la Normatividad Aplicable y las Mejores Prácticas de la
Industria, los cuales serán auditados y supervisados por la CNH.

"Hidrocurburos Producidos” significa el volumen total de Hidrocarburos
extraidos por el Contratista del Área Contractual

“Incremento en el Programa Mínimo” significa las Unidades de Trabajo
adicionales a las que huce reforencia el Anexo 5, que el Contratista se comprometió a realizar
a través del incremento en el Programa Minimo de Trabajo como parte de la propuesta
económica por la que se adjudicó el presente Contrato

E 4 ÁREA CONTRACTUAL 7

Y

Ma
yo
Como No. ONH-R0202: AT IMD

“Información Técnica” significa todos los datos e información obtenidos
como resultado de las Actividades Petroleras, lo cual incluirá, de forma enunciativa mas no
limitativa: información geológica, geofísica, pelrofisica, petroquímica y eoquímica,
incluyendo la adquisición, procesamiento, reprocesamiento, interpretación y control
geológico de la sismica 2D, 3D y multicamponente 3C; el presproceso. interpretación de
datos sismicos, modelo de velocidades y migración, en tiempo y en profundidades:
adquisición magnética, grevimétrica, geocléctrica y msgnetotelúrica. y cualquier otra que se
obtenga por medios diferentes a los previamente listados, de ingeniería, registros de biticora
de Pozos, reportes de avance, Documentos Técnicos, y cualquier información relacionada
con la terminación. producción. mantenimiento o conducción de las Actividades Petroleras.
así como cualquier otra considerada de conformidad con Ja Normatividad Aplicable.

“Instalaciones de Comercialización” significa la infraestructura y equipos
necesarios para transportar, comprimir, almacenar o distribuir los Hidrocarburos después de
los Puntos de Medición, incluyendo todos los ductos para Petróleo, Condensados y Gas
Nutural, bombas, compresores, medidores e instalaciones adicionales de Almacenamiento
necesarias para transportar los Hidrocarburos del Punta de Medición al punto de venta o u la
entrada de un sistema de entrega.

“Instalaciones de Recolección” significa todas las instaluciones y equipos
necesarios para pruebas y separación de producción. tanques de Almucenamiento,
compresores, ductos, bombas y cualquier otro equipo necesario para la Recolección de
Hidrocarburos

“Instituto” significa el Instituo de Administración y Avalúos de Bienes
Nacionales

"Inventario de Activos” significa la lista de Pozos y líneas de descarga.
descritu en el Anexo 9 que estarán disponibles a la Fecha Efectiva para que el Contratista
lleve u cabo las Actividades Petroleras dentro del Area Contractual, mismu que podrá
modificarse una vez que se determine su utilidad conforme a la Chiusula 3.3.

“Ley de Hidrocarburos” sientfica la Ley de Hidrocarburos publicado en el
Diario Oficial de la Federación el 11 de agosto de 2014, incluyendo sus reformas y adiciones.

"Ley de Ingresos sobre Hidrocarburos” significa la Ley de Ingresos sobre
Hidrocarburos publicada en el Diario Oficial de la Federación el 11 de agosto de 2014,
incluyendo sus reformas y adiciones.

“Licitación” significa la licitación pública internacional CNH-R02-1.02/2016.

“Líneas Base Ambiental” significa las condiciones ambientales en las que se
encuentran los hábitats, ecosistemas, elementos y recursos naturales, así como las relaciones
de interacción y los servicios ambientales, existentes en el Arca Contractual previo a la
ejecución de las actividades previstas en el Contrato,

10 ÁREA CONTHACTUAL?

hs
Comino No. ONHROZ 100,47 802017

Materiales” significa todas las maquinarias, herramientas, equipos,
articulos, suministros, tuberias, plataformas de perforación v producción, artefactos navales.
plantas, infraestructura y otras instaluciones adquiridas, suministradas. orrendudas o poseídas
de cuulquier otra forma pura su utilización en las Actividades Petroleras, incluyendo las
Instalaciones de Recolección.

“Materiales Inmuebles” significa aquellos Materiles uulizados en las
Actividades Petroleras que: (1) estén unidos de munera fija al Area Contractual; (11) no puedan
separarse sin deterioro de ésta o del Material adherido, y (111) que no puedan trasÍndarse de
un lugar a otro por sí mismos y como producto de una fuerza exterior.

“Mecanismo de Ajuste” significa el mecanismo establecido en el Anexo 3
que modifica los parámetros que determinan la Contraprestación del Estado

“Mejores Prácticas de lu Industria” significan los métodos. estandares y
procedimientos generalmente acoptados, publicudos y acutados por operadores expertos,
prudentes y diligentes, con experiencia en materia de Exploración, Evaluación, desarrollo,
Extrucción de Hidrocarburos y Abandono, los cuales, en el ejercicio de un criterio razonable
y a la luz de los hechos conocidos al momento de tomar una decisión, se consideraría que
obtendrian las resultados planeados e incrementarian los beneficios económicos de la
Extracción de los Hidrocarburos dentro del Área Contractual.

Mes” significa un mes calendario

“Metodología” significa la metodología establecida por la Secretaria de
Economía para medir el contenido nacional en Asignaciones y Contratos para la Exploración
y Extracción conforme al articulo 46 de la Ley de Hidrocarhuros.

"Normatividad Aplicable” significa todas Ins leyes, reglamentos,
disposiciones administrativas de carácter general, decretos, órdenes administrativas y demás
normas o decisiones de cunlquier tipo expedidas por cualquier Autoridad Gubernamental y
que se encuentren en vigor en el momento que se trate.

“Obligaciones de Curñcter Fiscul” significa todos y cado uno de los
impuestos, contribuciones, derechos, aprovechamientos, aranceles y retenciones de cualquier
naturaleza, federales, estatales o municipales, así como todos y cuda uno de Jos accesorios,

actualizaciones y multas, sobrados o determinados en cualquier momento por
cualquier Autoridad Gubernamental.

“Obstáculos a la Continuación de la Perforación” se refiere a casos en los
que antes de alcanzar la profundidad objetivo para cualquier Pozo, o bien, antes de concluir
¿gon los trabajos de perforación programados, ocurren, entre otros, un accidente, un incidente,
un Caso Fortuito o Fuerza Mayor, o bien, algunos de los siguientes eventos: (1) se encuentre
una formación geológica más antigua que la formación más profunda que se haya planteado
como objetiva; (11) se determine que continuar perforando presenta un peligro, incluyendo
pelígros asociados a una presión anormalmente alta o derive en pérdidas excesivas de Nuidos

tn ÁREA CONTRACTUAL 7

MS
A
Y
ba
7
Í

Contrato No. ONH-RO2-102-47.140/2017

de perforución: (1) se encuentre una formación impenetrable que impida alcanzar la
profundidad plancada. o (iv) se encuentre con uno formación peológica con presencia de
Hidrocarburos que debo ser protegida de acuerdo a las Mejores Prácticas de la Industria.

“Partes” significa el Estado (por conducto de la CNH) y el Contratista.

“Pasivo Social" significa el conjunto de obligaciones derivadas de
afectaciones relacionadas con Ins uctividades de Exploración y Extracción de Hidrocarburos
que el asignatario o contratista que estuviera u cargo del Área Contractual con anterioridad a
la Fecha Efectiva o a la terminación del Contrato, respectivamente, tenga documentudas
como procedentes 1 se encuentren en proceso de atención en su sistema, programa o
mecanismo de atención a reclamaciones y/o de gestión social,

"Perivdo” significa un Mes. en el emendido que cuando las Actividades
Petroleras se realicen en un período que no comprenda un Mes completo, el Periodo será el
número de Días que efectivamente operó el Contrato.

"Periodo Adicional de Exploración” significa el periodo dle hasta dos (2)
Mos Contractuales comenzando en la fecha de terminación del Periodo Inicial de
Exploración, que la CNH puede otorgar al Contrmista pura continuar llevando a cabo
uctividades de Reconocimiento y Exploración Superficial. Exploración y Evaluación en el
Arca Contractual, de conformidad con lo establecido en la Cláusula 43 y la Normatividad
Aplicable,

“Periodo de Desarrollo” siumifica, en relución con cualquier Descubrimiento
Comerciul, el periodo que inicia con la aprobación del Plan de Desarrollo relativo a dicho
Descubrimiento Comercial y que concluye con la terminación del presente Contrato por
cualquier motivo o por la rescisión administrativa o contractual.

“Periodo de Evaluación” tendrá el significado previsto en la Cláusula 5.2.

"Período de Exploración” significa el periodo concedido al Contratista para
realizar actividades de Reconocimiento y Exploración Superficial, Exploración y Evaluación
y que se compone del Periodo Inicia) de Exploración, del Periodo Adicional de Exploración
(de haberlo) y del Periodo de Evaluación (de haberlo).

“Periodo Inicial Je Exploración” significa el periodo concedido al
Contratista pura realizar las uctividades de Reconocimiento y Exploración Superficin,
Exploración y Evaluación entérminos de lo previsto en la Cláusula 4.2

“Persona” significa cualquier persona fisica O moral de cualquier tipo,
incluyendo cuniquier sociedad. asociación, fideicomiso, co-inversión, gobierno o cualquier
orgunismo o agencia perteneciente a éste.

“Petróleo” significa la mezcla de carburos de hidrógeno que existe en fase

RAE
11 ÁRLA CONTRACTUAL?
Í.

»
)
liquida en los yacimientos y permanece asi en condiciones originales de presión y Yo

eN
Contrato No ONIL ATAN

temperatura, y que puede incluir pequeñas cantidades de sustancias que no son carburós de
hidrógeno,

“Plan de Desarrollo” significa un documento indicativo aprobado por la
CNH, en el que el Contratista describe de manera secuencial, las Actividades Petroleras >
prowrarmas asociados a dstos, a desarrollar durante el Período de Desarrollo de conformidad
ú la Normatividad Aplicable.

"Plan de Exploración” significa un documento indicativo aprobado por la
CNH, en el que el Contratista describe de manera secuencial, las Actividades Petroleras y
programas asociados a estas a desarrollar durante el Periodo de Exploración de contormidad
a lu Normatividad Aplicable.

“Plazo Adicional" significa cada una de las prórrogas otorgadas al plazo del
presente Contrato de conformidad con lo establecido en la Cláusula 3.2.

*Pozo” significa la perforación efectuada en el subsuelo para comunicar la
superficie con el yacimiento con barrenas de diferentes diámetros a diversas profundidades,
llumadas etapas de perforación, para la prospección o extracción de hidrocarburos del
yacimiento, se pueden clasificar dependiendo de su objetivo, ubicación, trayectoria o
función.

"Precio Contractual” significa el valor monetario en Dólares que se asigne
por unidad de medida a cada Midrocarburo conforme lo dispuesto en el Anexo 3.

“Procedimientos de Contabilidad” significa los procedimientos de
comabilidad y de registro de Costos que se adjuntan al presente Contrato como Anexo 4.

“Producción Comercial Regular” significa la producción regular sostenida
de cualquier Campo con el objeto de hacer uso comercial de dicha producción.

“Programa de Evaluación” tendrá el significado previsto en las Cláusulas
$1y52.

“Programa Minimo de Trabajo” significa las Unidades de Trabajo a que se
hace referencia enel Anexo 5, las cuales el Contratista deberá lleyar u cubo durante el Periodo
Inicial de Exploración, en el entendido que el Programa Minimo de Trabajo es solumente un
programa de trabajo mínimo y que el Contratista puede llevar a cubo actividades de
Reconocimiento y Exploración Superficial. Exploración y Evaluación adicionales durante el
Periodo de Exploración.

“Puntos de Medición” significa los lugares propuestos por el Contratista y
aprobados por la CNH, o en su caso determinados por la CNI, ya sea dentro o fuera del Area
Contractual, en Jos que se medirán, verificarán y entregarán los Hidrocarburos Netos segun
lo extabloce el presente Contrato y la Normatividad Aplicable.

13 AREA CONTRACTUAL 7

R

E
y «*
E
3

Contrato Mo. ONEAROZLOZATAMO IT

“Recolección” significa el acopio de los Hidrocarburos de cada Pozo del
yacimiento una vez que han sido extraídos del subsuelo, mediante un sistema de líneas de
descarga que van desde el cabezal de los Pozos hasta las primeras baterias de separación O,
n su caso, hista los sistemas de transporte.

"Reconocimiento y Exploración Superficial” significa todos aquellos
estudios de Evaluación que se valen únicamente de actividades sobre la superficie del terreno
o del mar para considerar la posible existencia de Hidrocarburos en el Area Conracuual,
incluyendo los reubajos para lu adquisición, así como el procesamiento, reprocesamiento o
interpretación de información,

"Recuperación Avanzada” significa los procesos de recuperación secundaria
0 terciaria consistentes con las Mejores Prácticas de la Industria pura permitir una mayor
recuperación de Hidrocarburos en el Áreo de Desarmllo, incluyendo, sin limitar, el
incremento en la presión del yacimiento y/o reducción de la viscosidad de los Hidrocarburos.

“Regalía” significa la parte de la Contraprestación del Estado determinada en
función del Valor Contractual de los Hidrocarburos, según lo establecido en el Anexo 3

"Reglas de Mercado” significa el principio de competencia bajo el cual las
partes involucradas en una transacción son independientes y punicipan en ipunidad de
condiciones por interés propio,

“Reservas” significa el volumen de Hidrocarburos en el Subsuelo calculado
a una fecha dada a condiciones ulmosféricas que se estima será producido técnica y
económicamente bajo el régimen fiscal aplicuble con cualquiera de los metodos y sistemas
de Extracción aplicables a la focha de Evaluación.

“Secretaría de Hacienda” significa la Secretaría de Hacienda y Crédito
Público.

"Sistema de Administración” significa el conjunto integral de elementos
interrelacionados y documentados cuyo propósito es la prevención, control y mejora del
desempeño de una instalación O conjunto de ellas en materia de seguridad industrial,
seguridad operativa y de protección al medio ambiente en el sector hidrocarburos.

"Subcontratistas” sinifica aquellas Personas que lleven 4 cabo las
Actividades Petroleras a solicitud del Contratista, conforme a lu Cláusula 19,2,

“Subproductos” significa aquellos elementos o componentes distimos a los
Hidrocarburos, tal como el azufre o cualquier otro mineral o sustancia contenidos en el
Petróleo o Gas Natural que a su vez puedan ser separados de los Hidrocarburos.

“Trimestre” significa el conjunto de tres (3) Meses consecutivos en los que
se divide el Año, siendo el final de cada Trimestre en los Muses de marzo, junio, septiembre
y diciembre respectivamente. Cuando las Actividades Petroleras se realicen en un periodo

?

la ÁMILA CONTRACTUAL

é
Comrato No. CXM+RIR-40:A78G2017

Que nio comprenda un Trimestre completo, el Trimestre será el número de Díns o Meses que
electivamente operó el Contruto.

“Unidad de Trabajo” se refiere a la magnitud unitaria utilizada como
referencia pura establecer y evaluar el cumplimiento de las actividades del Programa Minimo
de Trabajo, el Incremento en el Programa Minimo y los compromisos adicionales adquiridos
pura el Periodo de Explorución conforme a lo previsto en la Clúusula 4 y el Anexo 5.

"Valor Contractual de los Condensados” significa el resultado de
multiplicar, en el Período que se trate: (1) el Precio Contractual de los Condensados, por (1)
el volumen de los Condensados medido en Barriles en los Puntos de Modición, determinado
conforme a lo previsto en el Anexo 3

“Valor Contractual de los Hidrocarburos” significa la suma del Valor
Contractual del Petróleo, el Valor Contractual del Gas Natural y el Valor Contractual de los
Condensados, determinado conforme a lo previsto en el Anexo 3.

"Valor Contractual del Gas Natural” significa el resultado de multiplicar.
en el Período que se trate: (1) el Precio Contractual del Gas Natural. por (10) ul volumen
medido en millones de BTU de Gas Naturul en los Puntos de Medición, determinado
conforme a lo previsto en el Anexo 3.

“Valor Contractual del Petróleo” significa el resultado de multiplicar, en el
Periodo que se trate: (1) el Precio Contractual del Petróleo, por (Ji) el volumen de Petróleo
medido en Barriles en los Puntos de Medición. determinado conforme u lo previsto en el
Anexo 3.

1,2 Singular y Plural.

Las términos definidos en la Cláusula 1.1 podrán ser utilizados en el presente
Contrato tanto en singular como en plural

1,3 Encabezados y Referencias.

Los encabezados de las Cláusulas del presente Contrato han sido insertados
Unicumente por conveniencia + no afectarán en forma alguno lo interpretación del mismo.
Toda referencia en el presente Contrato a “Cláusulas” o “Anexos” se entenderá como
referencia a las Cltusulas y Anexos del presente Contrato, salvo que se indique lo contrario.

CLÁUSULA 2,
OBJETO DEL CONTRATO

21 Modalidad Licencia.

El objeto del presente Contrato es la realización de las Actividades Petroleras
bajo la modalidad de contratación de licencia en virtud del cual se otorga al Contratista el
derecho de explorar y extraer a su exclusivo costo y riesgo las Midmcarburos propiedad del

15 ÁREA CONTRACTUAL 7

Ys
4
»
;
Comeao No, ONHRROZ 02 AT IM DAT

Estado en el Arca Comractual, de conformidad con la Normatividad Aplicable, las Mejores
Prácticas de la Industria y los términos y condiciones del presente Contrato, El Contratista
tendrá derecho u la transmisión onerosa de los Hidrocarburos Producidos, siempre que,
conforme a las términos del Contrato, se encuentre al corrieme en el pago de las
Contraprestaciones del Estado señaladas en la Cláusula 162

El Contratista será el único responsable y cubrirá todos los Costos y proveerá
todo el personal, tecnología, Materiales y financiamiento necesarios pura la realización de
las Actividades Petroleras. El Contratista tendrá el derecho exclusivo de conducir las
Actividades Petroleras en el Ares Contractual sujeto a lo establecido en el presente Contraro
y en la Normatividad Aplicable. La CNH no hace declaración uí garantía alguna de ningun
tipo respecto ul Arca Contractual y el Contratista reconoce que no ha recibido gurantía ulguna
por púrte de ninguns Autoridad Gubernamental respecto a que: (1) en el Área Contractual
habrá Descubrimientos, (li) de darse algún Descubrimiento, éste será considerado un
Descubrimiento Comercial, ni que (11) recibira Hidrocarburos en volúmenes suficientes pura
«ubrir los Costos en que incurra durante la realización de las Actividades Petroleras.

22 No Otorgamiento de Derechos de Propiedad.

Este Contrato no confiere al Contratista derecho de propiedad alguno sobre
los Hidrocarburos en el Subsuelo, los cuales son y permanecerán en todo momento propiedad
de la Nación. Asimismo, en ningún caso las recursos minerales distintos 1 Hidrocarburos
existentes en el Área Contractual (sean o no descubiertos por el Contratista) serán propicdad
del Contratista y éste no tendrá derecho en vinud del Contrato a explotar o utilizar dichos
recursos. En caso que durante lu conducción de Actividades Petroleras «l Contratista
descubra en cl Área Contractual recursos minerales distintos a Hidrocarburos, deberá
notificarlo u la CNH dentro de los quince (15) Días siguientes de dicho descubrimiento. Nudu
de lo establecido en este Contrato limita el derecho de la Nución de conceder a un tercero
cualquier tipo de concesión, licencia, contrato o cualyuier otro instrumento jurídico para la
explotación de los recursos minerales distintos a Hidrocarburos de conformidad con la
Normatividad Aplicable, El Contratista deberá dor acceso al Área Contractual a cunlquier
Persona que reciba cualquier concesión. licencia o contrato para explotar o utilizar recursos
dixtintos a Hidrocarburos en el Area Contractual, en Jos términos previstos por la
Normatividad Aplicable.

23 — Reporte Contuble de Heneñlos.

Sin perjuicio de lo establecido en la Cláusula 2.2, el Contratista podrá reportar
para efectos contables y financieros el presente Contruto y los beneficios esperados del
mismo en terminos de la Normatividad Aplicable.

CLÁUSULA 3.
PLAZO DEL CONTRATO
31 Vigencia.

Este Contrato entrará en vigor en la Fecha Efectiva. Sujeto a los demás
terminos y condiciones del preseme Contrato. la duración del presente Contrato será de

sn 16 AREA CONTRACTUAL T
Cimirato No, CNH-R023-1.02.47,.0021017

Iremta (30) Años a purtir de la Fecha Efectiva, en el entendido que continuarán vigemes las
disposiciones que por su mturaleza tengan que ser cumplidas después de la terminación del
presente Contrato, incluyendo, sin limitar, las relutivas al Abundono y a la indemnización.

32 Prórroga.

A partir del quinto Año previo a la terminación del plazo del Contrato y
siempre que el Contratista esté al corriente de sus obligaciones conforme al mismo, éste podrá
solicitar a la CNH hasta dos (2) prórrogas del plazo del Contrato (“Plazos Adicionales”) pura
una parte o la totalidad de las Áreas de Desarrollo de conformidad con lo siguiento:

fa) Los Plazos Adicionales tendrán una duración de hasta sinco (5) Años
0 hasta el limite económico de las Áreas de Desarrollo en caso que este último sea menor.

1) El Contratista deberá presentar la solicitud cuando menos dieciocho
(18) Meses antes de Ja fechu de terminación del plazo original del presente Conteo o del
Plazo Adicional

te) Con las solicitudes de prórroga. el Contratista deberá entregar a la
CNH una propuesta de modificación u los Planes de Desurrollo que incluirá el proyecto del
Sistema de Administración y que considere el grado de madurez de los yacimientos,

(d) El Contratista deberá comprometerse a muntener la Producción
Cornercial Regular durante cada Plazo Adicional.

La ENH revisará las solicitudes de prórmea y resolverá, si 5€ aceptan o no las
propuestas de prórroga del Contratista y, en su cuso. bajo qué condiciones técnicas y
económicas. En caso que la CNH autorice las prórrogas y el Contratista acepte las
condiciones técnicas y económicas de lax mismas, las Partes modificarán por escrito los
términos del presente Contrato para reflejar tales condiciones

33 Etapa de Transición de Arranque.

A partir de la Fecha Efectiva, iniciará una etapa con duración de hasta ciento
ochenta (180) Días en la cual se llevará a cabo la entrega del Área Contractual al Contratista
por parte de la CNH o de un tercero desiunudo para tal efecto. Dicho plazo podrá extenderse
en una sola ocasión y solicitud del Contratista y previa autorización de la CNH hasta por
noventa (90) Días adicionales. Lo anterior se conducirá conforme a la Normatividad
Aplicable y u lo siguiente:

(a) — Entrega de Información del Área Contractual. La CN proporcionará
al Contratista la información que tenga disponible como referencia del Área Contractual 1 la
Fecha Efectiva respecto de los Pozos y Materiales, incluyendo el Inventario de Activos: las
autorizaciones ambientales, de seguridad Industrial y seguridad operativa; el Estudio de
Impacto Social que hubiere elaborado la Secretaría de Energta, y la información relativa a
Pasivos Sociales.

E ” AREA CONTRACTUAL?

>

E
Contrato No, EXPALOZA 02A7 GIO

(bh) Pozos y líneas de descarga, El Contratista estará obligado u
documentar la existencia y estado de integridad de los Pozos y Jíncas de descarga y a
presentar dicha documentación u la CNH junto con un estudio de viabilidad técnica y
económica para el proyecto, mismo que servirá a) Contratista como soporte para determinar
su utilidad. Serán considerados útiles pura las Actividades Petroleras todos los Pozos y lineas
de descarga existentes dentro del Área Contractua) hasta que scan determinudos como no
útiles conforme a este inciso (b), asi como aquellos que, en su caso, se documenten después
de esta Etapa de Transición de Arranque. Los Pozos y lineas de descarga determinados como
no útiles por el Contratista no podrán ser operados par el mismo durante el periodo previo n
4u Abandono.

dc) Abandono, La CNH en coordinución con la Secretaria de Energía y
con asistencia técnica de la Agencia vigilará, en términos de la Normatividad Aplicable, que
ul contratista o asignatario que estuviera a cargo del Área Contractual con anterioridad a la
Fecha Efectiva lleve a cabo las actividades de Abandono de Pozos y líneas de descaren que
no sean útiles pura las Actividades Petroleras.

(dy  Evalunción de Impacto Social. El Contratista deberá presentar la
Evaluación de Impucto Social, que deberá elaborarse conforme a lo previsto en la
Normatividad Aplicable.

El resarcimiento del Pasivo Social sera obligación del contratista v asignatario
que estuviera u cargo del Área Contractual con anterioridad a la Fecha Efectiva, lo cual
dúberá establecerse en un acta de entrega recepción, la cual formará parte de la información
que sea proporcionada al Contratista. de conformidad con el inciso (a) de la presente Cláusula
33

fe) Ocupación Superficial, El Contratista deberá iniciar lus negociaciones
pura ol uso, goce, afectación o, en su caso, adquisición de los terrenos. bienes o derechos
necesarios para levar a cubo las Actividades Petroleras de conformidad con la Normatividad
Aplicable

(1) Linea Buse Ambiental. El Contratista deberá iniciar los estudios que
permitan establecer la Linea Buse Ambiental de acuerdo con los requerimientos que defina
la Agencia al Contratista previo al inicio de lus Actividades Petroleras, con la Finalidad de
identificar los Daños Preexistentes.

(y) Daños Preexistemes Se reconocerán como Daños Precxistentos
aquéllos que hayan sido identificados por el Contratista en la Línea Base Ambiental de
conformidad con el inciso (e) de esta Cláusula 3.3 y que hayan sido determinados como tales
por la CNH y la Agencia de conformidad a la Cláusula 14.4. La CNH con asistencia técnica
de la Agencia vigilará, en términos de lu Normatividad Aplicable, que el contratixta o
asignatario que estuviera a cargo del Áreo Contractual con anterioridad a la Fecha Efectiva
asuma la responsabilidad y los gastos relacionados con las Daños Preeristentes.

7 . e 18 AREA CONTRACTUAL?
Canina No ONH-ROZ-02.A7.B6V20117

1h) — Responsabilidad del Contratista. El Contratista asumirá total
responsabilidad sobre el Ares Contractual, sobre todos los Pozos y lineus de descarga útiles
para las Actividades Petroleras, excluyendo los Pasivos Sociales y Daños Preexistentes
determinados de conformidad <on lo previsto en la Cláusula 144 de este Contrato y en la
Normatividad Aplicable, Sin perjuicio de Jo anterior, el Contratista será responsable de
cualquier daño que cause a los Pozos y Materiales, así como a los muterinles que se
encuentren dentro del Área Contractual, y a los Pozos y lineas de descarga declarados no
útiles hasta su Abandono conforme al inciso (c) de la presente Cláusula, y Daños Ambientales
ocasionados durante la realización de las Actividades Petroleras.

La CNH tendrá la facultad de acompañar al Contratista durante la Etapa de
Transición de Arranque directamente o u través del tercero designado a efecto de revisar y
validar que las actividades llevadas a cabo durante la misma sean realizadas de acuerdo con
Ins Mejores Prácticas de la Industria y de conformidad con la Normatividad Aplicable.

3.4 Revuncia del Contratista.

Sin perjuicio de lo previsto por la Cláusula 18, el Contratista podrá en
cualquier momento renunciar a la totalidad o uns) partes) del Área Contractual. y con ello
dar por terminado este Contrato en relación con la(s) purtels) del Área Contractual en
guestión, mediante la entrego a la ONH de una notificación irrevocable por escrito con por Jo
menor tres (3) Meses de anticipación a la Tech efectiva de dicha renuncia. Dicha renuncia
no afectará las obligaciones del Contratista relacionadas con: (1) la terminación del Programa
Minimo de Trabajo, el Incremento en el Programa Mínimo y los compromisos minimos para
el Periodo Adicional de Exploración (de haberlo) o en su caso, el pago de las peras
convencionales correspondientes de conformidad con la Cláusula 4; (11) el Abandono y la
entrega del área de acuerdo con lo establecido en la Cláusula 18, y (115) la renuncia y
devolución del Áres Contractual de acuerdo con lo establecido en la Cláusula 7. En caso de
lo terminación anticipada del presente Contrato por parte del Contratista conforme a esta
Cláusula 3.4, éste no tundrá derecho a recibir indemnización alguna,

CLÁUSULA 4.

4.1 Plan de Exploración.

Dentro de los ciento ochenta (180) Días alguientes a la Fecha Efectiva, el
Contrutista deberá presentar a la CNH para su aprobación el Plan de Exploración, Dicho
plazo podrá modificarse en una sola ocasión a solicitud del Contratista y previa autorización
de la ONH hasta: por noventa (90) Dias adicionales. El Plan de Exploración deberá
contemplar, por lo menos, la realización de todas las actividades previstas para el Periodo de
Exploración e incluirá la solicitud de Autorización del Sistema de Administración a
implementar ingresada a la Agencia.

El tm ANDA CONTRACTUAL 7
Contra No. OXH-RUZ 02.47 BGQMIT

La CNH resolverá sobre lu propuesta de Plan de Exploración en un plazo que
uo excederá los ciento veinte (120) Días a partir de que reciba la información necesaria en
los términos de la Normatividad Aplicable. En caso que la CNH no emita una resolución
denro del plazo establecido, ésta se entenderá en sentido favorable.

Sin menoscabo de la facultad de aprobar el Plan de Exploración dentro del
plazo previsto en esta Cláusula 4.1, la CN podrá emitir observaciones relativas a dicho Plan
de Exploración, cuando éste: (1) no se elabore de conformidad con las Mejores Prácticas de
la Industria para la evaluación del potencial de Hidrocarburos. incluyendo estandares en
seguridad industrial, seguridad operativa, protección ambiental y de sulud en el trabajo, o (11)
no prevea la Incorporación de Reservas ni la dolimitación del área correspondiente a la
Exploración dentro del Area Contractual. El Contratista será quien proponga las soluciones
operativas y los ajustes correspondientes al Plan de Exploración para atender las
observaciones de la CNH. La CNH y el Contratista podrán celebrar audiencias o
comparecencias para aclarar de buena lo cualquier diferencia técnica que exista al respecto
de los observaciones al Plan de Exploración, de conformidad con lus Mejores Prácticas de la
Industria y la Normatividad Aplicable.

42 — Período Inicial de Expluración.

El Periodo Inicial de Exploración tendrá una duración de hasta dos (2) Años
a partir de la aprobación del Plan de Exploración. El Contratista esturá obligado a concluir,
al menos el Programa Minimo de Trabajo durante el Periodo Inicial de Exploración. El
Contratista podrá llevar a cubo en el Periodo Inicial de Exploración la totalidad o una parte
de las Actividades Petroleras contempladas en el Incremento en el Programa Minimo, o en
su caso, realizarlas en el Periodo Adicional de Exploración. Asimismo, podrá llevar a cubo
Unidades de Trabajo adicionales en términos del Plan de Exploración, mismas que serán
acreditadas en caso que la CNH otorgue el Periodo Adicional de Exploración de conformidad
con lo previsto en la Cláusula 4.3,

El Contratista podrá solicitar a la CONIL mediante notificación por eserito
realizada cuando menos sesenta (60) Dias previos u la terminación del Periodo Inicial de
Exploración. la. prórroga de este periodo a fin de concluir actividades en proceso
contempladas en el Plan de Exploración que por razones no imputables al Contratista sean
de imposible conclusión dentro del período a que se refiere esta Cláusula 42. La CNH
aprobará la prórroga en términos de la Normatividad Aplicable,

,
43 — Período Adicional de Exploración.

Sujeto a lo establecido en esta Cláusula 4,3, el Contratista podrá solicitar a la
CNH. mediante notificación por escrito realizada con cundo menos sesenta (60) Días
previos a la terminación del Periodo Inicial de Exploración, la ampliación del Periodo de
Exploración por husta dos (2) Años adicionales (el “Periodo Adicional de Exploración”), El
Contratista solunente podrá solicitar dicha ampliación en caso que: (1) haya cumplido con el
Programa Minimo de Trabajo durumte el Periodo Inicial de Exploración; (11) se comprometa
a cumplir con el Incremento en el Programa Minimo no realizado duranto el Período Inicial

AE)
20 ÁREA CONTRACTUAL?
Contrato No ONHROZL02A7 1030017

de Exploración, y (Ji) se comprometa a ejecutar las Unidades de Trabajo equivalentes a un
(1) Pozo exploratorio durante el Periodo Adicional de Exploración de conformidad con el
Anexo 5. La CNHM aprobará dicha ampliación en caso que se cumplan las tres (3) condiciones
intes mencionadas, siempre que el Contratista se encuentre 1) corriente con todas las demás
obligaciones conforme ul presente Contrato y condicionado a que la CNH reciba la Garantía
del Periodo Adicional dentro de los siguientes diez (10) Díus Habiles a que la CNH apruebe
la amplinción.

El Contratista podrá solicitar a la CNH, mediante notificación por escrito
realizada cuando menos sesenta (60) Dias previos a la terminación del Periodo Adicional de
Exploración, lu prórroga de este periodo u fin de concluir actividades en proceso
contempladas en el Plan de Exploración que por razones no imputables al Contratista sean
de imposible conclusión dentro del periodo a que se refiere esta Cláusula 4.3. La UNH
aprobará la prórroga en términos de la Normatividad Aplicable.

En caso que durante el Periodo Inicial de Exploración, el Contratista realice
Unidades de Trabajo adicionales a las que se comprometió de conformidad con la Cláusula
4.2, el Contratista podrá solicitar la acreditación de dichas Unidades de Trabajo para el
Periodo Adicional de Exploración. Dicha solicitud debera inchurse en la solicid de
ampliación del Periodo de Exploración, conforme a lo previsto en esta Cláusula 4,3.

4.4 Actualización del Plan de Exploración.

El Contratista deberá desarrollar las actividades de Exploración de
conformidad con el Plan de Exploración aprobado. De considerarlo necesario, el Contratista
podrá someter 4 aprobución de la CNI modificaciones al Plan de Exploración, La CNH
podra consultar a la Agencia y a la Secretaria de Economia. en el úmbito de sus atribuciones
sobre la propuesta de modificación y resolverá en un plazo que no excederá los ciento veinte
1120) Días a partir de que reciba la información necesaria en tárminos de la Normatividad
Aplicable

En caso que el Contratista presente para la aprobación de lu CNM el Plan de
Exploración una vez transcurrido el plazo establecido para su presentación, el Contratista
deberá pagar al Fondo una pena convencional equivalente y diez mil (10.000) Dólares por
Dia de retraso.

En caso de incumplimiento de los compromisos de trabajo establecidos de
conformidad con las Clhasulas 4,2 y 4.3 el Contratista deberá pagur al Fondo como pens
convencional:

ta) — El monto necesario para llevar u cabo Ins Unidades de Trabajo no
ejecutadas del Programa Minimo de Trabujo al término del Periodo Inicial de Exploración,

E 21 ÁREA CONTRACTUAL 7 AL

OK
>
Contesto Mo. ENVUAMOZ-LIL-A7. 02017

asi como las Linidades de Trabajo no ejecutadas del Incremento en el Programa Minimo en
caso que ul Contratista no se lo haya otorgado el Periodo Adicional de Exploración al término
de dicho periodo, de conformidad con lo establecido en esto Cláusula 4, calculado de
conformidad con lo establecido en la Cláusula 17,1 (a) y enel Anexo $, hasta por el monto
de la Garantia de Cumplimiento Inicial.

(b) — £lmonto necesario para llevar a cabo las Unidades de Trabajo que el
Contratista se comprometió a realizar durante el Periodo Adicional de Exploración conforme
a la Cláusula 4.3 y que 00 haya llevado a cabo al término de dicho periodo calculado de
conformidad con lo establecido en la Cláusula 17.1 (e) y enel Anexo $, husta por el monto
de ln Garantía del Período Adicional.

(e) — Ensaso que el Contratista renuncie a la totalidad del Áres Contractual
conforme u la Cláusula 3.4, se considerará que la fecha de lu renuncia corresponderá al
término del Período Inicial de Exploración o del Periodo Adicional de Exploración, según
yen el cuso, y se aplicarán lus penas convencionales que correspondan conforme a los incisos
(a) y (b) de esta Clítusula 4.6.

(4) La ENH podrá hucer efectiva la Garantía de Cumplimiento en los
montos de las penas convencionales que correspondan en caso que el Contratista no pague al
Fondo dichos valores dentro de los quince (15) Dios siguientes a la terminación del Período
Inicial de Exploración o del Periodo Adicional de Exploración, según sea el caso,

Sin perjuicio de lo establecido en el presente Contrato, una vez que cl
Contratista realice el pago de los montos desertos en los incisos (4) y (b), o en el caso que
se haga efectiva la Garantía de Cumplimiento de conformidad con el inciso (d) de estu
Cláusula 4.6, se considerará que el Contratista ha subsanado el incumplimiento del Programa
Minimo de Trabajo, del Incremento en el Programa Mínimo o de los compromisos
adicionales que 5e adquirieron para el Periodo Adicional de Exploración.

47 — Pruebas de Formución.

El Contratista remrirá a fa CNM toda la información relevante y los estudios
tecnicos relativos a cuslyujer pruoba de formación, incluyendo aquellos datos que surjan
directamente de la misma en los plazos establecidos en la Normatividad Aplicable,

4.8 Notificación de Descubrimiento.

El Contratista tendrá la obligación de dar aviso a la CNH sobre cualquier
Descubrimiento que se confirme, previo 1 la notificación a cunlquier tercero, Dentro de los
treinta (30) Dias siguientes a que se confirmo cualquier Descubrimiento, el Contratista deberá
notificar a la CNH y remitir: (1) toda la Información Técnica disponible relacionada con el
Descubrimiento incluyendo los detalles de ln cúlidad, Mujo y formaciones geológicas; (11) un
reporte analizando dicha información y estableciendo los detalles acerca de un posible
programa de prueba de Pozos, y (41) sus criterios preliminares sobre la conveniencia de

Pad E m ÁREA CONTRACTUAL?
Contrato o, ONH+RO74.02-A7,047017

realizar actividades de Evaluución de dicho Descubrimiento, de conformidad con ta
Normatividad Aplicable,

El plazo para la presentación del Programa de Evaluación iniciará a partir de
la notificación del Descubrimiento de conformidad con lo establecido en la Cláusula 5.1.

CLÁUSULA 5.
EVALUACIÓN

5.1 Evaluación.

En caso de un Descubrimiento dentro del Periodo de Exploración, el
Contratista presentará para la aprobación de la CNH el programa de actividades de
Evaluación de dicho Descubriniento [el “Programa de Evaluación”), en un plazo de husta
noventa (90) Días contados a partir de la notificación del Descubrimiento, en cuyo Laso
aplicarán las disposiciones de la Cláusula 5.2

52 — Programa de Evaluación.

El Programa de Evaluación presentado conforme a lo previsto en la Cláusula
SA y la Normatividad Aplicable deberá establecer el contenido de las actividades de
Evaluación con una duración de hastu veintícuatro (24) Meses contados a partir de la
aprobación de dicho programa (el “Período de Evaluación”), salvo en el caso de un
Descubrimiento de Gas Natural No Asociado, cuya duración estará sujeta a lo previsto en la
Clíusala 5.3. El Programa de Evaluación del Descubrimiento deberá cubrir la extensión
completa de la estructura en la que se realizó el Descubrimiento (el “Área de Evaluación”),
y elaborarse conforme a la Normatividad Aplicable. con un alcance suficiente para
determinar si ul Descubrimiento puede ser considerado un Descubrimiento Comercial. El
Programa de Evaluación podrá contemplar la reevaluación de cualquier Descubrimiento
dentro del Área Contractual que no haya sido declarado como Descubrimiento Comercial.

EJ Contratista podrá solicitar a la CNH, mediante notificación por escrito
reulizada cuando menos sesenta (60) Dias previos 4 la terminación del Periodo de
Evaluación, la prórroga de este periodo a fin de concluir uctividades en proceso contempladas
en el Programa de Evaluación que por razones no imputables al Contratista sean de imposible
conclusión dentro del período a que se refiere esta Cláusula 5,2, La CNM aprobará la prórroga
en términos de la Normatividad Aplicable

La CNH resolverá sobre la propuesta del Programa de Evaluación en un plazo
que no excederá los sesenta (60) Dios a partir de que reciba la información necesaria en los
términos de lo Normatividad Aplicable.

En vaso que la CNH niegue la aprobación del Programa de Evaluución
propuesto, la UNH fundara y motivará su resolución

ed 3 ALLA CONTRACTUAL T
Contra No, ONH-ROZ>-L02-A7. 102014

53 Descubrimiento de Gas Natural No Asociado.

El Periodo de Evulvación para un Descubrimiento de Gas Natural No
Asociado tendrá una duración de hasta treinta y seis (36) Moses, previa aprobación de la
CNH

54 Hidrocarburos Extraídos Durante Pruebas.

E) Contratista deberá hacer uso comercial 1 aprovechar, de conformidad con
la Normatividad Aplicable, los Hidrocarburos obienidos durante cualquier prueba realizada
pura determinar los características del yacimiento y los caudales de producción. Lo anterior
sin perjuicio del pago de Controprestaciones correspondientes a dichos Hidrocarburos de
conformidad con lo establecido en el Anexo 3,

5.5 — Informe de Evaluación.

A más turdar treinta (30) Dias contados a partir de Ja terminación del Periodo
de Evilición para cualquier Descubrimiento, el Comratista deberá entrogar a la ONE un
informe de todas las actividades de Evuluación llevadas a cabo durunte dicho Período de
Evaluación, de conformidad con la Normatividad Aplicable.

El plazo para ln declaración de un Descubrimiento Comercial iniciará 4 partir
de la terminación de cualquier Periodo de Evaluación, de conformidad con la Cláusula 6.1

CLÁUSULA 6.
DESARROLLO

6.1 i Com

Durante el Perlodo de Evuluación y hasta sesenta (60) Dias después de la
terminación de dicho período, el Contratista deberá informar a la CNM sí considera que el
Descubrimiento es un Descubrimiento Comercial, en cuyo caso el Contratista deberá
presentar el Plan de Desarrollo pura dicho Descubrimiento Comercial, de conformidad con
lo previsto en la Cláusula 6.2, sin perjuicio de que el Contratista deberá continuar realizando
actividades de Reconocimiento y Exploración Superficial, Exploración y Evaluación
conforme al Plan de Exploración en el resto del Área Contractual hasta la terminación del
Periodo de Exploración o la conclusión del Programa Minimo de Trabajo, el Incremento en
el Programa Minimo o los compromisos de trabajo adquiridos para el Periodo Adicional de
Exploración. La declaración de un Descubrimiento Comerclal deberá incluir la dolimitación
y características del Árca de Desarrollo, ln cual deberá contar con la aprobación de la NH.

El pluzo para la presentación del Plan de Desurrollo iniciará a partir de lo
declaración de cualquier Descubrimiento Comeretal

62 Plum de Desarrollo.

Dentro de los ciento veinte (120) Dias siguientes a la declaración de un
Descubrimiento Comercial, el Contratista doberá presentar a la CNH para su aprobación el

24 AREA CONTKACTIUAL Y
Contio No. CNH:ROZA 24 7,803017

Plan de Desarrollo correspondiente. El Plan de Desarrollo deberá: (1) contemplar la totalidad
del Area de Desarrollo; (ii) prever la utilización de métodos y procesos adecuados para
obtener el máximo factor de recuperación final de las Reservas de conformidad con las
Mejores Prácticas de la Industria: (111) contar con el programa de aprovechamiento de Gas
Natural correspondiente y los mecanismos de medición de la producción de Hidrocarburos,
y Liv) elaborarse de conformidad con la Normatividad Aplicable. La CNH otorgará o negará
su aprobación a la propuesta de Plan de Desarrollo en un plazo que no excederá los ciento
veinte (120) Días a partir de que reciba la información necesaria en los términos de la
Normatividad Aplicablo. En caso que la CNH no emita una resolución demro del plazo
establecido, ésta se entenderá en sentido favorable.

63 — Observaciones al Plan de Desarrollo por Parte de CNI.

Sin menoscabo de la facultad de aprobar el Plan de Desurrollo por parte de la
CNMH en el plazo establecido en lo Cláusula 62. la CNH podrá emitir observaciones a
cualquier Plan de Desarrollo presentado por el Contratista, cuando determine que: (1) se
modifican los sistemas de medición y/o los Puntos de Medición; (14) se modifican los
programas de aprovechumiento de Gas Natural; (111) las Reservas de Hidrocarburos en el
Area de Desarrollo se explotarian a tasas excesivas o insuficientes, (iv) ocurriria una perdida
excesiva de prosión en el yacimiento o no se alcanzaría la distancia óptima de separación
entre los Pozos: (v) el proyecto del Plan de Desarrollo no sca consistente con las Mejores
Prácticas de la Industria, incluyendo estándares en seguridad industrial, seguridad operativa,
protección ambiental y de sulud en el trabajo; (vi) el proyecto del Plan de Desarrollo no
incluya un progruma de cumplimiento del porcentaje de contenido nacional, así como un
programa de transferencia de tecnología: (vii) el proyecto del Plan de Desarrollo incumpla
con cualquier disposición de este Contrato; (viti) se incumpliría con la Normutividad
Aplicable, incluyendo estándares en seguridad incustrial, seguridad operativa, protección
ambiental y de salud en el trabajo; (ix) se asumiria un nivel de riesgo operativo y ambiental
que no sea aceptable conforme a la Normntividad Aplicable; (x) el Sistema de
Administración no es efectivo para administrar los riesgos dentro de niveles aceptables o no
se aplica, o (xi) se incumpliria con el Sistema de Administración o se causaría un impucto
adverso sobre el medio ambiente.

El Contratista será quien proponga las soluciones operativas y los ajustes
correspondientes ul Plan de Desarrollo para atender las observaciones de fa CNH, en el plazo
que para tul efecto indigue, La CNH y el Comratista podrán celebrar audiencias o
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto
de lus obwervaciones al Plan de Desarrollo, de conformidad con las Mejores Prácticas de la
Industria y la Normatividad Aplicable. La CNM podrá consultar a la Agencia y a la Secretaria
de Economía, en el ámbito de sus respectivas atribuciones.

6.4 Actuulización del Plan de Desarrollo.

El Contratista deberá desarrollar el Descubrimiento Comercial de acuerdo con
el Plan dde Desarrollo aprobado, El Contratista podrá proponer modificaciones al Plan de
Desarrollo, en términos de lo previsto en la Normatividad Aplicable y sujeto a la aprobación
de la CNH. La CNH podrá consultar a la Agencia y a ln Secretaría de Economia, en el ámbito

pa pa AREA CONTRACTUAL 7
Corimuo No. ONHROZAOZAT IGN

de sus arribuciones y resolverá sobre lu propuesta de modificación en un plazo que 06
excederá los ciento veinte (120) Dins a partir de que reciba lu información necesaria en los
términos de la Normatividad Aplicable.

6.5 Actividades de Exploración Adicionales.

Finalizados los Periodos de Evaluación, une vez que se lleve a cabo la
reducción y la devolución del área a la que se refrore el inciso (d) de la Cláusula 7.1 y enel
supuesto de que el Comratista determine la posibilidad de que existen Hidrocarburos en una
estructura del subsuelo 0 cierre estratigráfico en el Área Contractual remanente, el Contratista
deberá dar aviso a la CNH y presentar para su aprobación un nuevo Plan de Exploración con
el propósito de llevar a cubo las Actividades Petroleras que considere convenientes en dicha
estructura del subsuelo o cierre estrarigráfico. Lo anterior de conformidad con lo establecido
en este Contrato y en la Normatividad Aplicable.

CLÁUSULA 7.
y y CIÓN DEL

7.1 le y ción.

El Contratista deberá renunciar y devolver el Arca Contractual conforme a lo
establecido a continuación:

(a) Si al Contratista no se le concedió el Período Adicional de
Exploración, al finalizar el Periodo Inicial de Exploración el Contratista deberá devolver el
vien por ciento (100%) del Área Contractual que no esté contemplada en un Programa de
Evaluución o en un Plan de Desarrollo aprobado por la CNH,

(bj) Si al Contratista ye le concedió el Periodo Adicional de Exploración
mediante el compromiso de realizar las Unidades de Trabujo equivalentes a un (1) Pozo
exploratorio de conformidad con el Anexo 5, y renlizó las Unidades de Trabajo equivalentes
a un (1) Pozo exploratorio durante el Poríodo Inicial de Exploración, deberá renunciar y
devolver el cincuenta por ciento (30%) del Area Contractual que no esté contemplada en un
Programa de Evaluación o en un Plan de Desarrollo aprobado por la CNH al finalizar el
Periodo Inicial de Explomeión.

(tc) — Sial Contratista se le concedió el Periodo Adicional de Exploración
inediante el compromiso de realizar las Unidades de Trabajo equivalentes 4 un (1) Pozo
exploratorio de conformidad con el Anexo 5, y realizó al menos las Unidades de Trabajo
equivalentes u dos (2) Pozos exploratorios durante el Periodo Inicial de Exploración, no
deberá devolver porcentaje alguno del Área Contractual al finalizar dicho Periodo Inicial de
Exploración.

1d) Alfinalizar el Periodo Adicional de Exploración, el Contratista deberá
renunciar y devolver el cien por ciento (100%) del Area Contractual que ño esté contemplada
en un Programa de Evaluación o en un Plan de Desarrollo aprobado por la CNH.

26 ÁRLA CONTKHACTUAL 7

Conmmio No ONH-ROZ:-.02:47.140/1017

te) Al finalizar el o los Periodos de Evaluación correspondientes, el
Contratista deberá renunciar y devolver el cien por ciento (100%) de las Áreas de Evaluación
de que se trate si: (1) conforme a los plazos previstos en el presente Contrato, no declara un
Descubrimiento Comercial: y si: (11) habiendo declarado el Descubrimiento Comercial no
presentara un Plan de Desarrollo para aprobación de la O NH, o (11) habiéendolo presentado
no sea aprobado por la CNH conforme a la Normatividad Aplicable;

(m1 En caso que se otorgue una prórroga a la vigencia del presente Contrato
el Contratista, a solicitud de la CNM. deberá renunciar y devolver el cien por ciento (100%)
de lus estructuras del subsuelo o cierres estrstigráficos que nu sean parte del Plan de
Desarrollo que se modifique de conformidad con lo establecido en la Cláusula 3,2, y

tg) Aldarse por terminado el presente Contrato por cualquier motivo, o en
caso que lo CNH rescinda el presente Contrato, el Contratista deberá devolver el cien por
elento (100%) del Área Contracmal. incluyendo cualquier Área de Evuluación y Área de
Desarrollo.

72 No Disminución de Otras Obligaciones.

Lo previsto en esta Cláusula 7 no se entenderá como una disminución de las
obligaciones del Contratista de cumplir con los compromisos de trabajo para el Periodo de
Exploración v con sus obligaciones respecto a las actividades de Abandono y demás previstas
en este Contrato,

En el caso excepcional de la notificación de un Descubrimiento Sub-salino, el
Contratista podrá someter a la aprobación de la CNH, hasta con sesenta (60) Días previos 4
la terminación del Periodo Inicial de Exploración o del Periodo Adicional de Exploración,
según corresponda, una disminución del porcentaje mencionado en la Cláusula 7,1 (bd) o (4).
Dicha sollcitud deberá estar acompañada de un programa de trabajo + compromiso de
inversión adicional debidamente garantizado que justifique la retención del ares donde se
localizó dicho Descubrimiento Sub-salino.

CLÁUSULA 8.

2.1 Perfil de Producción.

A púrtir del Año en que se preves el inicio de la Producción Comercial
Regulur, el Contratista incluirá en sus programas de trabajo un pronóstico de producción de
conformidad con la Normatividad Aplicable Los programas de trabajo deberán contemplar
la producción de Hidrocarburos a la tasa óptima de conformidad con las Mejores Prácticas
de la Industria,

82 — Instalaciones.

El Contratista estará obligado a realizar todas las actividades de construcción,
instalación. reparación y reacondicionamiento de los Pozos. Instalaciones de Recolección y

y AREA CONTRACTUAL7
Contraw No. CNVIROZL02-A7.B02017

cunlesquiera otras instalaciones necesarias para las uctividades de producción de
conformidad con el Sistema de Administración El Contratista mantendrá todos los
Materiales utilizados en lus Actividades Petroleras en buen estado de funcionamiento de
acuerdo con el Sistema de Administración, las Mejores Prácticas de la Industria y las
recomendaciones de los fabricantes de los Materisles.

CLÁUSULA 9
UNIFICACIÓN

9.1 Procedimiento de Unificación.

El Contratista deberá dur aviso a la Secretaría de Energia y us la CNM en un
plazo que no excederá las sesenta (60) Dias Hábiles posteriores a haber reunido los elementos
suficientes que permitan inferir la existencia de un yacimiento compartido. Dicho aviso
deberá contener por lo menos: (1) el análisis 1écnico sustentado que determine la posible
existencia del yacimiento compartido: (1) las características generales de dicho yacimiento
compurtido; (111) los estudios geológicos. peofisicos y demás utilizados para determinar la
posible existencia de dicho yacimiento compartido, incluyendo, en su caso, la información
obtenida de la perforación de Pozos mediante los cuales se determinó que el yacimiento de
que se trate excede los limites del Área Contractual: (iv) uns propuesta de programa de
trabajo para lus Actividades Petroleras previas ul acuerdo de unificación untre el Contratista
y ellos) terceros) involucrado(s), y (v) la información adicional que el Contratista considere
necesaria.

Una vez recibido el aviso se lleyará a cabo lo siguiente:

to) — La CNH remitirá a la Secretaría de Energía en un plazo no mayor a
euarente y cinco (43) Dios Húbiles comados a partir de la recepción de la información
correspondiente, el dictamen técnico sobre la posible existencia del yacimiento compartido.

(bj — Una vez recibida la información referida en el inciso (a) unterior, la
Secretaria de Energia contará con hasta diez (10) Días Hábiles para enviar a la Secretaría de
Hacienda el dictamen que al efecto elabore la CNH, y demás información que considere
necesaria a efecto que esta 0ltima emita su opinión respecto de la unificación en un plazo que
no exceda los treinta (30) Díns Habiles.

(ce) Una vez recibida la opinión de la Secrevwrió de Hacienda, la Secretaría
de Energía contará con hasta treinta (30) Dias Hábiles para instruir al Contratista la
unificación del yacimiento compartido y solicitará al Contratista la información referida en
la Normatividad Aplicable rebativa al acuerdo de unificación. El Contratista contará con husta
ciento veinte (120) Días Hábiles para remitir dicha información

(d) — En caso que el Contratista no remita a la Secretaría de Eneruía la
información referida en el inciso (e) anterior y demás que se prevea en la Normatividad
Aplicable, la Secretaria de Energía determinará los términos y condiciones bajo los cuales se

a EA 28 ÁREA CONTRACTUAL?
Cimtrato Na. UNHROD4 012.4 7.MI017

llevará a cabo la unificación. Lo anterior, durante el siguiente Año, contado a parir de que
concluya el plazo referido en el inciso (e) anterior,

Con buse en el acuerdo de unificación y en la propuesta de participación en
las Actividades Petroleras previas al acuerdo de unificación, según corresponda, la CNH
podrá aprobar al operador designado para la realización de actividades de Exploración y
Exuacción en el ren del yacimiento compartido, de forma tal que las Unidades de Trabajo
correspondientes al yacimiento unificado puedan distribuirse entre las partes conforme a la
participación establecida en el acuerdo de unificación. Asímismo, las actividades
desarrolladas para ln determinación de ln existencia de un yacimiento compartido serán
considerados para acreditar el cumplimiento del Programa Minimo de Trabajo, el Incremento
en el Programa Minimo o los compromisos de trabajo adquiridos para el Periodo Adicional
de Exploración.

9.2 Unificación sín Contratista y Asiguatario Contiguo.

De conformidad ¿on lo previsto en la Cláusula 9.1 y en el supuesto que el
ytcimiento se localice parcialmente £n un área en la que no se encuentre vigente una
asignación o un contrato para la Exploración y Extracción, el Contratista deberá notificar a
la CNH los estudios geológicos, peofisicos y demás utilizados para determinar la existencia
de dicho yacimiento compartido, incluyendo, en su caso, la información obtenida de la
perforación de Pozos mediante los cuales se determinó que el yacimiento de que se trate
excede los limtes del Área Contractual. El Contratista podrá continuar con los trabajos
dentro del Área Contractual mismos que deberán estar considerados en los Planes de
Exploración y las Plunes de Desarrollo aprobados por la CNH. Por su parte, la Secretaria de
Energía deserminará el instrumento juridico que servirá de base para levar a cabo (ns
Actividades Petroleras en el arca en la que no se encuentre vigente una asignación o contrato
para la Exploración y Extracción, Sin perjuicio de lo anterior, el Contratista podrá someter a
consideración de lu Secretaría de Energía las áreas en las que se extiendan los yacimientos
compartidos, de conformidad con lo establecido en el articulo 29, fracción 1 de la Ley de
Hidrocarburos. Dicha propuesta no será vinculante, ni otorgara derechos preterenciales en
relnción con la adjudicación de los contratos para la Exploración y Extracción que resulten,

CLÁUSULA 10.
10,1  Perfo e

Antes de iniciar la perforación de cualquier Pozo, el Contratista deberá obtener
los permisos y autorizaciones que correspondan conforme u la Normutividad Aplicable. Una
vez recibida la autorización para la perforación de cualquier Pozo, el Contratista estará
obligado a cumplir con los términos y condiciones de la autorización y dentro de las
especificaciones técnicas requeridas en el Plan de Exploración, Programa de Evaluación u
Plan de Desarrollo, excepto si existen Obstaculos a la Continuación de la Perforación

EA 29 AREA CONTRACTUAL Y

SS

S
Comrato No. ONH+RO2-1.02-A7 143017

10,2 Reportes de Perforación y Gcofisicos.

Durante la perforación de cualquier Pozo y hasta la terminación de las
actividades de perforación, el Contratista enviará a la CNA los reportes de perforación que
requiera la Normatividad Aplicable. El Contratista deberá mantener un registro digital, en
original y reproducible con buena calidad, de toda la información geológica y geofisica
relacionada con el Area Contractual y deberá entregar a la CNH una copia de dicha
información, incluyendo los registros de bitácora de los Pozos.

A ln terminación de cualquier Pozo el Contratista debera presentar un informe
finul de terminación de Pozo que contenga cuundo menos la información requerida por la
Normatividad Aplicable,

10,3 Programas de Trabajo Indicativos.

El Contratista proporcionara a la ONM, 4 más tardar el primer Din Hábil del
cuarto Trimestre de cada Año, programas de trabajo indicativos que deberán contener una
lista de las actividades que planea realizar y el tiempo estimado para cada una de estas
actividades de conformidad con la Normatividad Aplicable,

10,4 Informes de Avance.

El Contratista proporcionará a las Autoridades Gubernamentales los informes
de avance relativos a las Actividudes Petroleras de conformidad con la Normatividad
Aplicable.

10,5 Actividades Exentas de Aprobación.

Sulvo por lo previsto en la Normatividad Aplicable, una vez aprobado el Plan
de Exploración. el Programa de Evaluación o el Plan de Desarmilo por la CNH, el Contratista
no tendrá que obtener la aprobación particular de la CNH de los detalles del diseño, ingenierio
y construcción de las instaluciones contemplados en dichos planes aprobados, ni el detalle de
la manera en que serán operadas.

CLÁUSULA 5.
COSTOS

mai € te Costos del

Toda pperación contable del Contratista relacionada con el cumplimiento de
sus obligaciones derivadas del presente Contrato, cualquiera que sea la moneda empleada y
lugar de pago, deberá ser consignada en la Cuenta Operativa. conforme a lo establecido en
el Anexo 4 y la Normatividad Aplicable

Mw ÁREA CONTRACTUAL?
Conteato No ONI-02-4,02-A7, 002017

11,2 Presupuestos ladicativos.

El Contratista proporcionará pura fines informativos a la CNH, a más tardar
el primer Día Hábil del cuarto Trimestre de cado Año, presupuestos indicativos que deberán
contener una lista detallada de lus actividades que planea realizar y el costo estimado de cada
ina de estas actividades. sin perjuicio que el Contratista pueda presentar actualizaciones
posteriores

11.3 Procura de Blenes y Servicios.

Toda la procura de los bienes y servicios relacionados con lns Actividades
Petrolerás se sujetará a los principios de transparencia, economía y eficiencia, y deberá
cumplir con lo establecido en el Anexo 7.

11.4 Obligación de Mantener Registros.

El Contratista deberá mantener en sus oficinas en México todos los libros de
contabilidad. documentos de soporte y otros registros relacionados con las Actividados
Petroleras de conformidad con los Procedimientos de Contabilidad. Todos estos registros
estarán disponibles en fisico y en electrónico para ser inspeccionados, revisados y auditados
por cualquier Persona designada por la Secretaria de Hacienda o por cualquier otra Autoridad
Gubernmmenta) competente. Los registros en los cuales se aprecian lus Operaciones en la
Cuenta Operativa, deberán mantenerse desde la Fecha Efectiva y hasta cinco (5) Años
posteriores a la terminación del presento Contrato,

11.5 De las Operaciones del Contratista con Terceros.

El Contratistu se compromete a puctar con los terceros que realice operaciones
vinculadas con este Contrato, la obligación de dichos terceros de entregar directamente nl
Fondo, la Secretaria de Hacienda o la CNH, cuando lo soliciten, la información sobre sus
operaciones con el Contratista por virtud del Contrato

La obligación a que se refiere el parrafo anterior será aplicable a cunlquier
contrato de procura de bienes y servicios que el contratista susoriba a partir de la adjudicación
de este Contrato. En caso de que el Contratista demuestre que los contratos de procura de
bienes y servicios hayan sido suseritos con anterioridad a la adjudicación del Contrato y
cumplan con lo dispuesto en el Anexo 7, se tomará por desabogado el compromiso
mencionado en la presente cláusula.

CLAUSULA 12
Y N S K ROS NETOS

12.1 Procedimientos de Medición.

El Contratisi deberá proponer « la CNI en el Plon de Desarrollo para
aprobación los procedimientos que deberán regular la programación. Almacenamiento, y la

Ea 31 ÁREA CONTRACTUAL?

AS

Ny
Cuninao No. ONPEROZ IATA

medición y moniturco de calidad y volumen de los Hidrocarburos Netos en Jos Puntos de
Medición, de conformidad a la Normatividad Aplicable:

La instalación, operación, mantenimiento y colbración de Jos sistemas de
medición estará a cargo del Contratista, bajo la «upervisión de la CNH y de conformidad con
lo dispuesto en la Normatividad Aplicable

12.3 Repistros.

El Contratista deberá |levar registros completos y exactos de todas Ins
mediciones de los Hidrocarburos, debiendo poner a disposición de la CNI copia fol de los
mismos, Adicionalmente, el Contratista deberá entregar los informes que establezca le
Normatividad Aplicable.

12.4 Mu Funcionamiento de los Sistemas de Medición.

Si derivado de una prueba o supervisión se muestra que cualquicra de los
componentes de los sistemas de medición está fuera de las espucificaciones, descompuesto p
galibrado incorrectamente, el Contratista deberá repararlo yo realizar los ajustes pure
corregir la inexactitud de las mediciones conforme a lo establecido por la Normatividad
Aplicablo

En la medida en que el periodo de ajuste incluya un periodo durante el cual se
hubiera pavado lu Contraprestación del Estado como porcentaje del Valor Contractual de los
Hidrocarburos, las mediciones ya corregidas de conformidad con esta Cláusula 12,3 serán
utilizadas para rocalcubar la cantidad debida por el periodo de inexactitud conforme a lo
establecido en el Anexo 3. En caso que como resultado de la aplicación de las mediciones
corregidas, se reguiera ajustar el balance pagado de Contraprestaciones en favor del Estado,
dichos ajustes se reslizarán de conformidad con lo establecido en el Anexo 3,

El Contratista debera sujetarse a lo previsto en la Normatividad Aplicable con
respecto al reemplazo del Sistema de Medición, así como, el acceso que deberá permitir a la
CNH para levar a cabo la supervisión en el marco de sus facultades a dicho sistema.

12.5 lición Ft del m

Fl Punto de Medición podrá ubicarse fuera del Área Contructual de
conformidad con lo dispuesto en la Normatividad Aplicable. En caso que se prevea que el
Punto de Medición se compartirá con áreas bujo la operación de algún tercero, distintas 4)
Área Contructual correspondiente, el Contratista deberá presentar para aprobación de la CNH
un proyecto de acuerdo para el us compartido de [ns instalaciones de conformidad cop el
Anexo 10. La CNM aprobará el acuerdo correspondiente en términos de la Normatividad
Aplicable.

A Ed Y ÁREA CONTRACTUAL?
Contrato Na ONI-RO24102+A7 03017

CLÁUSULA 13,
MATERIALES

13.1 Propiedad y Uso de Materiales.

Durante la vigencia del presente Contrato, €l Contratista manrendrá la
propiedad de todos los Mutcriules generados o udquiridos para ser utilizados en las
Actividades Petroleras, El Contratista no podrá usar los Materiales para un objeto ¿istinto a
las Actividades Petroleras de acuerdo con este Contrato.

La propiedad de los Muteriales Inmuebles pasará de forma automática 1 la
Nación líbre de gravamen, sin cargo. pago o indemnización alguna, a ln lerminación por
cunlquier motivo del presente Contrato, o en caso que la CNH rescinda el presente Contrato
y sin perjuicio del finiquito que en cada caso corresponda, en el entendido que e) Contratista
deberá renlizar la transferencia de los Materiales Inmuebles en buen estado de conservación
y funcionamiento, teniendo en cuenta el desgaste normal producido por el uso de los mismos
en ls Actividades Petroleras, en terminos de los artículos 28, fracción VII y 33 de la Ley de
Ingresos Sobre Hidrocarburos. El Contratista deberá formalizar la transferencia de los
Materiales Inmuebles a la CNH o al tercero designado por la CNH durante la Etapa de
Transición Final. El Contratista deberá llevar y enbo cunlquier acto necesario o apropiado
para formalizar dicha transferencia

13.2 Materiales Inmuebles Exentos de Transferencia.

Se excluyen de la translerencia de Materiales prevista en lo Cláusula 13,1, sin
perjuicio de lo establecido en el Anexo 10, aquellos Materiales Inmuebles que presten
servicio u más de un áres contractual o de asignación. hasta en tanto finalice la prestación del
servicio correspondiente, siempre que se cuente con las autorizaciones y permisos de
conformidad con la Normatividad Aplicable

133 Arrendamiento.

El Contratista no podrá arrendar las linear de Recolección indispensables para
dar continuidad a la Producción Comercial Regular en el Área Contractual. lo anterior sin
perjuicio de que pueda obtener o prestar servicios relativos ul uso compartido de este tipo de
infraestructura de conformidad con lo previsto en el Anexo 10

CLÁUSULA 14.
OBLIGACIONES ADICIONALES

3 AREA CONTRACTUAL 7

Pe
Contruo No. CNH-HOZA IZA TOM

(4) — Conducir lus Actividades Petroleras de forma continua y eficiente de
acuerdo con el Plan de Exploración. Programa de Evaluación, Plan de Desarrollo y las
Mejores Prácticas de la Industria, así como todos los demás términos y condiciones del
presente Contrato, el Sistema de Administración y la Normatividad Aplicable;

(b) Llevar a cabo, bajo su responsabilidad, la Extrscción, Recolección y
desplazamiento de los Hidrocarburos hasta el Punto de Medición:

(tc) Suministrar todo el personal y todos los recursos técnicos, financieros
y otros recursos de cualquier otra naturaleza que sean necesarios pura la ejecución de los
Actividades Petroleras;

(d) Obtener oportunamente todos los permisos de cualquier Autoridad
Gubernamental necesarios para la realización de las Actividades Petroleras;

le) Obtener oportunamente todos los Materiales requeridos para la
realización de las Actividades Petroleras y asegurarse que sean adecuados para su objeto:

1 Estar al corriente respecto de sus Obligaciones de Carácter Piscal, de
acuerdo con la Normatividad Aplicable, así como ser residente para efectos fiscales en
México, tener por objeto exclusivamente la Exploración y Extracción de Hidrocarburos y lis
demás que sean necesarias para la adecunda consecución del mismo, y no tributar en el
régimen fiscal opcional para grupos de sociedades a que se reficre el Capitulo VI del Título
Segundo de la Ley del Impuesto sobre la Renta;

te) Suministrar a la CN toda la información, datos e interpretaciones
relacionadas con lus Actividades Petroleras, tales como datos cientificos y técnicos obtenidos
en razón de sus imbajos, perfiles eléctricos, sónicos, radiactivos entre otros; cintas y lneus
sismicas; muestras de Pozos, núcleos y formaciones; mapas e informes topográficos.
geológicos. peofisicos. geoquimicos y de perforación; así como cualquier otra información
similar e informes de evaluación geológica, geofísica y del yucimiento;

(h) Muntener dentro del territorio nacional, preferentemente en su
domicilio fiscal. registros completos en fisico y en electrónico de todas las Actividades
Petroleras realizadas conforme a este Contrato;

(1 Contar con la certificación de la cusntificación de lus Reservas
correspondientes al Área Contractual de conformidad con la Normatividad Aplicable;

4) Suministrar a ls CNH toda la información sobre la existencia de
recursos mineros, hidricos y de otros tipos que se descubran como resultado de las
Actividades Petroleras:

(k) Abstenerse de perforar, desde el Area Contractual, Pozo alguno que

pueda ir más allá de la proyección vertical del Área Contractual. salvo que se trate de
yacimientos unificados de conformidad con lo mstruido por la Secretaria de Energía:

+
34 AREA CONTRACTUAL 7

Te
Contrato Mé ONI-RO2-102A7 10/2017

(1 Identificar cada Pozo de conformidad con la Normatividad Aplicable
e incluir esa referencia en todos los mapas, planos y otros registros similares mantenidos por
el Contratista;

(m)  Taponar debidamente los Pozos antes de abandonarlos a fin de evitar
contaminación, daño al medio ambiente o posibles daños a los depósitos de Hidrocarburos
de conformidad con el Sistema de Administración y la Normatividad Aplicable;

(n) — Facilitar que los representantes de la Agencia, de la CNH, de la
Secretaria de Hacienda y de cualquier otra Autoridad Gubernamental, puedan realizar
Inspecciones de las Actividades Petroleras y de todas las instalaciones, oficinas. registros y
libras contables, así como de toda la información relacionada con las Actividades Petroleras
y proveer a dichos representantes, sin costo alguno, las facilidades necesarios pura el ejercicio
de sus facultades en virtud de este Contrato, meluyendo (tratándose de operaciones de
Campo) tiaasporte, alojamiento, alimentación y demás servicios, en igualdad de condiciones
wnquellas que suministre el Contratista a su personal;

fo) — Cumplir con los requerimientos de información que le hagan las
Autoridades Gubernamentales competentes, incluyendo la CN, la Agencia, la Secretaria de
Energia, la Secretaría de Hacienda y el Fondo;

ím) Emplear personal calificado, así como Materiales y tecnologia de
punta, de acuerdo con las Mejores Prácticas de la Industria;

tq) Adoptar y asegurarse que los Subcontratistas apliquen medidas
apropiadas para proteger la vida, descubrimientos arqueológicos y medio ambiente, de
conformidad con el Sistema de Administración y la Normatividad Aplicable;

ir) Ejecutar los planes de respuesta 4 emergencias previstos en el Sistema
de Administración en las situaciones de emergencia y de Caso Formito o Fuerza Mayor
tincluyendo explosiones, rupturas. fugas u Otros incidentes que causen o pudieran causar
duño al ambiente u presenten o puedan presentar una amenaza a la sepuridad y salud de las
Personas) con el fin de mitigar sus efectos, así como reportar a la Agencia y la CNH con el
deralle apropiado la situación de emergencia y las medidas tomadas al respecto;

(8) Comunicar semestralmente a la CNH de cualesquiera procedimientos
judiciales o administrativos en que esté involucrado, en relación con el presente Contrato o
<on las Actividades Petroleras. con excepción de aquellos procedimientos iniciados ante
juzundos Federales, los cuales deberán ser notificados inmediatamente por el Contratista;

(0 Presentar su Evaluación de Impacto Social, conforme a la
Normatividad Aplicable, y mantener actualizado un sistema, programa o mecanismo de
atención a reclamaciones v/o de gestión social.

tu) — Tomar las medidas pertinentes para prevenir o reducir perdidas,
mitigar y remediar cunlquier daño causado pur las Actividades Petroleras. y

e 35 AREA CONTRACTUAL 7

Te
r
E

Contrato No. CN-RODL02A7.BQ2017

(v) Mantener al menos las mismas condiciones financieras, de
experiencia, léchicas y de ejecución que fueron estublecidas en las Buses de Licitación para
fines de precalificación, hasta la terminación de este Contrato, con excepción del requisito
relistivo al capital contable minimo que en 54 oportunidad el Contratista acreditó en su calidad
de interesado en términos de las Bases de Licitación, pura el cual se deberá mantener de
manera anual un capital contable mínimo promedio equivalente al solícitado durante la etapa
de prexalificación de la Licitación.

14.2 Aprobaciones de la CNH.

El Contratista deberá entregar a la CNH la información aplicable de forma
completa, en todos los supuestos en los que conforme al presente Contrato esta última deba
revisar, proporcionar comentarios y aprobar planes, lo cual deberá hacer dentro del plazo
previsto en la Normatividad Aplicable, en el entendido que la afirmativa ficta operará
solamente en los supuestos expresamente provistos en la Normatividad Aplicable.

La CNH podrá negar la aprobación de planes en caso que los mismos: (1) no
cumplan con el Programa Minimo de Trabajo. el Incremento en el Programa Minimo o los
compromisos de trabajo adquiridos para el Periodo Adicional de Exploración, o (1) no se
ajusten a las Mejores Prácticas de la Industria y a la Normatividad Aplicable. Lo anterior, sin
perjuicio de lo previsto en la Normatividad Aplicablo.

Ll Contratixta será responsable del cumplimiento de todas los obligaciones,
compromisos y condiciones de seguridad industrial, seguridad operativa y protección
ambiental y sulud en el trabajo previstas en la Normatividad Aplicable y en Ins Mejores
Prácticas de la Industria, además de obtener y cumplir con las autorizaciones, permisos,
concesiones, licencias y registros ambientales obligatorios, así como responder por los Daños
Ambientales que cause con la realización de las Actividades Petroleras.

El Contratista deberá cumplir con los controles y las medidas de prevención
en mmeria de seguridad industrial, seguridad operativa, protección al ambiente y salud en el
trabajo requeridos por la Agencia en el Sistema de Administración o por la Normatividad
Aplicable

Sin limitar la responsabilidad en seguridad industrial, seguridad operativa y
de protección ambiental del Contentista y sus Subcontratistas prevista en esta Cláusula 143
y en la Normatividad Aplicable, el Contratista y Subcontratistas deberán:

(a) Reulizur las Actividades Petroleras de conformidad con las Mejores
Prácticas de la Industria en muteria de seguridad industrial y seguridad operativa, respetando

la sustentabilidad ambiental para preservar y/4 conservar el medio ambiente, sin causar daño
a lu propiedad pública o privada y con apego al Sistema de Administración:

Ea 36 ÁREA CONTUACTUAL 7

e
Contrato No ONH-HOZ-4412-A7 II 2017

(b) — Renlizar todos los estudios ambientales y solicitar, obtener, mantener
vigentes y renovar todos los permisos, autorizaciones, licencins, concesiones y registros
ambientales de las Autoridades Gubernamentales competentes para la realización de los
Actividades Petroleras, de conformidad von el Sistema de Administración y la Normatividad
Aplicable,

(ce) Cumplir con todos los términos, condicionantes y recomendaciones
establecidos en los permisos, autorizaciones, licencias, concesiones y registros ambientales
emitidos por las Autoridades Gubernamentales competentes y mantener el Área Contractual
en lus mejores condiciones que permitan un desarrollo sustentable;

1d) Emplear — personal — calificado, — Muteriales, — procedimientos
operacionales y en general las tecnologías más actualizadas que cumplan con las Mejores
Prácticas de la Industria para la preservación de los recursos naturales, aplicando los
principios de prevención, precaución y preservación de los recursos naturales, considerando
la seguridad industrial, seguridad operativa, la salud de la población y de su personal;

te)  Serresponables de cualquier afectación o Daño Ambiental durante la
realización de las Actividades Petroleras de conformidad con lo establecido en el Contrato:

Mm Efectuar las lubores de remediación, resiuración, compensación y
resarcimiento que correspondin;

En caso de derrames al suelo, subsuelo y cuerpos de agua causados por las
Actividades Petroleras, el Contratista y Subcontratistas deberán llevar a cabo de inmediato
las acciones e implementar medidas de seguridad y los irubajos para controlar los efectos
contaminantes, incluyendo la limpieza, tieutralización, remediación, recuperación,
enracterización y restauración de las áreas afectolas en términos de lo dispuesto por la
Normatividad Aplicable;

tg) Colaborar con la Agencia, Autoridades Gubernamentales y los
organismos estatales encargados de la protección al medio ambiente y el desarrollo
sustentuble del Área Contractual, en el entendido que el Contratista: (1) dará acceso al
personal de la Agencia y Autoridades Gubernmmentales competentes 4 todas las instalaciones
utilizadas en las Actividades Petroleras para su inspección: (11) entrezará a la Agencia
oportunamente toda la información y documentación que le requiera en la materia de su
competencia, de acuerdo a lo establecido en el Sistema de Admsinisiración, y (14)
comparecerá ante la Agencia cuando sea requerido conforme a la Normatividad Apllenble:

(My) Mantener actualizado el Sistema de Adruinisiración y apegarse a lo
establecido en el mismo para la realización de las Actividades Petroleras, en el emendido que
esta obligación también le será aplicable a todos los Subcontritistas, y

0) Como parte de las actividades de Abandono, realizar la uctualización
del estudio de Linea Base Ambiental responsabilizándose de los Daños Ambientales en el

37 AREA CONTRACIHALT

FR
Contsato No. EXM-ROZ.1.02A7.100/20017

Área Contractual y cumplir con todas las obligaciones ambientales que pudleran existir cumo
rosultado de las Actividades Petroleras de conformidad con la Normatividad Aplicable.

El Contratista será responsable del Daño Ambiental en el Área Contractual
que no haya sido reportado en el estudio de Linea Base Ambientul conforme a lo establecido
en la Cliusulo 14.4 y la Normatividud Aplicable.

144 Daños Preexistentes.

El Contratista deberá iniciar los estudios que permitan establecer la Linea
Base Ambiental durante la Etapa de Transición de Arranque de conformidad con lo previsto
en la Cláusula 3.3, inciso (£) y la Normatividad Aplicable. A más tardar ciento ochents (180)
Dias siguientes a la Fecha Efectiva, el Contratista deberá presentar a la CNM y a la Agencia
un informe detallado de la Línea Buse Ambiental, Incluyendo la identificación de cualquier
Daño Preexistente. Dicho plazo podrá ampliarse por una sola ocasión previa autorización de
la CNMH a solicitud del Contratista hasta por noventa (90) Dias adicionales La CNH y la
Agencia podrán objerr los Daños Preexistentes identificados por el Contratista dentro de los
noventa (90) Dias siguientes a la recepción del informe, Durante dicho periodo, la CNH y el
Contratista podrán celebrar audiencias o comparecencias para aclarar de bueña te cualquier
diferencia técnica que exista respecto a los Duños Preexistenes identificados. de
conformidad con las Mejores Prácticas de la Industria y lo Normatividad Aplicable.

Concluido el periodo de noventa (90) Dins siguientes a la recepción del
infurme, ee un plazo no mayor a treinta (30) Dias, la CNM y la Agencia determinarán la
existencia de los Daños Preexistentes de conformidad a la Normatividad Aplicable y
deslindarán de tods responsabilidad: ambiental al Contratisin respecto de los Daños
Preexistentes, lo cual será notificado ul Contratista dentro de los cinco (5) Días Hábiles
siguientes a la determinación de los mismos.

En caso que las Partes no lleguen a un acuerdo respecto a los Daños
Preexistentes, lus diferencias se resolverán conforme u los procesos establecidos en la
Cláusula 26.2

El Contratista solamente podrá excusarse de su responsabilidad ambiental
respecto a los Daños Preexistentes oportunamente notificados conforme a lo establecido en
esta Cláusula 14.4 y la Normatividad Aplicable.

14.5 ceros al (Y

Deser necesario. 0) Contranista permitira a la CNH, a cualquier otro contratista
de actividades de Exploración y Extracción. asignatario, autorizado, o permisiorario, el uso
a paso sobre cualquier parte del Área Contractual, sin costo alguno, siempre que ello no
interfiera con las Actividades Petroleras realizadas por el Contratista, sea técnicamente
ei y no genere un inconveniente ul Contratista, de conformidad con la Normatividad
Aplicable.

7: EA 3 ARYA CONTRACTUAL 7
Comrato Ni ENHROZLO-A7BGI017

CLÁUSULA 15,
DUCCIÓN

151 H ba ñ

El Contratista podrá utilizar Hidrocarburos Producidos para las Actividades
Petroleras (incluyendo su uso como parte de cualquier proyecto de Recuperación Avanzada),
como combustible 6 para inyección o levantamiento neumático, sin costo alguno, hasta por
los niveles autorizados por la CNH en el Plan de Desarrollo aprobado. El Contratista no podrá
quemar nj ventear el Gus Nutural, excepto dentro de los limites nutorizados por las
Autoridades Gubernamentales competentes o en la medida en que ses necesario para prevenir
vw mitigar una emergencia, sujeto a los requerimientos ambientales previstos en la
Normatividad Aplicable,

152. Comercialización de la Producción del Contratista.

El Contratista podrá comercializar los Hidrocarburos Netos por sí mismo o a
través de cuslquier otro comercializador, debiendo contar con permiso vigente expedido por
ln Comisión Reguladora de Energín, de conformidad con la Normatividad Aplicable.

15,3 Disposición de los Subproductos,

En caso que durante la reulización de lus Actividades Petroleras en el Área
Contractual y como parte del proceso de sepuración de los Hidrocarburos se obtengan
Subproductos éstos permanecerán bajo la propiedad del Estado. Ll Contratista deberá
notificar a la CNH el volumen estimado de dichos Subproductos y la forma en que éstos
serán  recolectudos, transportados, almacenados, desechados, procesados y/o
comercializados.

Los mgresos y costos derivados de la disposición o comercialización de los
Subproductos por parte del Contratista se sujetarán a lo establecido en los Anexos 3 y 4.

CLÁUSULA 16,
CONTRAPRESTACIONES
16.4 Pagos Mensuales,

A partir de que inicie ln Producción Comercial Regular, el cáleulo, la
determinación y el pago de las Contraprestaciones señaladas en la Cláusula 16,2, se realizarán
de conformidad con lo establecido en los Anexos 3, 4 y 8, sin perjuicio de los pugos a los que
hice referencia la Cláusula 5.4 del presente Contrato

16,2

De conformidad con el Anexo 3 y los Ajustes que conforme a dicho Anexo
sorrespondon, las Contraprestuciones del Estado estarán integradas por:

ca
64 30 AMA CONTRACTUAL 7

a

KR
Costralo No. OXM-R02,1.02-47.00,2017

ta) La Cuota Contractual pura la Fase Exploratorra;

1b) — Las Regalías, y

tc) El veinticinco por ciento (25%) del Valor Contractual de los
Hidrocarburos para el Mes de que se trate. mismo que será ajustado de conformidad con el
Mecanismo de Ajuste.

16.3 Contraprestación del Contratista.

La Contraprestación del Contratista, para el Mes de que se trate, corresponderá
á la transmisión onerosa de los Hidrocarburos Netos en dicho Mes. siempre que, conforme a
lo establecido en el Contrato, el Contratista esté al corriente en el pago de las
Contraprestaciones del Estado señaladús en lu Cláusula 16.2 que sean exigibles a purtir de la
Fecha Efectiva y hasta el Mes inmediato anterior.

El primer volumen de Hidrocarburos Netos se transferirá al Contratista
siempre que éste se encuentre al corriente en el pago de las Contraprestaciones del Estado
que hasta ese momento se hayan generado.

16,4 Valor Contractual de los Hidrocarburos.

Para efectos del cálculo de las Contmprestaciones, el Valor Contractual de los
Hidrocarburos pura cuda Mes se determinará de conformidad con lo establecido en el Anexo
E

16.5. Revisión de las Contraprestaciones.

Corresponderá y la Secreiwría de Hacienda revisar el cálculo de la
Contraprestación del Estado que corresponda pura cada Mes conforme al presente Contrato
respecto de los Hidrocarburos obtenidos en la producción de cualquier prueba para
determinar las caracteristicas del yacimiento y los caudales de producción, asi como aquellos
Hidrocarburos obtenidos a partir del inicio de lu Producción Comercial Roylar, de
conformidad con lo estipulado al efecto en las Anexos 3, 4 y 8.

CLÁUSULA 17.
GARANTÍAS

17.1 Guraatia de Cumplimiento.

tay El Contratista deberá contar con una Garantia de Cumplimiento Inicia)
por un monto de ElAS21,000,000,.00 (Veintiún millones de Dólares 00/100 Cy) que
comprenderá aquellos compromisos adquiridos para cubrir el Programa Mínimo de Trabajo
y el Incremento en el Programa Mínimo. En consecuencia, lu ONM tendra el derecho de hacer
efectiva la Gurantía de Cumplimiento Inicial a fin de cobrar cuulquier pena convencional

e 40 ÁREA CONTRACTUAL?
Contralo No, ONM+402,L.02-47, 452017

indicada en la Cláusula 4 y aplicable con motivo de cualquier incumplimiento conforme a
dicha cláusula y el Anexo $ del presente Contrato.

(b) Al concluir el Periodo Inicial de Exploración, el Contratista podrá
solicitar la devolución de la Garantía de Cumplimiento Inicial. En caso que se hubiera
aprobado el otorgamiento del Período Adicional de Exploración, ésta devolución únicamente
podrá hacerse efectiva una vez que el Contratista presente la Garantía del Periodo Adicional
de conformidad con esta Clausula 17,1

La CNH emitirá la constancia de cumplimiento total en un plazo no mayor a
sesenta (60) Dins posteriores a que hayu concluida el Periodo Inicial de Exploración.

tc) La Garantía del Período Adicional deberá presentarse por un mónto
que será considerado previendo los elementos de la Clúusuln 4.3 y deberá presenturse a la
CNH a mas tardar diez (10) Días despues de que la CNHM apruebe el otorgamiento Periodo
Adicional de Exploración pero en todo caso untes que inicie el Periodo Adicional de
Exploración y ésta garantizará el debido, adecuado y pleno cumplimiento por parte del
Contratista del Incremento en el Programa Mínimo no realizado durante el Periodo Inicial de
Exploración y su compromiso adicional de trabajo para el Periodo Adicional de Exploración.

La CNH tendrá derecho de hacer efectiva la Garantía del Período Adicional a
fin de cobrar cualyuier pena convencional indicada en la Cláusula 4 y aplicnble con mutivo
del incumplimiento del Programa Minimo de Trabajo, cl Incremento en cl Programa Mínimo
y los compromisos adicionales para el Periodo Adicional de Exploración,

(d) Al concluir el Periodo Adicional de Exploración, el Contratista podrá
solicitar la devolución de la Gurantia del Periodo Adicional una vez que la CNH emita la
constancia de cumplimiento total de las obligaciones del Periodo Adicional de Exploración.

La ONH emitirá la constancia de cumplimiento total en un pluzo no mayor a
sesenta (60) Dias posteriores a que haya concluido el Periodo Adicional de Exploración.

le) A solicitud del Contratista Jos montos de las Garuntias de
Cumplimiento se podrán reducir de manera anual en proporción al cumplimiento de las
obligaciones garantizadas, previa verificación y autorización de la CNI.

En caso que la Garantía de Cumplimiento que corresponda se haga efectiva,
los recursos avalados por ésta se transferirán ul Fondo.

Según el instrumento elegido para gorantizar los compromisos del Periodo de
Exploración, el Contratista deberá observar lo siguiente:

La) Si el Contratista presenta una carta de crédito:

11) Deberá tener el carácter de incondicional e irrevocable y deberá sor
emitida en favor de la CNH por una institución bancaria mexicana

A al ÁREA CONTRACTUAL T

AN

NY
Convato No. ENHRO24.02.A7. BG2MIT

autorizada o emitida por un banco extranjero y confirmada por una
institución bancaria mexicana autorizada, por el monto establecido en
esta Cláusula 17.1 utilizando el formato de carta de crédito que se
adjunta como Anexo 6:A

11) La Garantía de Cumplimiento Inicial deberá muntenerse vigente hasta
sesenta (60) Dias después de la fecha de terminación del Paríodo
Inicíal de Exploración previa verificación de la CNM del cumplimiento
total de las obligaciones relativas a este periodo.

(111) La Garantía del Perlodo Adicional deberá mantenerse vigente hasta
sesenta (60) Dias despues de la fecha de terminación del Período
Adicional de Explorución previa verificación de ln CNH del
cumplimiento total de las obliguciones relativas a este periodo.

(h) — Shel Contratista presenta una póliza de fianza:

ti) Deberá ser expedida en favor y disposición de la CNH por una
sociedad anónima autorizada para organizarse y operar conforme a la
Ley de Instituciones de Seguros y Fianzas como institución de fianzas,
cuyo objeto sen el otorgamiento de fianzas a título oneroso, por el
monto establecido en esta Clousula 17.1. utilizando el formato de
póliza de fianza que se adjunta como Anexo 6-B.

(1) La Garantía de Cumplimiento Inicial deberá mantenerse vigente hasta
ciento ochenta (180) Dias después de la fecha de terminación del
Periodo Inicial de Exploración previa verificación de la CNH del
cumplimiento total de las obligaciones relativas a dicho periodo.

110) La Garantia del Periodo Adicional deberá mantenerse vigente hasta
ciento ochenta (180) Dias después de la fecha de terminación del
Período Adicional de Exploración previa verificación de la CNH del
cumplimiento total de las obligaciones relarivas a este periodo.

(1) El Contratista renuncia expresumente;

(1) A la notificación previa de ejecución de la póliza de fianza por
parte de lu CNI de conformidad con lo establecido en el artículo
289, párrafo cuarto de ln Ley de Instituciones de Seguros y de
Fianzas.

(2) Al beneficio de compensación en terminos de lo que disponen los
artículos 2197, en relación con el 2192 fracción |, del Código Civil
Federal y 289, último párrafo, de la Ley de Instituciones de
Seguros y de Fianzas,

je e 4 ÁREA CONTRACTUAL
Contrato No. CNH-RNZ102:A786/7017

172 Garantia Corporativa.

El Contratista deberá contar con uns Garantía Corporativa debidamente
suscrita por su Garunte, utilizando el formato incluido en el Anexo 2 y de conformidad con
lo siguiente:

lu) El Contratista podrá presentar una Garantía Corportiva debidamento
suscrita por su empresa matriz en última instancia

(b) En caso que el Garante no se trate de lo empresa matriz en último
instancia del Contratista, dicho Garamte deberá exhibir a la CNH sus estados financieros
consolidados debidamente auditadox que demuestren un capital contable mínimo equivalente
a quinientos (SOD) millones de Dólares.

(ce) Enlos casos en que el capital contable del Garante sea igual o superior
a quinientos ($00) millones de Dólares, éste podrá optar por ofrecer una Garantía Corporativa
por dicho monto, conforme al Anexo 2, Formato A,

(d) Durante la vigencia de lu garantía, el Gurante deberá mantener un
promedio anual minimo de capital contable igual o superior al monto señalado en el inciso
(b) y, en su caso, el monto de capital previsto en el inciso (e). El Contratista exhibirá u la
CNH, de forma anual durante el tercer Trimestre de cada año, los estados financieros
consolidados debidamente auditados de su Garante que muestren que su capital contable es
igual o superior al monto exhibido y aceptado en términos de esta Cláusula.

En cualquier momento y en caso que el Garante no mantenga el requisito de
capital contable descrito en el inciso (b) o (c) anterior, el Contratista deberá notificar dicha
disminución a la CNH dentro de los quince (15) Dias posteriores a que tenga conocimiento
de lu misma y deberá presentar unta nueva Garantía Corporativa suscrita por un Garante que
cumpla con los requisitos señalados en el inciso (a) o (b), así como, en su caso, con el monto
de cupital contable establecido pura optar por lo contenido en el inciso (e). En caso de que
no se cumpla con el capital contable requerido por el inciso (e), el Garate suyeríbirá su
Garantía Corporativa conforme al Anexo 2, Formato B,

te) La Garantia Corporativa se ejercerá de manera subsidiario y
exclusivamente para exigir el cumplimiento puntual y oportuno de las obligaciones del
Contratista en virtud de este Contrato que no hayan sido pagadas y/o cumplidas en su
totalidad por el Contratista, según corresponda, previa ejecución de las Garantias de
Cumplimiento y. en su cuso, de las pólizas de seguros a las que hace referencia la Cláusula
20

La Garantía Corporaliva estará vigente hasta el termino señalado en la
Cláusula 18.7.

EA 43 AUMEA CONTRACTUAL 7

É 0
Contrao o. ONHARI2 02-47 AMGIT

CLÁUSULA 18.
ANDONO Y GA Di o

18.1 Reguerimientos del Programa.

El. Contratista estará obligudo a llevar u cabo todas las operaciones
relacionadas con el Abandono del Arca Contractual. El Plan de Desarrollo presentado para
la aprobación de la CNH, así como los programas de trabajo y presupuestos indicativos
deberán contener una sección relacionada con el Abandono, la cual deberá incluir todas las
actividades necesarias para el taponamiento definitivo de Pozos, restauración, remedinción
y. en su caso; (1) compensación ambiental del Área Contractual; (1í) desinstalación de
maquinarla y equipo, y (tí) entrega ordenada y libre de escombros y desperdicios del Área
Contractual. Dichas actividades deberán realizarse conforme u las Mejores Practicas de la
Industria. al Sistema de Administración y a la Normatividad Aplicable,

18.2 Notificación de Abandono.

Antes de taponar algún Pozo o desinstalar cualquier Material, el Cowtratista
deberá notificarlo a la Agencia y a la ONH, con cuando menos sesenta (60) Dias de
anticipación,

18.3 Fideicomiso de Abandono.

Una vez aprobado el Plan de Desarrollo por la CNM, el Contratista deberá
abrir un fideicomiso de inversión (el “Fideicomiso de Abandono”). en una institución
bancaria mexicana de reconocida reputación y solvencia, elegida por el Contratista con la
opinión favorable de la CNH, El fiduciario del Fideicomiso de Abandono deberá inveriir las
recursos recibidos disponibles en instrumentos financieros emitidos por instítuciones
financieras, corporaciones o gobiernos zon calificaciones crediticias de grado de inversión
cuya vigencia no exceda el momento en que dichos recursos sean requeridos para fondear las
actividudes de Abandono de conformidad con las políticas de inversión establecidas por el
fideicomitente. Las Partes acuerdan que el fin del Fideicomiso de Abandono es crear una
reserva para fondear las operaciones de Abandono en el Áres Contractual. El Contratista no
podrá hacer uso de los fondos depositados en el Fideicomiso de Abandono para cualquier
otro propósito que no sea levar a cabo ls operaciones de Abandono en el Área Contractual,
ni tendrá durecho a dar en garantía, ceder o disponer de cualquier otra forma los recursos que
integren el Fideicomiso de Abandono. Lo anterior «in perjuicio de cualquier otro
requerimiento impuesto por la Agencia de conformidad con la Normatividad Aplicable.

18.4 Fonileo del Fideicomiso de Abandono.
Una vez aprobado el Plan de Desarrollo por la CNH el Contratista deberá
depositar al Fideicomiso de Abandono un cuarto (1/4) de la Aportación Anual ul término de

cada Trimestre. La Aportación Anual pora las operaciones de Abandono en el Área
Contractual será determinada con base en la siguiente fórmula

As A : 44 AREA CONTMACTUAL?
Donde:

AA,
PAE,

RR

CAE

AAA:

Ú

"

Coninto No. UNH-RO2.L00-47. 802017

AA Máximo [O(PAE/RR)*CAE-1A)]

Aportación Anual
Producción estimada en el Campo para el Año
del cálculo.
Reservas remanentes probadas (1P) al inicio
del Año del cálculo, según lo determine el
Contratista, cuantificadas con base en la
metodología que establezca la CNH en la
Normatividad — Aplicable. Estas reservas
remanentes deberán ser consistentes con el
volumen de Hidrocarburos a recuperar desde el
inicio del Año del cálculo y hasta lo que ocurra
primero entre: (1) la terminación natural del
Contrato, o (ii) el Año en que se estima se
terminarán las actividades de Abandono en el
Campo.
Monto remanente de los Costos de Abandono
al inicio del Año del cálculo, estimado
conforme ul Plan de Desarrollo aprobado,
según sea modificado. Dicho monto remanente
se calculará como la diferencia entre el monto
global de los Costos de Abundono que sea
estimado sobre lu base de los Costos de
Abandono futuros para el Campo desde el Año
del cálculo hmsta lo que ocurra primero entre:
(1) la terminación ontural del Contrato, o (ii) el
Año en que se estima se terminarán las
actividades de Abandono en el Campo, según
estudios técnicos realizados por el Contratista y
aprobados por la CNH, menos el saldo
acumulado en el Fideicomiso de Abandono al
inicrar el Año de Calculo (AAAs1):
Es el interés generado en el Fideicomiso en el
Año de cálculo, siguiendo la siguiente fórmula:
lA=n * AAA

Es la tasa de imterés aplicable al saldo del
Fideicomiso de Abandono,

Es el saldo acumulado en el Fideicomiso de
Abandono al terminar el Año de cálculo,
definido de la siguiente forma:

5

45 AREA CONTRACTUAL? Ah
Como No CNEAROZ LOZA TAN

AMA: = AMA +AA HA 514.

sl  = Es el monto total retirado del Fideicomiso de
Abandono durante el Año de cálculo para
Financiar actividades de Abandono realizadas
en ol mismo Año.

18.5 Fondos Insuficientes.

La responsabilidad del Contratista de cumplir con los trabajos de Abundono
es independiente a que existan o no fondos suficientes en el Fideicomiso de Abandono. En
caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos los Costos
de Abandono, el Contratista será responsable de cubrir el monto faltante. En el contrato del
Fideicomiso de Abandono se deberá establecer que, en el caso de existir un remanente en el
fondo y una vez que se hayan cubierto los Costos de Abandono, los recursos se deberán
enterar al Contratista. previa autorización de la CNH que certifique el total cumplimiento de
las obligaciones de Abandona conforme al presente Contrato y los Planes de Desarrollo
aprobados,

18.6 Sustitución Solicitada por la CNH.

Previo a la terminación del presente Contrato por cualquier motivo,
incluyendo la rescisión, la CNH podrá solicitar al Contratista que se abstenga de llevar a cabo
operaciones de Abundono especificas con respecto a determinadas instalaciones, incluyendo
Pozos. En dicho caso, el Contratista deberá entregar al tercero que la CNM determine. las
iestalaciones en buen estado de funcionamiento, así como entregar al Fondo cualquier saldo
remanente en el Fideicomiso de Abandono y a partir de ese momento el Contratista será
considerado relevado de cunlquier futura obligación en relación con el uso y Abundono de
dichas imstalaciones.

18.7. Etapa de Transición Final.

Un (1) Año previo a la terminación del presente Contrato por motivo de la
conclviión de su vigencia, el Contratista y la CNHM iniciarán lo Espa de Transición Final paro
la totalidad o la parte correspondiente del Área Contractual, durante la. cual se llevará a cobo
la entrega del Área Contractual del Contratista a la CNI o a un tercero designado pura tal
efecto, conforme a la Normatividad Aplicable y de acuerdo con lo siguiente:

fa) El Comratista deberá actualizar el Inventario de Activos para imcluir la
totalidad de los Pozos y Materiales existentes en la totalidad o la parte correspondiente del
Ares Contractual:

(b) — El Contratista deberá presentar a la CNH un informe que señale al
menos lu idemificación de los Pozos y Materiales en la totalidad o la parte correspondiente

PAE y
46 ÁRVACONTRACTUALT

e
Contrato No. CNH-MO2-.00-A7.BG 2017

del Area Contractual, así como la descripción de las condiciones de operación u la fecha de
inicio de la Etapa de Transición Final:

(c) El Contratista deberá presentar a lu CNH un informe que contenga toda la
información técnica referente al estado que guardan el, o los yucimientos presentes en el
subsuelo del área (presión, características de los fluidos, volúmenes en él, o los yacimientos);

(d) — El Contratista deberá presentar a la CNH un informe que contenga toda
ls información obtenida dentro de los noventa (90) Días previos a la terminación del
Contrato, relativa u ln producción de Hidrocarburos un el Área Contractual y de la
inferestructura asociada a la producción:

ley La CNH solicitará ul Contratista el Abandono de los Pozos y
Materiales que no lo sean transferidos a la CNH de conformidad con lo establecido en el
presente Contrato;

10 El Contratista deberá presentar un reporte actualizado de su sistema,
programa o mecanismo de atención a reclamaciones y/o de gestión socia) para identificar los
Pasivos Sociales existentes derivados de ln conducción de las Actividades Petroleras en la
totalidad o la parte correspondiente del Área Contractual:

(g) El Contratista deberá uctualizar la Línea Base Ambiental determinada
de conformidad con la Cláusula 3,3, para identificar los Daños Preexistentes derivados de la
conducción de las Actividades Petroleras en la towlidad o la parte correspondiente del Área
Contractual, y

(h) Lu CNH tendrá ls facultad de acompañar al Contratista durante la
Etupa de Transición Final directamente o a traves del tercero designado y revisara y validara
que las actividades correspondientes hayan sido realizadas de ucuerdo con las Mejores
Prácticas de lu Industria y de conformidad con la Normatividad Aplicable.

En caso que: (1) el Contratista renuncie o devuelva la totalidad o una parte del
Área Contractual de conformidad con tas Cláusulas 34 y 7.1; (1) ocurra la terminación
anticipada del Contrato, o (iii) la CNH rescinda el Contrato, la Etapa de Transición Final
iniciará de manera simultánea a la notificación de renuncia, devolución, terminación o
rescisión, según corresponda. emitida de conformidad con lo previsto en el presente Contrato.

En caso de renuncia, devolución, terminación anticipada o rescisión, el
Contratista y la CNH deberán ejecutar las actividades necesarias de tal forma que, dentro de
los seis (6) Meses siguientes a la notificación correspondiente, se concluya con lo previsto
eun el inciso (e) de esta Cláusula 18,7. El pago de las Contraprestaciones generadas durante
dichos seis (6) Meses se llevará a cabo de conformidad con lo establecido on el Anexo A del
presente Contrato.

4 AREA CONTRACTUAL 7

N

per

W
Contrato No. ONHRO2-L02.47.8G/23017

Sin perjuicio de lo establecido en el parralo amerior, la Epa de Transición
Final tendrá una duración de hasta ciento ochenta (180) Dias, prorrogables basta por noventa
190) Dias adicionales de oficio o a petición del Contratista. La CN podrá objetar dentro de
los noventa (90) Dias siguientes el contenido de los incisos (a), (b), (6), (4), (1) y (2), Durante
dicho periodo de noventa (90) Dias, las Partes podrán celebrar audiencias o comparecentios
para aclarar de buena fe cualquier diferencia existente, de conformidad con las Mejores
Prácticas de la Industria, las disposiciones establecidas por la Agencia y la Normatividad
Aplicable Uns vez transcurridos los plazos previstos y concluidas las actividades u
satisfacción de ly CNH, esta emitirá una constancia de conclusión de la Ermpa de Transición
Final donde se indicarán, en su caso, las peciones u renlizar en temas de femediación y
Abandono. En caso que las Partes no lleguen a un acuerdo respecto « la conclusión de la
Etapa de Transición Final, las diferencias se resolverán conforme a los procesos establecidos
en la Cláusula 26.

Lina vez entregada la constancia de conclusión de la Etupa de Transición Final
a la que se refiere la presente Cliusula 18.7 y, en su caso, concluido el Abandono de
conformidad con la Cláusula 18.1. las Partes contarán con un plazo de hasta noventa (90)
Dias para firmar el acta de entrega y recepción de los trabajos de Abundono. Con la firma de
dicha ucta, la CNE notificará al Contratista lu Niboración de las Garantias Corporativas

correspondientes.

En caso de que las actividades de Abandono se hubieran concluido con
anterioridad a la Etapa de Transición Final, la CNH notificará al Contratista la liberación de
las Garantías Corporativas hasta noventa (90) Días posteriores a la suscripción del fimquito
de conformidad con lo previsto en la Cláusula 23.6.

CLÁUSULA 19
PONSABILID, j NT

NACIONAL
19.1 Responsabilidad Laboral.

El Contratista y cada uno de sus Subcontratistas tendrán la responsabilidad
exclusiva e independiente de todo el personal y Immbajadores empleados en las Actividades
Petroleras, siendo los únicos responsables por el cumplimiento de las obligaciones laborales
€ patronales que provengan o emanen de la Normatividad Aplicuble o de los contratos
individuales o colectivos que hayan celebrado con su personal y trabajadores, sin perjuicio
de su contratación directa o indirecta.

19.2 Subcontratistas.
El Contrutista tiene el derecho a utilizar Subcontratistas para el suministro de

equipos y servicios > slempre que dichas iubcontrataciones no impliquen la
sustitución de facto del Contratista como operador, Se entenderá que hay una sustitución de

48 ÁRLA CONTRACTIAS 7
Contrato Na. ONIAO2>1,03:A7 AUS D017

Jacio cuando, entre otros supuestos, el Contratista doje de tener el control de ins Actividudes

Petroleras.

En todos los casos, los Subconimistas deberán cumplir con las disposiciones
aplicables del presente Contrato, el Sistema de Administración y la Normatividad Aplicable.
El Contratista no podrá utilizar los servicios de empresas que estén inhabilitadas por las
Autoridades Gubernamentales de conformidad con la Normatividad Aplicable. No obstante
cualquier subcontratación del Contratista, éste cominuará siendo responsable de todas las
obligaciones derivadas del presente Contrato

19.3 Contenido Nacional.

El Contratista tendrá las siguientes oblignciones:

(a)

(1

(bj
(mM

En el Periodo de Exploración:

Cumplir con un porcentaje mínimo de contenido nacional de
veintiséis por ciento (26%) del valor de los conceptos señalados en
la Metodologia que se hayan adquirido o contratado para las
Actividades Petroloras durante el Periodo de Exploración

El cumplimiento de los porcentajes minimos de contenido nacional
será verificado por la Secretaria de Economía al termino del Periodo
Inicial de Exploración y del Periodo Adicional de Exploración.
según corresponda, de conformidad con lu Metodología y la
Normatividad Aplicable.

Incluir en sus propuestas de Plan de Exploración un programa de
cumplimiento del porcentaje de contenido nacional antes indicado,
asi como un programa de transferencia de tecnología, mcluyendo
los plazos y las etupas aplicables 4 pmbos programas, los cuales
deberán ser aprobados por la CNH, con opinión de la Secretaria de
Economía, de conformidad con las Cláusula 4, de este Contrato.
Una vez aprobados, los programas se considerarán parte integrante
del presente Contrato, Las obligaciones en materia de contenido
nacional, iniciurán al momento en que el Plan de Exploración sen
aprobado,

En el Período de Evaluación:

Cumplir con un porcentaje mínimo de contenido nacional de
veintiséis por ciento (26%) del valor de todos los conceptos
señalados en la Metodologia que se hayan adquirido o contratado
para las Actividades Petroleras durante el Período de Evaluación,

El cumplimiento de los porcentajes minimos de contenido nacional
será verificado por ln Secretaria de Economia al término del

49 ÁREA CONTRACTUAL 7
Ermtrato No. ONH-ROZ.L 02-47. IMGA2DIT

Periodo de Evaluación, de conformidad con la Metodología y la
Normatividad Aplicable.

(2) Incluir en sus propuestas de Programa de Evaluación un programa
de cumplimiento del porcentaje de contenido nacional antes
indicado, as como un programa de transferencia de tecnología,
incluyendo los plazos y las etapas aplicables a ambos programas
los cuales deberán ser aprobados por la CNH, con opinión de la
Secretaría de Economia, de conformidad con la Cláusula 5. de este
Contrato. Una vez aprobados, los programas se considerarán pure
integrante del presente Contrato. Las obligaciones en materia de
contenido nacional, iniciarán en el momento en que el Programa
de Evaluación sea aprobado.

1139] En el Periodo de Desarrollo:

115 Cumplir con un porcentaje minimo de contenido nacional del valor
q de todos los conceptos señulados en la Metodología que se hayan
adquirido o contratado durante el Periodo de Desarrollo para las
Actividades Petroleras, el cual se incrementará anualmente a una
tas constante a partir de veintisiete por ciento (27%) en el primer
Año del Periodo de Desarrollo hasta que en el Año 2025 cónstituya
cuando menos el treinta y ocho por ciento (38%).

El porcentaje mínimo requerido de contenido nacional será
verificado por la Secrereía de Economía cada tres (3) Años y
comprenderá aquellos coneeptos que se hayan adquirido o
contratado durante el Periodo de Desarrollo de conformidad con la
Metodología y a la Normatividad Aplicable

n) Incluir en su propuesta de Plan de Desurrollo un programa de
cumplimiento del porcentaje de contenido nacional antes indicado,
48) como un programa de transferencia de tecnología, incluyendo
los plazos y las etapas aplicables a los programas los cuales
deberán ser aprobudos por la CNÍ, con opinión de la Secretaria de
Economía, de conformidad con la Cláusula 6, de este Contrmo.
Una vez aprobados, los programas se considerarán parte imegrante
del presente Contrato. Las obligaciones en materia de contenido
nacional. iniciarán en el momento en que el Plan de Desarrollo sea
aprobado, y

(3) A partir del Año 2025, los conceptos señalados en ln Metodología
deberán constituir al menos el treinta y cinco por ciento (35%) del
valor de todos los conceptos antes referidos que se hayan adquirido
o contratado para las Actividades Petroleras, sin perjuicio de que
este porcentaje minimo promedio de contenido nycional se revise
conforme al transitorio vigésimo cuarto de la Ley de Hidrocarburos.

50 ÁREA CONTRACTUAL 7

Contrato No. ONH-ROZAID AT MIOS

1d) — El Contratista deberá entregar a la Secretaría de Economía en la
periodicidad establecida por dicha Secretaría, un reporte que incluya la información sobre el
contenida nacional en la forma y conforme al procedimiento previsto en las disposiciones
que emita dicha Dependencia para llevar a cabo la verificación correspondiente, En caso de
incumplimiento del porcentaje minimo de contenido nacional señalado en los programas de
cumplimiento referidos, el Contratista deberá pagar por concepto de pena convencional a la
Nación, por conducto del Fondo, un porcentaje del valor de los conceptos señalados en la
metodología establecida por la Secretaria de Economia para la medición de contenido
nacional que hayan sido adquiridos en incumplimiento de Jos porcentajes mínimos de
contenido nacional requeridos, según haya sido verificado por la Seeretaria de Economia. de
ucuerdo a lo siguiente:

10) El equivalente al quince por ciento (15%) para el Pertodo de
Exploración:

ty El equivalente al quince por ciento (15%) para el Periodo de
Evalunción;

(ió El equivaleme al veimte por ciento (20%) para el primer Año del
Periodo de Desarrollo;

fiv) Ebequivalente al cuarenta por ciento (40%) para el segundo Año del
Periodo de Desarrollo,

tv) El equivalente al sesenta por ciento (60%) para el tercer Año del
Poriodo de Desarrollo;

(vi) El equivalente al ochenta por ciento (80%) para el cuarto Año del
Pertodo de Desarrollu; y

(vi) El equivalente al cien por cionto (100%) a partir del quinto Año del
Periodo de Desarrollo

En caso que en el Área Contractual convivan de manera simultánea Periodos
de Exploración, Periodos de Evaluación y Periodos de Desarrollo cuyos requerimientos de
contenido nacional sean diferentes y en alguno de dichos periodos el porcentaje de contenido
nacional exceda el minimo requerido, el Contratista podrá solicitar ln acreditución de dicho
excedente para aquellos periodos en los que no se huya alcanzado el porcentaje minimo
requerido.

Respecto al incumplimiento de los demás disposiciones de contenido nacional
previstas en esta Cláusula 19,3 y en la Normatividad Aplicable, el Contratista deberá pagar
al Fondo, por concepto de pena convencional. la sanción máxima prevista en el artículo 85,
fracción IL, inciso 0) de la Ley dle Hidrocarburos.

La CNH podrá exigir el cobro de las penas convencionales correspondientes

en vaso que el Contratista no pague al Fondo dichos valores dentro de los quince (15) Dias
siguientes a la instrucción de pago al Contratista por parte de ln UNH.

de 31 AREA CONTRACTUAL 7

/
A

e

>
Y
E
Ss

Crmimio No. ONUDI 02:47 G2 17

te) No absiunie cualquier subcontratación, £/ Contratista sera responsable
de todas las obligaciones en materia de contenido nacional derivadas del presente Contrato.

El Contratista deberá dar preferencia a la contratación de servicios ofrecidos
por compañías locales, asi como a la adquisición de bienes de producción nacional, cuando
éstos sean ofrecidos en el mercado internacional bujo condiciones equivalentes, incluyendo
euntidad, calidad. disponibilidad y precio siempre que éste último sea detorminudo con base
en Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con buse en las
Guías sobre Precios de Transferencia para Empresas Multinacionales y las Administraciones
Fiscales aprobadas por el Consejo de la Organización para lu Cooperación y el Desarrollo
Económico.

19.5 Capucitución y Trunsferencia Tecnológica.

El Contrstista deberá cumplir con los programas de eupacitación y
translerencia de tecnología aprobados por la CNH eno] Plan de Exploración, el Programa de
Evaluación y en el Plan de Desarrollo. Las actividades y los programas referidos incluirán,
emre otros, la adopción, innovación, asimilación, investiuución y desarrollo tecnológicos, y
formación de recursos humanos racionales en lo investigación cientifica y tecnológica
aplicada a la Exploración y Extracción de Hidrocarburos en coordinación con instituciones
de educación superior,

CLÁUSULA 20,
SEGUROS

20.1 Disposición General.

Las obligaciones, responsubilidades y riesgos del Contratista conforme al
presente Contrato son independientes de los seguros, gsrantlías o cualquier otro instrumento
financiero a los que hace referencia en esta Cláusula 20 y, en consecuencia, el alcance de las
obligaciones y responsabilidades derivadas de la axunción de tales riesgos no podrán
reducirse en perjuicio de la Nación o de terceros por la contratación de seguros, garantias o
cuwlquier otro instrumento financiero 6 par la falta de contratación o cobertura suficiente de
ellos.

20.2 Cobertura de Seguros.

Con el objeto de cubrir los resgos inherentes a las Actividades Petroleras,
previo al inicio de las mismas, el Contratista deberá obtener y mantener en plono vigor y
efecto las coberturas financieras contingentes requeridas, conforme a la Normatividad
Aplicable, frente a daños o perjuicios que se pudieran generar como resuliado de dichas
actividades; así como la cobertura de daños a los Materiales Inmucbles para ser utilizados et
las Actividades Petroleras conforme a las Mejores Prácticas de la Industria.

E 52 ÁMLA CUINIMACTUAL

d,
Cimtrato do ONM-AIS410-A7 MIGO 17

201.3 Destino de los Beneficios.

El Contratista destinará inmediatamente cualquier pago que reciba por
concepto de cobertura de seguros, garantias o cuulquier otro instrumento financiero para
remediar el daño civil o ambiental, reparar o reemplazar cualquiera de los Mmteriales dañados
w destruidos. Si una compañía aseguradora o la emisora de cualquier otro instrumento
finunciero retiene el pago correspondiente, por cualquier causa. el Contratista deberá asumir
los Costos de repuración o de reposición. Una vez que se hayan cubierto la totalidad de los
Costos de reparación o de reposición, el Contratista podrá emplear el escedente de los montas
recibidos por concepto de cobertura de seguros, garantías o cunlquier otro instrumento
financiero, para recuperar los Costos en los que haya incurrido con anterioridad a dicha
recepción

CLÁUSULA 21.
OBLIGACION C

21.1 Obligaciones de Carácter Fiscal,

El Contratista será responsable de cubrir las Obligaciones de Carácter Fiscal
que Je correspondan de conformidad con la Normatividad Aplicable.

21,2 Derechos y Aprovechamientos,

El Contratista estará obligado 4 pagsr oportunamente los derechos y
aprovechamientos que establezca la Normatividad Aplicable por la administración y
supervisión que del presente Contemo realicen la CNH y la Agencia,

CLÁUSULA 22.
CASO FORTUITO O FUERZA MAYOR
22.1 Caso Fortuito e Fuerza Mayor.

Ninguna de lus Partes responderá por el incumplimiento, suspensión o retraso
en lu ejecución de las obligaciones del presente Contrato si dicho incumplimiento, suspensión
v retraso hn sido causado por Caso Fortuito v Fuerza Mayor.

22.2 Cary de lu Prueba.

La prueba de Caso Fortuito u Fuerza Mayor corresponderá y cunlquiera de las
Partes que la alegue

22.3  Nutíficación de Caso Fortuito o Fuerza Muvor,

Si el Contratista no puede cumplir con cualquier obligación prevista en el
presente Contrato como resultado de Caso Fortuito y Fuerza Mayor, deberá notificar por

E 53 AREA CONTUACTIUAL Y

Y
Canto Na ONHROZL ODA TIMO 27

escrita la ONH las causas que originaron el incumplimiento incluyendo, hasta donde sea
posible. una explicación y, en su caso, la documentación de la eventualidad que le impide
cumplir con dichas obligaciones a más tardas quinee (15) Dias después que tonga o debiera
de toner conocimiento de la ocurrencia del Caso Fortulto o Fuerza Mayor de que se bruto,
salvo lo previsto en el Anexo 10. La CNH deberá informarle al Contratista si se reconoce 0
na el Caso Fortuito o la Fuerza Mayor en un plazo no mayor a treinta (30) Dias contados y
partir de que huya recibido la notificación de Caso Fortulto o Fuerza Muyor con información
completa. Salvo por lo previsto en el presente Contrato, el Contratista deberá asumir de nuevo
el cumplimiento de sus obligaciones tan pronto como el Caso Fortuito o Fuerza Mayor cose.

Una vez que lo CNO reconozca el Caso Fortulto a Fuerza Mayor los Períodos
de Exploración y los Períodos de Evaluación serán prorrogados conforme a esta Cláusula
2 3 solamente cuando el Caso Fortuito o Fuerza Mayor de que se trate tenga un impacto en
las actividades de Exploración y Evaluación, según sea el coso. de más de treinta (30) Días
sobre dichos períodos, Los períodos de Exploración, Evaluación y Desarmilo, según
corresponda, se prorrogarán par el mismo tiempo que dure el Caso Fortuito o Fuerza Mayor
En ningún caso lo prórroga a que se refiere esta Cláusula 22,3 tendrá como consecuencia que
la vigencia del contrato supere los cunrenta (40) años.

El Contratista deberá presentar la solicitud de prórroga correspondiente a más
tardar el último Día Hábil del Trimestre siguiente a partir de que se cumpla un (1) Año de la
fecha de notificación de Caso Fortuito o Fuerza Mayor a la que se refiere esta Cláusula 22.3
a de los tres (3) Trimestres sucesivos, Únicamente en caso que el Caso Fortuito o Fuerza
Mayor no haya cesado, con la documentación que soporte su solicitud. La ONM resolverá
sobre la solicitud de prórroga en un plazo que no excederá los quince (15) Dias Habiles
siguientes a partir de la recepción de dicha solicitud en terminos de lo establecido en el
presente Contrato y. en su caso, podrá solicitar información o documentación soporte
adicional, suspendiendo el plizo para emitir la resolución hasta en tanto la CNH reciba lu
Información o documentación soporte adicional por parte del Contratista. En caso que ln
CNH no emita una resolución dentro del plazo establecido. ésta se entenderá en sentido
favorable.

El Contestista podrá someter a ln aprobación de la CNH modificaciones a los
planes de conformidad con lo previsto en el Contrato, siempre que el Cuso Fortuito y Fuerza
Muyor tenga un impacto en las Actividudos Petroleras realizadas en un porción del Arca
Contractual.

11,4 Derecho de Terminación.

Si dado un Caso Fortuito o Fuerza Mayor, la realización de las Actividades
Petroleras se interrumpieran por un periodo continvo de dos (2) Años o más. la CNH y el
Contratista podrán de mutuo acuerdo formalizado por escrito. dar por terminado el presente
Contrato. Este derecho estará vigente hasta tres (3) Moses posteriores a la Finalización del
Caso Fortuito o Fuerza Mayor. Si la otra Parte rechazare la solicitud de dar por terminado el
presente Contrato, las Partes se sujetarán a lo previsto en las Cláusulas 26.2 y/o 26.5,

54 AREA CONTRACTUA! 7
Comrato do. ONH-MIL-LUO-A BG 2017

25 Situsciones de Emergencia o Siniestro.

En casos de emergencia o simiestros que requieran acción inmedinta, el
Contratista deberá informar inmediatamente 6 la CNM, a la Agencia y a la Secretaría de
Energía, y tomar todas las acciones adecuadas conforme al plan de atención a emergencias
del Sistema de Administración para controlar la situación lo más pronto posible, a fin de
preservar la integridad física de las Personas y proteger el medio ambiente, los Hidrocarburos
y los Materiales. El Contratista notificará a la Agencia y a la CNH las acciones tomadas y
setenta y dos (72) horas después remitirá el reporte correspondiente por escrito, en el
entendido que en caso que la Agonia o la CNA no estón satisfechas con las acciones tomudas
por el Contratista, éstas podrán requerirle al Contratista que emprenda seciones uilicionales
para mitigar o controlar la emergencia o para reparar los daños. Lo anterior sin perjuicin de
cualquier otra atribución y facultad de la Agencia u cualquier Autoridad Gubernamental
conforme a la Normmtividad Aplicable

CLÁUSULA 23,
N y RESCISIÓN CO

23.1 Rescisión Administrativa.

En caso de ocurrir cualquiera de las causas groves de rescisión administrativa
previstas en el articulo 20 de la Ley de Hidrocarburos y que se enlistan a continuación, y una
vez que concluya el periodo de investigación previa referido en la Cláusula 23,2, la CNM
podrá rescindir administrativamente este Contrato previa instauración del procedimiento de
rescisión administrativa previsto en la Clíusula 23.3 y la Normatividad Aplicable:

lu) Transcurran más de ciento ochenta (180) Días continuos sin que el
Contratista inicie lus actividades previstas en el Plan de Exploración, Programa de
Evaluación o en el Plan de Desarrollo aprobados, y que el Contratista suspenda por más de
ciento ochenta (180) Dias continuos dichas actividades, un ambos casos Sin Causa Justificada
miautorización de la CNH:

(b) El Contratista no cumpla el Programa Minimo de Trabajo, Sin Causa
Justificada, siempre que la Garantía de Cumplimiento correspondiente nu sea suficiente pará
cubrir dicho incumplimiento:

lo) El Contratista ceda parcial o totalmente la speración o los derechos
conferidos conforme al presente Contrato, sm contar con autorización previa en los términos
y condiciones previstos en las Cláusulas 24.1 y 24,2:

1d) — Se presente un Accidente Crave eausado por Dolo o Culpa del
Contratista, que ocasione daño a instalaciones, Intalidad y pérdida de producción,

te) El Contratista, por más de una ocasión, remita de Forma Dolosa o Sin
Cnusa Justificada Información a Reportes Falsos + Incompletos, u los oculte a la Secretaria
de Enerría. e la Secretaria de Hacienda, a la Secretaria de Economía, a la CNH, al Fondo o

E ss ALA CONTRACTUAL 7
Cuntrio No. ONH-ROZLOZATAO2017

a la Agencia, respecto de la producción, Costos o cualquier otro aspecto relevante del
Conirato;

(1) El Contratista Incumpla una resolución definitiva de óreunos
jurisdiccionales federales relucionada con. el Contrata o con las Actividades Petroleras, que
constituya cosa juzgada, o

(2) — El Contratista omita, Sio Causa Justificada, ulgún pago al Estado o
entrego de Hidrocarburos a éste, conforme a los plazos y lérminos previstos en ul presente

Contrato,

Para efectos de esta Cláusula 23.1 se entenderá por:

1). Accidente Grave: cualquier accidente en el cual concurran las
algpientes circunslanoias:

(1) Dañoa las Instalaciones que implique la pérdida total o parcial
de Jus mismas de forma que. impida al Contratista llevar a cubo
las Actividades Petroleras en el Ares Contractual durante un
periodo mayor a noventa (90) Dias continuos contados a partir
de que ocurra el accidente. Para efectos de esta definición
Instalucióntes) se entenderá como el conjunto de Materiales
que conforman unidades productivas cuyo propósito es el
descubrimiento, producción, almacenamiento, procesamiento
w desplazamiento de )idrocarburos;

(Q)  Fatalidad, y

(3) Cuando la pérdida de la producción en el evento implique
cualquier destrucción o derrme de Hidrocarburos sin control,
igual y mayor a diez mil (10,000) barriles de petróleo crudo
equivalente, distinto del venteado, quemado y vertido, en su
caso, que se lleya a cabo en condiciones normales de operación
durante el desarrollo de las Actividades Petroleras realizadas
conforme las Mejores Prácticas de la Industria y la
Normatividad Aplicable. Para electos de esta definición
cuando ul accidente ocurra durante el Periodo de Exploración.
Pérdida de Produccion se entenderá como un derrame do
Petrólvo o Condensados y fuga de Gas Natural

db Sin Causa Justificada: cunlquier causó imputable de manera
indubitable al Contratista y en la cual éste hoya omitido llevar u cabo los esfuerzos rizonubles
a su alcance para evitar caer en el incumplimiento de culquiera de las obligaciones previstas
en el Contrato que implique lo posible actualización de alguna de las cuusales de rescisión
administrativa previstas en esta Cláusula 23.1,

56 ÁRLA CONTRACTUAL?

Contato o. CNH-AHOZ02:A7 IO?

(1) Culpa: cualquier acción u omisión del Contratista que produzca un
resultado que no previó siendo previsible o previó confisndo en que no se produciría y que
derive en la violación a lu Normatividad Aplicable o u un deber que objetivamente era
necesario observar en muteria de seguridad industrial;

(iv) Dolo o de Forma Dolosa: cualquier acción uy omisión del Contratista
con la intención de perseguir directamente un resultado, e

(y) — Información o Reportes Falsos a incompletos: aquella información o
reportes relativos a registros de precios, Costos, producción de Hidrocarburos y demás
información necesaria para culcular y revisar las Contraprestaciones en favor del Estado; que
sean contrarios y la verdad v que deliberadamente resulten insuficientes en grado tal que de
los mismos no se puedan desprender los elementos mínimos necesarios que debieran
contener, según su naturaleza y propósito, y que sean presentados con la intención deliberada
de engañar a la CNH o a cualquier otra Autoridad Gubernamental con el objeto de obtener
un beneficio que no le correspondiero de haber presentado la información verdadera y/o

completa.
23.2 Investigación Previa.

En caso que la CNH conozca algún indicio de incumplimiento de cualquiera
de las obligaciones derivadas del presente Contrato que pudieran implicar unn posible cuusal
de rescisión administrativa en términos de lo previsto en la Cláusula 23.1, la CNH dará aviso
al Contratista y se allegará de todos los elementos y pruebas necesarias para determinar sí la
razón por la cual se originó la investigación previa constituye una causal para iniciar el
procedimiento de rescisión, en términos de lo previsto en la Cláusula 23,3. En el caso de lo
previsto en la Cláusula 23.1, moiso di, la investigación previa se llevará u cabo para
determinar la posible existencia de Dolo o Culpa por parte del Contratista.

Este periodo de análisis no podrá ser menor a treinta (30) Días y no tendrá una
duración mayor u dos (2) Años. Durante este periodo el Contratista deberá pmrontizar la
continuidad de las Actividades Petroleras, siempre y cuundo ses seguro y Iéenicamente
posible.

Lo anterior sin perjuicio de que el Contratista pueda notificar a la CNH
indicios de incumplimiento de alguna de las obligaciones derivadas del presente Contrato
que pudieran implicar una posible causal de rescisión administrativa en términos de lo
previsto en la Cláusula 23.1 4 excepción de su inciso (4), así como presentar una propuesta
de remediación del potencial incumplimiento para la aprobación de la CNH.

Para efectos de lo previsto en esta Cláusula 23.2, el Contratista y la CNH
deberán nombrar de mutuo acuerdo, y en su caso, recurrir a la asistencia de una institución
para el nombramiento de un experto independiente que deberá cumplir con los requisitos
previstos en la Cláusula 26.3. Las opiniones de dicho experto independiente no serún
vinculantes para las Partes ni para alguna otra Autoridad Gubernamental.

e s7 ÁREA CONTRACTUAL 7

C
Contrmo No ENHEROZAIZ ATT

Durante la etapa de investigación previa el Contratista y el experto
independiente podrán prepurar y presentar reportes relacionados con la posible causal de
rescisión administrativa. Las Partes deberán acordar el plazo en el que el experto
independiente deberá emitir sus reportes. Atendiendo a las complejidades del caso, las Partes
podrán de mutuo acuerdo y por escrito prorrogar dicho plazo respetando el máximo provisto
en esta Cláusula 23.2.

La CNH comunicará la intención de finalizar lo <tapa de investigación con
una anticipación no menor a tretta (30) Dias a efecto de que el Contratista manifieste lo que
u su derecho convenga.

Una vez que se determine la existencia de unu causal de rescisión
administrativa de conformidad con la Cláusula 23.1, la CNM deberá notificar al Contratista
por escrito la causal o cuusales que se Invoquen para dar inicio al procedimiento de rescisión
administrativa; de manera que el Contratista manifieste lo que a su derecho convenga dentro
de los treinta (30) Dias posteriores a la notificación del inicio del procedimiento de rescisión
administrativa. Transcurrido dicho plazo. la CNM contará con un plazo de hustu novente (90)
Dias pára valorar los argumentos y pruebas que, en su caso, haga valer el Contratista. La
resolución de rescindir el Contrato deberá estar aprobada porel pleno del órgano de gobierno
de lu CNH, fundada, motivada y notificada oficialmente al Contratista.

Si el Contratista solverita la causal de rescisión en que huya incurrido antes de
que la CNH emita la resolución respectiva, el procedimiento de rescisión administrativa
quedará sin efecto, previa aceptación y verificación de la CNH y aplicando, en su caso, los
sanciones correspondientes conforme u lo dispuesto en el presente Contrato y la
Normatividad Aplicuble.

La resolución que rescinda el presente Comirato tendrá efectos inmedintos y
vo requerirá declaración judicial. Decinrada la rescisión administrativa, tas Partes celebrarán
el finiquito correspondiente pura efectune lo previsto en las Cláusulas 23.5 y 23.6.

La CNH deberá notificar a la Secretaria de Energía. u la Secretaría de
Hacienda. 4 lu Agencia y al Fondo sobre la declaración de rescisión administrativa el Día
Haábil siguiente a que se haya emitido la resolución correspondiente,

Las controversims relutivas a la rescisión administrativa se solventaran en
términos de la Cláusula 26.4.

234  Rescisión Contractual.
Ademés de las causales de rescisión administrativa previstas en la Cláusula
23.1. y de terminación anticipuda previstas en la Cláusula 3.4, la CNH tendrá derecho a

rescindir este Contrato en los siguientes supuestos, slempre que el Contratista omita suncar
o llevar a cubo una acción directa $ continua pun remedisr el incumplimie

y e EA 58 AREA CONTRACTUAL

4/
Contrato No. ONH-02-4412A7. 10013017

correspondiente dentro de los treinta (30) Dias de huber recibido la notificación de dicho
incumplimiento por parte de la CNH:

ta) El Contratista no presemte las Garantias de Cumplimiento o nu las
mantenga en vigor de conformidad con lo previsto en la Cláusula 17.1, o no mantenga en
vigor las Garantías Corporativas de conformidad con lo previsto en la Cláusula 17.2 y sus
propios términos Sin Causa Justificada;

(bj) — El Contratista o Garante: (1) se liquida o de cunlquicr otra forma cese
su existencia legal o corporativa, u (11) ocurra cualyuier acontecimiento que conforme a las
leyes aplicables al Contratista o al Garante tenga un efecto análogo a los mencionados Sin
Cuusa Justificada,

fc) — El Contratista o Garante- (1) eniga en insolvencia; (11) sea incapaz de
pagar sus deudos al vencimiento de las mismas: (11) solicite o acepte la imposición de un
administrador, liquidador o síndico respecto a sus propiedades o sus ingresos; (iv) inicie
cualquier procedimiento conforme a cualquier legislación para el reajuste o diferimiento de
sus obligaciones o de cualquier parte de las mismas; (v) solícite la quiebra, reorganización.
suspensión de pagos, disolución o liguidación, o (vi) realice o permita una cesión general o
un arreglo con o pura el beneficio de sus acreedores,

(d) El Contratista infrinja cualyuner disposición contenida en la Cláusula
342 Sin Cnusa Justificada. o

te) Cualquier otro incumplimiento sustancial Sín Causa Justificada de las
obligaciones del Contratista conforme al presente Contrato,

Declarada la rescisión contractual, las Purtes podrán sujetarse a lo previsto en
la Cláusula 26, con excepción de lo previsto en la Cláusula 26.4,

Para efectos de esta Clnusula 23.4 se entenderá por:

Sin Causa Justificada: cunlquier causa imputable de manera indubitable al
Contratista y en la cual éste haya omitido llevar a cabo los esfuerzos rzonables a su nlcunce
para evitar cuer en el incumplimiento de cunlquiera de las obligaciones previstas en el
Contrato que implique lu posible actunlización de alguna de las causales de rescisión
contractua) previstas en esta Cláusula 234

23,5

En caso que la CNH rescinda este Contrato conforme a lo establecido en las
Cláusulas 23.1 0 23,4, se estará a lo siguiente:

tay El Contrmtista deberá pagar u la Nación, a través del Fondo, cuando

corresponda las penas convencionales a que se refieren Ins Cláusulas 4.5 y 4.6 o, en su caso,
los daños y perjuicios que la Nación sufra como resultado directo e inmedinto del

E 59 AREA CONTRACTUAL 7

oy
>
Contrato No, CNH-R0231.02-47110:2017

incumplimiento que de lugar a la rescisión en terminos de la Normatividad Aplicable,
computudos a partir de que se notifique la misma, según seu el caso;

(b) — El Contratista cesará todas las Actividades Petroleras en el Área
Contractual, excepto aquellas que seun necesarias para preservar y proteger los Materiales en
proceso de fabricación o terminados, y devolverá al Estado, o través de la CNH, el Área
Contractual en términos de lo establecido en este Contrato. Con la terminación de este
Contrato la propiedad de los Muteriales construidos o adquiridos pura ser utilizados en las
Actividades Petroleras pasará de forma automática a la Nación libre de gravamen sin cargo,
pago ni indemnización alguna conforme a lo establecido en las Cláusulas 13.1 y 13,2;

e) Las Partes suscribirán el finiquito ul que se refiere lu Cláusula 23.6. El
Comtrarista únicamente tendrá derecho a recibir como puro por parte de la Nación el finiquito
esiblecido en dicha Cláusula 23,6, en caso que éste genere un saldo en favor del Contratista.

y

(d) El Contratista debera cumplir con todas las obligaciones relativas a la
devolución del Área Contractual. incluyendo, sio limitar, las relacionadas con el Abandono
y entrega del Area Contractual conforme a Jo previsto en la Cláusula 18.

236 Finiquito.

Sin perjuicio de lo establecido en la Cláusula 23.5, 4 más tardar sels (6) Meses
después de la terminación del presente Contrato por cualquier motivo, o.en caso que la CN
rescinda el Contrato, las Partes deberán suscribir un finiquito en el cual se harán constar los
suldos en favor y en contra respecto de las Contraprestaciones devengadas hasta la fecha de
terminación o rescisión del Contrato. Cuando las Partes no lleguen a un ucuerdo sobre lo
anterior, podrán dirimir sus diferencias en términos de la Cláusula 26,5,

En caso de ser necesario, el finiquito considorará los ajustes o transucciones
que se pacten para finalizar las controversias que se hayan presentado durante la vigencia del
Contrato.

CLÁUSULA 24,
y

24.1 Cesión.

Para poder vender, ceder, transferir, trasmitir o de cualquier otra forma
disponer de todo o cuulquier parte de sus derechos u obligaciones de conformidad con este
Contrato, que implique la Cesión del Control Corporativo y de Gestión a del Control de las
Operaciones del Contratista, deberá contar con la autorización previa de la CNH en términos
de la Normatividad Aplicable

ño ARA CONTRACTUAL?
Contra No. ONH-ROZ-L12A 72017

El Contratista deberá notificar a la CNH de cualquier cambio en la estructura
de cupital que no resulte en un cambio de Control de conformidad con esta Cláusula 24.1 y
de la Normatividad Aplicable.

242 Efectos de la Cesión o el Cambio de Control.
En caso que ocurra unu cesión de conformidad con la Cláusula 24. 1-

(a) Sk la cesión es por la totilidad del interés del Contratista cedente en
wird del presente Contento:

1] El cedente continuará siendy solidariamente responsable del
cumplimiento de las obligaciones del Contratista conforme al presente Contrata que sean
incurridas 0 que se generen hasta la fecha de la cesión (pero quedará relevado de cunlquier
responsabilidad de las obligaciones del Contratista que sean incurridos y que se generen
después de dicha fecha), y

(6) — El cesionario serú solidariamente responsable del cumplimiento de
todas las obligaciones del Contratista conforme a este Contrato, de manera independiente a
que dichas obligaciones hayan sido incurridas o generadas con anterioridad a la fecha de la
cesión o posteriormente

(bj) Si la cesión es por solo una parte del interés del Contratista en virmd
del presente Contrato, tanto el cedente como el cesionario serín solidariamente responsables
del cumplimiento de lus obligaciones del Contratista en virtud del presente Contrato, de
manera independiente a que dichas ubligaciones hayan sido incurridas o se generen con
anterioridad a la fecha de la cesión o posteriormente.

(€) — Sbla cesión es por menos de la totalidad de los Intereses del Contratista
«edente en vinud del presente Contrato o sí hay más de un cesionario, este Contrato deberá
ser modificudo pura reflejar que la participación del Contratista en este Contrato. a partir de
ese momento, será detentada por más de una Persona. Dicha modificación deberá estar
basuds en el formato de contrato para la Exploración y Extrueción de Hidrocarburos bajo la
Modalidad de Licencia que se utilizó para licitontes organizados en forma de consorcio en el
proceso de licitación internacional conforme al cual este Contrato se le asignó al Contratista.

En ningún momento deberán dejar de ser garantizadas las obligaciones del
presente Contrato,

24.3 Gray:

El Contratista no impondrá u permitirá que se imponga ningún gravamen y
restricción de dominio sobre las derechos derivados de este Contrato o sobre los Materiales
sin el consentimiento prevlo y por escrito de la CNI.

EA bl ÁREA CONTRACTUAL 7

FR
e
Z Re

Enmtrato No. CNH-RO2.,02-A7.MO0IT

24,4 Invalidez.

Cualquier cesión o cambio de Control del Contratista que se lleve a cabo en
contravención de Jas disposicionus de esta Cláusula 24 no tendrá validez y. por lo tanto, no
surtirá efectos entre lus Portes.

CLAUSULA 25,
N

El Contratista indemnizará y mantendrá libre de toda responsabilidad a. la
CNH y cualquier otra Autoridad Gubernamental, incluido el Fondo, asi como a sus
empleados, representantes, asesores, directores, sucesores o cesionarios (y dicha obligación
sobrevivirá a la rerminación por cualquier motivo del presente Contrato o en caso que la CNH
rescinda el Contrato) cón motivo de cualquier acción, reclamo, juicio, demanda, perdido,
Costos, daños, perjuicios, procedimientos, impuestos y gastos, incluyendo honorarios de
abogados y costas de juicio, que surjan de o se relacionen con cunlquiera de los siguientes:

(0) — Elincumplimiemo de sus obligaciones conforme al presente Contrato,
en el entendido que en aquellos casos que exista una pena convencional, el monto de los
duños y perjuicios estará limitado 1 monto de la pena convencional de que se trate;

(b) Cualquier daño o lesión Incluyendo muerte) causada por el Contratista
o cualquier Subcontratista (incluyendo el daño y la lesión causada por sus representantes,
oficiales, directores, empleados, sucesores o cesionarios) 4 cualquier Persona (incluyendo,
ain limitación, a la CNH) 0 a la propiedad de cualquiera de dichas Personas que surja como
consecuencia de la realizución de las Actividades Petroleras;

(c) Cualquier legión o daño causado por cuulquier Persona, que sufran los
empleados, representantes o invitados dol Contratista o de cualquier Subcontratista, o a la
propiedad de dichas Personas;

(4) Cualquier daño o perjuicio sufrido por pérdidas » contaminación
causada por el Contratista o cualquier Subcontratista a los hidrocarburos o cuslquier duño
causudo a los recursos nuturules y medio ambiente, incluyendo pero no limitado a: daño o
destrucción de los recursos hidricos, vida silvestre, océanos o a la atmósfera y cualesquiera
duños que puedan ser reconocibles y pagaderos conforme a la Normarividad Aplicable:

to) Cunlquierdaño o perjuicio causado con motivo de alguna violación del
Contratista u cualquier Subcontratista a cualquier derecho de propiedad intelectual. murca o
patente,

Cualquier incumplimiento a la Normatividad Aplicable por parte del
Contratista o cuulquier Subcontratista, y

(e) Cualquier reclamo de cualquier empleado del Contratista 0 de
cualquier Subcontratista con base en leyus en moteria laboral e de sepuridad social

ae 62 ÁRILA CONTRACTUAL?
Contralo Ny EXI) 112,47 16/2017

Sin perjuicio de lo anterior, en ningún caso las Partes serán responsables del
lucro cesante a purtir de que la CNM notifique la resolución de la rescisión del Camtro.

CLÁUSULA 26.
l 19 Y

26.1 Normatividad Aplicable,

El presente Contrato se regirá e interpretará de conformidad con las leyes de
México.

26,2 Conciliación.

En cualquier momento las Partes podrán optar por alcagiar un acuerdo
respecto a las controversias relacionadas con el presente Contrato mediante un procedimiento
de conciliación ante un conciliador. El inicio de este procedimiento será pre-requisito para
que las Partes puedan acudir ante arbitraje de conformidad con la Cláusula 26.5 e iniciará
cunndo una de las Partes invite a la otra y ésta acepte o rechace la invitación a la conciliación
dentro de los quince (15) Dias siguientes al envio de la invitación. En caso que la Parte que
pretenda iniciar la conciliación no reciba respuesta, se considerará que ésta fue rechazada.
Las Partes acordarán el nombramiento del conciliador, v en su caso, podrán recurrir a la
asistencia de una institución para su nombramiento. El procedimiento de conciliación se
seguirá conforme al Reglamento de Coneillación de la Comisión de las Naciones Unidas para
el Derecho Mercamil Internacional, debiendo el conciliador ayudar a las Partes en sus
esfuerzos por lograr un arreglo de buena fe respecto a la controversia. En caso que
transcurridos tres (3) Meses de haber iniciado el procedimiento de conciliación no se haya
alcanzado un acuerdo, se considerará que las Partes acuerdan resolver las diferencias o
controversias en apego a la Cláusula 26,5 del presente Contrato, Lo anterior. sin perjuicio de
que cualquiera de las Partes pueda dar por terminada la conciliación y acudir al arbitraje en
cualquier momento,

El procedimiento establecido en esto Cláusula 262 no aplicará para la
rescisión administrativa de conformidad <on lo establecido en el preseme Contrato y en la
Normatividad Aplicable

26.3 Requisitos del Conciliudor y del Experto Independiente.

La persona fisica que sen nombrada como conciliador de conformidad con lo
estublecido en la Cláusula 26.2 o que sea nombrada como experto independiente de
conformidad con lo establecido en la Cláusula 23.2 debera cumplir con los sigulentes
requisitos:

El conciliador deberá tener por lo menos diez (10) Años de experiencia en
conciliación con los conocimientos, experiencia y pericia pura facilitar la comunicación entre
las Partes con respecto de la controversia. En tamo yue el experto independiente deberá tener

b3 AREA CONTHACTUAL +?

oy
E
Contrito No. CNH-ROZA02A PGA?

por la menos cinco (5) Años de experiencia en la materia objeto de la posible causal de
rescisión pdministrativa que corresponda.

En ambos casos, el conciliador o ul experto independiente deberán. (1) ser
independientes, imparciales y neutrales: (11) divulgar cualquier interés u obligación que esté
sustancialmente en confíleto con su designación y/o pueda perjudicar su actuación con
respecto a la controversia, y (Mi) firmar un acuerdo de confidencialidad sobre cualquier

información provista por las Partes con relación a la controversia entre las mismas, de manera
previa a su nombramiento.

Ninguna persona fisica podrá ser nombrada como conciliador o experto
Independiente si ésta: 41) es o hu sido en cualquier momento dentro de los cinco (5) Años
previos a su designación, un empleado de cualquiera de las Partes o de sus Filiales: (11) 05 0
ha sido en cualquier momento dentro de los tres (3) Años previos a su nombramiento, un
consultor o contratista de cualesquiera de las Partes o de sus Filiales, o bien (iii) mantenga
cualquier interés financiero significativo con cualquiera de las Partes.

Los honorarios del conciliudor o del experto independiente deberán ser
cubiertos por igual entre las Partes.

Lo unteriar sin peruicio que cualquier persona fisica que cumpla todos los
requisitos previstos en esta Cláusula 26.3 pueda ser nombrada como conciliudor o experto
Independiente en más de una ocasión.

26.4 Tribunales Federales.

Todas las conroversias entre las Partes que de cualquier forma surjan o se
relucionen con lus causales de rescisión administrativa previstas en la Cláusula 23,1, ale
perjuicio de lo previsto en lo Cláusula 23.6 primer párrafo, deberán ser resueltas
exclusivamente ante los Tribunales Federales de México.

El Comratísta podrá iniciar un procedimiento ante un tribunal arbitral, en
terminos de la Cláusula 26.5, únicamente para que se determino la existencia de daños y
porjuicios y, en su cuso, su cuantificación, que resulten de una causal o causales de rescisión
administrativa consideradas infundadas por los Tribunales Federales de forma definitiva.

26.5 Arbitraje.

Sin peguicio de lo previsto en la Cláusula 26.4, cualquier otra controversia
que surja del presente Contrato o que se relacione con el mismo y que 00 baya podido ser
superada después de tres (3) Meses de haber iniciado el procedimiento de conciliación o que
éste hubiera sido rechazado por cualquiera de las Partes conforme a la Cláusula 26.2 deberá
ser resuelta mediante arbitraje conforme al Reglamento de Arbitraje de las Nuciones Unidas
para el Derecho Mercantil Internacional. La ley sustantiva aplicable será la estipulada on la
Cláusula 26.1 y las controversias deberán resolverse conforme a estricto derecho. El tribunal
arbítral se integrará por tres miembros, uno nombrado por la CNH, otro nombrado
conjuntamente por el Contratista, y el tercero (quien será el presidente) nombrado de

y - q7 y
eE 64 ÁREA CONTRACIVAL?
Cónteulo No UNH-02-1,02:A7 1103017

conformidad con el Reglamento de Arbitraje de las Naciones Unidas parn el Derecho
Mercantil Internacional, en el entendido que: (1) la Parte demandamie deberá nombrar a su
árbitro en la notificación de arburaje y lo Parte demandada tendrá hasta treinta (30) Dias
contados a partir de que reciba personalmente la notificación de arbitraje para nombrar a su
hrbitro, y (11) los dos árbitros nombrados por las Partes tendrán no menos de treinta (30) Dias
contados a partir de la aceptación del nombramiento del árbitro designado por el demandado,
para designar, en consultas con las Partes, al árbitro que actunrá como Presidente del tribunal.
Las Partes acuerdan que en caso de que (1) la Parte demandada no designe árbitro dentro del
plazo señalado: (1) alguna do las Partes omita designar árbitro en los casos en los que resulte
necesario sustituir al árbitro designado en términos del Reglamento de Arbitraje de las
Naciones Unidas para el Derecho Mercantil Taternacional, o (111) en caso de baber desacuerdo
en Ja designación del Presidente del tribunal, el Secretario General de la Corte Permanente
de Arbitraje de La Haya será la putoridad que los determine y resuelva lo conducente. El
procedimiento arbitral se conducirá en espuñol, tendrá como sede la Ciudad de La Haya en
el Remo de los Paises Bajos y será administrado por la Corte Permanente de Arbitraje de La
Huya. Cada una de Jas Partes asumirá sus propios gustos y costos que deriven del arbitraje.

La ejecución del laudo o sentencia en materia de arbitraje deberá llevarse a
cabo en cumplimiento a lo dispuesto en la Convención sobre el Reconocimiento y Ejecución
de las Sentencias Arbitrales Extranjeras y será obligatoria y firme para las Partes,

Salvo pacto en contrario. las Partes acuerdan que el carácter del arbitraje será
confidencial, con excepción de aquellos aspectos que de conformidad con lu Normutividad
Aplicable deban mantenerse públicos.

264 Consolidación.

En caso que un arbitraje iniciado conforme a la Clausula 26.5 y un arbitraje
iniclado confarme a Jo previsto en el Anexo 2 involucren hechos v aspectos legales en común,
dichos arbitrajes serán, a solicitud de las Partes, consolidados y tratados como un solo
arbirraje: Dicha consolidación deberá ser solicitada al panel arbitrl que se hubiera
constituido primero de conformidad con la Cláusula 26.5. En dicho caso se considerará que
el árbitro designado por el Contratista fue también designado por el Garante, o viceversa, y
el árbitro seleccionado por la CNH para cualquiera de los paneles que hubiera sido
vonstituido primero, será considerado por la CNH para el arbitraje consolidado.

26.7 No Suspensión de Actividades Petroleras.

Salvo que la CNH rescinda el Contrato o por acuerdo entre las Pares, el
Contratista no podrá suspender las Actividades Petroleras mientras se resuelve cualquier
controversia derivada del presente Contrato,

26.8 Renuncia Vía Diplomática.

El Contratista renuncia expresamente, en nombre propio y de todas sus
Filiales, a formulur cualquier reclamo por la via diplomática respecto a cuniquier asunto
relacionado con el presente Contrato,
AA)
Pee 6s ÁRLA CONTRACTUAL?

AN

9

as
W
Canto No. ENH-ROZA 02 AT IV 207

26.9 Tratados Internacionales,

El Contratista gozará de los derechos reconocidas en los imiados
internacionales de los que el Estado sea pare

CLÁUSULA 27.
(0) CIONES Y

Cualquier modificación a este Contrato deberá hacerse mediante el acuerdo
por esorito de la CNH y el Contratista, y toda renuncia a cualquier disposición del Contrato
hocha por la CNU o el Contratista deberá ser expresa y constar por escrito.

CLÁUSULA 28.
CAPACIDAD Y DECLARACIONES DE LAS PARTES
28.1 Declaraciones y Garantias.

Cada Parte celebra este Contrato en nombre propio y en su capacidad de
entidad legal fucultuda pura contratar por sí misma, y reconoce que ninguna Persona tendrá
responsabilidad w obliención del cumplimiento de sus obligaciones derivadas del presente
Contrato, la obligación solidaria prevista en el numeral 22 3 de lus Bases de Licitación $ la
responsabilidad del Garante en virtud de la Garantia Corporativa. Ieualmente, cada Parte
declara y gurantiza u la otra Parte que: (1) tiene plena capacidad jurídica para la celebración
y cumplimiento del presente Contrato; (11) ha cumplido con todos los requerimientos y
obtenido todas lus autorizaciones pubernamentales, corporativas y de cualquier otra
naturaleza necesarias para la celebración y cumplimiento del presente Contrato; (111) este
Contrato constituye una obligación legal, válida y vinculante lá cual puede hacerse valer un
su contra de acuerdo con los terminos del mismo. y (Iv) suis declaraciones en el prelmbulo
de este Contrato son verdaderas.

28.1 Relación de lus Purtes.

Ninguna de las Partes tendrá la autoridad y el derecho para asumir, ercar o
comprometer alguna obligación de cualquier clase expresa o implicita en representación o en
nombre de la otra Parte. Ninguna disposición un este Contrato implicará que el Contratista,
sus empleados, agentes, representantes o Subcontratistas scan representantes de la CNH. El
Contratista será considerado en todo momento como contratista independiente y será
responsable de sus propias acciones, las cuales estarán sujetas en todo momento a lo previsto
en el presente Contrato y la Normatividad Aplicable.

CLÁUSULA 29.
DATOS Y CONFIDENCIALIDAD
29.1 Propiedad de la Información.

El Contratista deberá proporcionar a la CNH, sin costó alguno, la Información
Técnica que es propicdad de la Nación. La Nación también será propietaria de cualquier

66 AMA LONTRACTUALT

Cantata No ONHROZA AA T AOQ0

muestra geológica, mineral p de cualquier otra naturaleza, obtenida por el Contratista en las
Actividades Petroleras, las cuales deberán ser entregudas por el Contratista a la CNH con la
Información Técnica, inmedintamente después de que el Contratista haya concluido los
estudios y evaluaciones que haga al respecto, El original de dicha ioformación deberá ser
entregado a la CNH de conformidad con la Normutividad Aplicable. El Contratista podrá
mantener copia únicamente para efectos del cumplimiento de sus obligaciones conforme al
presente Contrato.

No serán propiedad de la Nación los procesos por medio de los cuales el
Contratista hubiese generado la Información Técnica.

El Contratista podrá usar la Informución Técnica, sin costo alguno y sin
restricción, para el procesamiento, evalvación, análisis y cualquier otro propósito relacionado
con las Actividades Petroleras (pero no para piro 150 ni para su venta), en el entendido que
el Contratista deberá también entregar cunlquier reporte de los resultados de dicho
procesamiento, evalunción o análisis.

Nada de lo previsto en el presente Contrato limitará el derecho de la CNH de
usar, vender o de vualquier otra forma disponer de la Información Técnica, en el entendido
que la CNH no podrá vender ni hacer del conocimiento de terceras Personas ninguna
información que implique secreto industrial; una marca registrada, o cunlquier otro derecho
de propiedad intelectual del Contratista reguludo por la Ley Federal de Derechos de Autor,
la Ley de la Propicdad Industrial y los Trutados Internacionales de los cuules México sen

parte.
29.2 Posesión y Usu de la Información Técnica.

El Contratista tendrá el derecho de poseer y Wlilizar lo Informución Técnica y
gus derivados por el termino de la vigencia del presente Contrato con base en la licencia de
so previamente otorgada por la CNH de conformidad con la Normatividad Aplicable.

29.3 Información Y de tax vidudes
Reconocimientu y Exploración Superficial.

Previo cumplimiento de los requisitos y términos y condiciones previstos en
la Normatividad Aplicable, el Contratista tendrá derecho al aprovechamiento comercial de la
información adquirida o interpretaciónes derivadas de las actividades de Reconocimiento y
Exploración Superficial, así como cualquier producto intermedio o final generado o creado a
partir del uso, análisis o transformación de la Información Técnica de la cual no sea posible
inferir y recuperar directa ú indirectamente la misma, la cual podra incluir, de munera

enunciativa y nu Iimitativa, procesados, reprocesados, interpretaciones y mapas.

De conformidad con la Normatividad Aplicable, «l derecho al
aprovechamiento comercial exclusivo subsistirá por un plazo máximo de doce (12) Años.

EA 67 ÁRLA CONTRACTUAL 7
Enttnto No. CNH-R024.02.A7 M02017

Concluido el plazo anterior, el Contratista podrá continuar comercializando
los dios obtenidos por las uctividades de Reconocimiento y Exploración Superficial, sin
exclusividad alguna e informando de cllo a la CNH de conformidad con la Normatividad
Aplicable.

29.4 Información Pública.

Sin perjuicio de lo previsto en la Normatividad Aplicable, salvo por la
Información Técnica y la propiedad intelectual, toda la demás nformación y documentación
derivada del presente Contrato, incluyendo sus términos y condiciones, así como toda la
información relativa 4 los volúmenes de Hidrocarburos Producidos, pagos y
Contraprostaciones realizadas conforme al mismo, serán considerados información pública.
Asimismo, lu información que sea registrada por el Contratista en el sistema informático que
ponga a disposición el Fondo para la determinación de Contraprestaciones, podrá ser
utilizada para cumplir con las obligaciones de transparencia existentes en la Normatividad
Aplicable siempre que no vulnere Ja confidencialidad de la Información Técnica mi la
propiedad imelectual

29,5 Confidencialidad.

El Contratista no podrá divulgar Información Técnica a algun tercero sin el
previo conseñtimiento de la CNH. El Contratista tomará todas las acciones necesarias o
apropiadas para asegurar que sus trabajadores, agentes, asesores, representantes, abogados,
Filiales y Subcontratistas, así como Jos trabajudores, agentes, representantes, asesores y
abogados de dichos Subcontratistas + de las Filiales del Contratista cumplan con la misma
obligación de confidencialidad prevista en el Contrato y la Normutividad Aplicable, Las
disposiciones de esta Cláusula 29,5 continuarán vigentes aún después de la terminación por
cualquier motivo del presente Contrato, o en caso que la CNH rescinda el Contrato, conforme
a la Normatividad Aplicable.

29.6 Excepción a la Confidencialidad.

Sin perjuicio de lo previsto en la Cláusula 29.3, la obligución de
confidencialidad no será aplicable a la información que:

(1) Sea de dominio público y no haya sido hecha pública 4 trayés del
incumplimiento del presente Contrato:

(11) Haya sido obtenida con anterioridad a su divulgación sin violar alguna
nhligación de confidencialidad;

(111) Sea obtenida de terceros que tengan derecho a divulgarla sin violar uno
ubligación de confidencialidad;

(iv) Deba ser divulgada por requerimiento de leyes y requerimiento de
Autoridades Gubernamentales:

68 ÁNILA CONTRACTUAL?

Contrato Mn. UXH-MUR-LO-A7 AL017

1v) Tenga que ser presentada para alegar lo que convenga a los intereses de
las partes durante un procedimiento arbitral de conformidad con lo dispuesto por la Cláusula
26,5, siempre que la divulgación quede sujeta a lus reglus de confidencialidad de dicho
procedimiento, y

(vi) El Contratista suministre a sus Filiales, subsidiarias, auditores, asesores
legales, empleados o u las instituciones finuncieras involucradas en el presente Contrato en
la medida que sea necesaria para las Actividades Petroleras en el Área Contractual, en el
entendido que el Contratista será responsable de mantener la confidencialidad de tal
información y asegurarse que dichas Personas mantengan la misma de conformidad con la
dispuesto en este Contrato y en la Normatividad Aplicable.

Siempre que: (a) el hecho de no divulgarla sujetaria al Contratista a sanciones
civiles, penales o administrativas, y (b) el Contratista notifique a la CNH con toda prontitud
la solicitud de dicha divulgación. En el caso a que se refiere el inciso (lv) anterior, la CNH
podrá solicitar ul Contratista que impugne ante los tribunales competentes la orden de
divulgación, en cuyo caso la CNH deberá cubrir cualquier Costo generado por la
impugnación.

Los subincisos (1) y (b) de la presente Cláusula no serán aplicables a lu
dispuesto en el inciso (v) anterior

CLÁUSULA 30,
iS Y LO DE LA TIE

El Contratista deberá llevar u cabo todas las gestiones necesarias y efectuar el
pago de los tabuladores sobre los valores promedio de la tierra con los que llevará a cabo las
negociaciones a que hace referencia el inciso (c) de la Cláusula 33 a partir de la Focha
Efectiva.

Todas las notificaciones y demás comunicaciones hechas en virtud de este
Contrato deberán ser por escrito y serán efectivas desde la fecha en que el destinatario las
reciba:

A la CNH:
Aw. Patriotismo No, 380, piso 2,
Colonia Nonoalco,

Benito Juárez, Ciudad de México,
C.P.03700

Ed 69 ÁMEA CONTRACTUAL 7

A

os

SS
VW
Contrato No ONH+02L.02-A7.HG2017

A PANTERA:

Ay. Ricardo Margain No. 440,

Oficina 1601, Planta Nivel 12 Torre Sofía
Colonia Valle del Campestre,

San Pedro Garza García, Nuevo León,
CP. 66265

o en cualesquiera otras direcciones. según cada Parte notifique a la otra en la manera que se
indica anteriormente

CLAUSULA 32.
TOTALIDAD DEL CONTRATO

Este Contrato es una compllación completa y exclusiva de todos los términos
y condiciones que rigen el acuerdo entro las Partes con respecto al objeto del mismo y
reemplaza cualquier negociación, discusión, convenio o entendimiento sobre dicho objeto.
Sin perjuicio de Jo establecido en el numeral 8.6 de la Sección 111 de las Bases de Licitación,
ninguna declaración de agentes, empleados o representantes de las Partes que pudiera haberse
hecho antes de la celebración del presente Contrato tendrá validez en cuanto a la
interpretación de sus propios términos, Quedan incorporados formando pare indivisible e
inteyrante del presente Contrato, los siguientes Anexos:

.

Anexo 1: Coordenadas y Especificaciones del Áres Contractual

Anexo 2: Modelo de Gurantia Corpormiva

Anexo 3: Procedimientos para Determinar las Contruprestaciones

Anexo 4: Procedimientos de Contabilidad y de Registro de Costos

Anexo $5: Programa Minimo de Trabajo

Anexo 6-4;  Curta de Crédito

Anexo 6-13: Póliza de Fianza

Anexo 7: Procedimientos de Procura de Bienes y Servicios

Anexo 8: Procedimientos de Entrega de Informución y Pago de
Contraprestaciones del Fondo Mexicano del Petróleo para la
Estabilización y el Desarmllo

Anexo Y: Inventario de Activos

Anexa 10: Uso Compurndo de Infraestructura

CLÁUSULA 33.

E) Contratista estará obligado a entregar la información que la CNH requiera
con el fin de que ésta cumpla con lo previsto en el artículo 89 de la Ley de Hidrocarburos.
incluyendo aquella información a la que se refiere la Clausula 29.2, a traves de los medios

7 a
KG

70 AREA CONTRACTUAL 7
Cantero No, ONHAROI LAT GOA

que para tal efecto establezca la CNH, El Comratista deberá cooperar con las Autoridades
Gubernamentales competentes en caso que se requiera divulgar dicha información en
términos de la Normatividad Aplicable.

33.2 Conducta del Contratista y Filiules.

El Contrutista y sus Filiales declaran y garantizan que los directores.
funcionarios, asesores. empleados y personal del Contratista y el de sus Filiales se sujetarán
a las disposiciones aplicables en materia de combate a la corrupción.

El Contratista y sus Filinles declaran y garantizan que no han ofrecido o
entregado dinero o cualquier otro beneficio a un servidor público a a un tercero que de
cualquier forma intervenga en alguno o algunos de los autos dentro de este procedimiento de
contratación, a cambio de que dicho servidor público realice o se abstenga de realizar un acto
relacionado con sus funciones o con las de otro servidor público, con el propósito de obtener
o mntener una ventaja, con independencia de la recepción de dinero o un beneficio abtenido.

Asimismo se ubstendrán de realizar las siguientes conductas, de manora
genesal, yu sea directamente o n través de un tercero:

a) Realizar cualquier acción u omisión que tenga por objeto o efecto
evadir los requisitos o reglas establecidos pura obtener cualquier tipo de contratación o simule
el cumplimiento de éstos:

10) Intervenir en nombre propio pero en interés de otra u otras personas
que se encuentren impedidas para participur en conteutaciones públicas, con la finalidad de
obtener, total o parcialmente, los beneficios derivados de la contratación, o

e) Ostentar influencia o poder político sobre cualquier servidor público
son el proposito de obtener para sl 0 pari un tercero un beneficio + ventaja, con
independencia de la acoptación del servidor uv de los servidores públicos y del resultado
obtenido,

Asimismo, el Contratista se asegurará que tanto ella como sus Filiales; (1) se
apegarán y cumplirán en todo momento con cualesquiera leyes y regulaciones anticorrupción
que sean aplicables, y (1) crearán y mamtendrán controles internos adecundos para el
cumplimiento de lo previsto en esta Cláusula. -

33.3 Notificación de la Investigación. .

El Contratista deberá notificar a la CNH y a, cualquier otra Autoridad
Gubernamental competente: (1) de manera mmediata a que lenga conocimiento, o que longa
motivos suficientes para presumir, que ha ocurrido cualquier acto corrio a lo previstoen
la Cláusula 33.2, y (11) dentro de los cinco (3) Dias siguientes n que tenga conocimiento de
cualquier investigación o proceso iniciado por cualquier autoridad, mexicana y extranjera,
relacionado con cualquier supuesta infracción a lo dispuesto en esta Clgusula 33. Asimismo,
el Contratista deberá montener informa a la CNH sobre el avance de la investigación y
proceso hasta su conclusion.

Ti ÁREA CONTRACTUAL?

Aa

NS
Canurato No, CNI-RO2-1.02-47.862017

334 Conflicto de Interés.

El Contratista se compromete a no incurrir en ningón conflicto de interés entre
ais proplos intereses (incluyendo los de sus accionistas, Filiales y accionistas de sus Filin)es)
y los intereses del Estado en el trato con los Subeonimistas, clientes y cualquier otra
organización o individuo que realice negocios con el Contratista (sus accionistas. Filiales y
accionistas de sus Filiales) con respecto a las obligaciones del Contratista conforme al
presente Contrato.

CLÁUSULA 34,

Con el objeto de administrar los riesgos relacionados con la seguridad
nacional o derivados de emergencias. simestros o alteración del orden público, el Contratista
deberá brindar las facilidades que le sean requeridas por las autridades federales
competentes.

CLÁUSULA 35.
IDIOMA

El idioma del preseme Contrato es el español. Todas las notificaciones,
rentncias y otras comunicaciones hechas por escrito v de otra forma entre los Partes en
relución con este Contrato deberán hacerse en español. Cualquier traducción del presente
Contrato no será considerada oficial,

CLÁUSULA 36,
EJEMPLARES

Este Contrato se firma en cuatro (4) ejemplares equivalentes con el mismo
significado y efecto, y cada uno sera considerado como un original.

EN TESTIMONIO DE LO CUAL, las Partes firman este Contrato en la fecha mencionada
al principio del mismo.

POR LA “COMISIÓN NACÍ
HIDROCARBUR:

DE POR “EL CONTRATISTA”

'EPEDA MOLINA C JAVIER ZAMBRANO GONZALEZ
PRESIDENTE REPRESENTANTE LEGAL
PANTERA EXPLORACIÓN Y PRODUCCIÓN
2.2, S.API. DE CV

=- JUAN CARLOS
COMISIONA

Po]

ÁREACONTRACTUAL >

Contrato No. ONH-R02-102-47.BG2017

TITULAR DE LA UNIDAD DE
ADMINISTRACIÓN TÉCNICA DE
ASIGNACIONES Y CONTRATOS

POR “LOS OBLIGADOS SOLIDARIOS”

ELL DEAN JACKSON
REPRESENTANTE LEGAL
SUN GOD ENERGÍA DE MÉXICO, S.A. DE CV,

"HABLO GARZA SADA
_ MREPRESENTANTE LEGAL.
JAGUAR EXPLORACIÓN Y PRODUCCIÓN DE HIDROCARBUROS, S.A.P1 DE CV

o

AN

73 ÁREA CONTRACTUAL 7

Contrato No. CNM-R02-1.02-47.8G/2017

ANEXO 1

COORDENADAS Y ESPECIFICACIONES DEL ÁREA
CONTRACTUAL

AREA CONTRACTUAL 7

Contrato No. ONH-R02-.02-A7,802017

COORDENADAS Y ESPECIFICACIONES DEL AREA CONTRACTUAL

3. Profundidad: Sin restricciones de profundidad.
4 Superficie aproximada en km”: 445.008 km?

ta

AREA CONTRACTUAL?

Contrato No. CNH-R02-1.02-A7.8G/2017

ANEXO 2

MODELO DE GARANTÍA CORPORATIVA y

ÁREA CONTRACTUAL 7
Cantrato No, CNH-R02-L02-47,86/2017

GARANTÍA CORPORATIVA
SUSCRITA POR

(A
EN FAVOR DE

COMISIÓN NACIONAL DE HIDROCARBUROS

Y

ÁREA CONTRACTUAL 7 A

W

ta
Contrato No NH ROBOT IZ

CONTRATO DE GARANTÍA
Formuto A

El presente Comrato de Ciarantía (la “Garantia”) se suscribe el _ de__ de
por, una empresa organizada y existente conforme a las leyes de en
calidad de garante (el “Garante”), en favor de los Estados Unidos Mexicanos, por conducto
de la Comisión Nacional de Hidrocarburos de México, en calidad de beneficiario (en
adelante, el Beneficiario”), en relación con el Contigo para la Exploración y Extracción de
Hidrocarburos bajo la Modalidad de Licencia, de fecha de de ___ suscrito entre
el Beneficiario por una parte, y XYZ por la otra, (según el mismo vay» a ser modificado de
acuerdo ¿on sus terminos, el “Contrato”), Todos los términos escritos con mayuscula inicial
pero no definidos de otra forma en esa Garantía tendrán el significado que se les da a los
mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

a) El Garante, en este acto de mantra subsidiaria e irrevocable, garantiza sl
Beneficiario, el pago puntual de cualesquiera cantidades que XYZ deba pagar al Beneficiario
en virtud del Contrato, así como el cumplimiento puntual y oportuno de todas y cada una de las
obligaciones de XYZ, de conformidad con el Contrato, husta por el monto de XXXXXX
(XXXXXX) millones de dólares Esta Gurantía constiluye una garantía de pago y de
cumplimiento y no meramente de cobranza, la cual deberá permanecer en pleno vigor y efecto
hasta que todas Jas obligaciones de XYZ garantizadas por la misma, sean puxadas o cumplidas
en su totalidad, sujeto a lo dispuesto en la Cláusula 18,7 del Contrato y la cláusula 2 de esta
Garantía.

(bj) La garantia de pago y cumplimiento dispuesta en esta Garantia
constituye una garantía continua y absoluta y deberá aplicarse u todos lus obligaciones en virtud
del Contrato cuando éstas se originen. Sin limitar la generalidad de lo anterior, la garantía del
Gurante no será liberada, extinguida o de otra forma afectada por: (1) cunlesquiera cambios en
el nombre, actividades autorizadas. existencia legal, estructura, personal o propiedad directa o
indirecta de XYZ: (11) insolvencia, quiebra, reorganización y cunlquicr otro procedimiento
similar que afecte a XYZ o a sus respectivos activos. o (1) cualquier Otro acto u omisión o
retraso de cualquier tipo de XYZ, el Beneficiario o cualquier otra Persona. La garamiía cubrirá
especificamente obligaciones contenidas dentro del Contrato y por ningun motivo será
ejecutada por aquellas que deriven de responsabilidad extracontractual de cunlquier indole a lus
que le será aplicable la Normatividad Aplicable independientemente del contenido del Comrato
y de la Garantía.

(c) — En la medida permitida por la Normatividud Aplicable, el Garante
conviene que, sin lu notificación y sin la necesidad de una confirmación, consentimiento
garantía adicional de su parto, las obligaciones de XYZ aquí garantizadas podrán ser en
ocasiones, de conformidad con el Contrato, renovadas, ampliadas. incrementadas, acelerndas,
modificadas, reformadas, transigidas, renunciadas. liberadas o rescindidas, todo lo anterior sin
MN la obligación del Gorante conforme a esta Girantis.

Z 2

3 ÁREA CONTRACTUAL?
Contrato ONIL LALA RIGAOIT

(4) — La Garantía aquí celebrada responde, vomo elemento determinante de la
voluntad del Beneficiario, al hecho de que el Contratista respaldado aquí por el Garante, cumplió
con los requisitos vontenidos en el inciso fc) de la Cláusula 17,2 del Contrato a entera
satisfacción del Beneficiario y optó por determinar el momo garantizado en términos del inciso
(a) de la presente Cláusula

CLÁUSULA 2
RESTITUCIÓN

Las responsabilidades del Garante en virtud de esta Gurantia deberán ser
automáticamente restituidas en caso de y hasta el punto en que, por cualquier razón, cunlquier
pago o cumplimiento hecho por o en nombre de XYZ en relación con las obligaciones aquí
garantizadas, se recupere de o se reembolse por el Beneficiario o exalquier otra parte como
resultado de cunlquier procedimiento de quiebra, insolvencia, reorganización o cualquier
otro

CLÁUSULA 3
DECLARACIONES Y GARANTÍAS

El Garante en este acto declara y garantiza que: (1) tiene plena capacidad
Juridica para la celebración y cumplimiento de esta Garantisr, (11) ha cumplido con todos los
requerimientos corporativos y de otra naturaleza necesarios para la celebración y
cumplimiento de esta Garantia; (1) ha obtenido todas las autorizaciones corporativas y de
otra naturaleza necesarias para la celebración y cumplimiento de esta Garantia, y (Iv) esta
Garantla constituye una obligación legal, válida y vinculante de dicho Garante la cual puede
hacerse valer en au contra de acuerdo con sus términos.

CLAUSULA 4
VALIDEZ

Sí cunlquicr disposición de esta Garmtía o Ja aplicación de la misma un
¿unlquier circunstancia $e declara por cualquier motivo nula o no exigible, el resto de cata
Garantia y la aplicación de dicha disposición a otras cireunitancias no deberá verse afectada
par Lal circunstancia.

CLÁUSULA 5

ta) Esta Garantia se regirá e interpretará de conformidad con la legislación
federal de los Estados Unidos Mexicanos.

1b) El Garante y el Beneficiario convienen que lo establecido en la
Cláusula 26 le será aplicable a cuniquier controversia derivada y relacionada con esta
Garantia. El Garante acepta que, a solicitud del Beneficiario, cualquier procedimiento arbitral
en vinud de esta Garantía podrá consolidarye con cualquier otro que involucre hechos
7 legales en comun que hubiera sido iniciado en virud del Contrato. Cuando haya

4 AREA CONTILACTUAL 7
Coniraro No CNH+-R02=102.47.B02017

necesidad de que las partes del arbitraje nombren a algún miembro del tribunal, el Garante
y, en su cuso el Contratista y cualquier otro garante, nombrarán a uno en forma conjunta.

(c) El Garante conviene en pagar todos los Costos, gastos y honorarios razonables
y documentados, incluyendo honorarios de abogados, en que el Beneficiario pueda incurrir
en lu ejecución de esta Garantía.

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantía deberá de
hacerse por escritu y entregarse personalmente, por mensajeria, por correo certificado o
registrado (o en una forma sustancialmente similar al correo) en la forma siuuiente:

Sia la CNH:

Sia XYZ:

Sial Garante:

Cualquiera de las partes de esta Garantía podrá, mediante na notificación por escrito
a los otras partes, cambiar la dirección a Ju cual deberán de estar dirigidas las notificaciones.
Cualquier notificación u-otra comunicación, deberá de considerarse que ha sido realizada ¿1
momento de recepción por ul destinatario, Todas las comunicaciones en relación con esta
Garantía deberán ser en español.

CLÁUSULA 7
IDIOMA

Esta Garantía ve celebra en el idioma español. Cualquier traducción de esta Garantía
será inicumente para electos de conveniencia y no será considerada para la interpretación de
la misma.

5 ÁREA CONTRACTUAL 7

Contrato No. UONH-R02-1.02.47,86/2017

CLÁUSULA 8
EJEMPLARES

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares separados,
cada uno de las cunles cuando sea firmado y entregado se considerará un original, pero todos
los ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento,

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la fecha
mencionada al principio de la misma.

como Garante

Por:
Nombre:
Título:

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS
Como Beneficiario

Por:
Nombre:
Título:

Z

b ÁREA CONTRACTUAL 7 Na AG

bh
Contrato No. OXH-A402-.002:47 10/2017

CONTRATO DE GARANTÍA
Formato B

El presente Contrato de Garantía (la "Ciarantís”) su suscribe el de de
por , UA empresa organizada y existonte conforme a las leyes de en
calidad de garinte (el “Garante”), en favor de los Estados Unidos Mexicanos, por conducto
de la Comisión Nacional de Hidrocarburos de México. un culidad de beneficiario (en
adelante, el “Beneficiario”), en relución con el Contrato para la Exploración y Extracción de
Hidrocarburos bajo la Modalidad de Licencia. de focha _ de de suscrito entre
el Beneficiario por una parte, y XYZ por la otra, (según el mismo vaya a ser modificado de
acuerdo con sus lérminos, el “Contrato”). Todos los términos escrños con mayúscula inicial
pero no definidos de otra forma en esta Garantia tendrán el significado que se los de u los
mismos en el Contrato,

CLÁUSULA 1
GARANTÍA

tay El Garante, en este acto de manera subsidiaria e irrevocable, garantiza
al Beneficiario el pugo total, puntal y completo de cualesquiera cantidades que XYZ deba
pagar ul Beneficiario en virtud del Contrato, así como el cumplimiento puntual y oportuno
de todas y cudu una de lus obligaciones de XYZ, de conformidad con el Contrato. Esta
Garantia constituye una garantía de pago y de cumplimiento y no meramente de cobranza, la
sul deberá permanecer en pleno vigor y efecto hasta que todas las nblipaciones de XYZ
garantizadas por la misma, sean pagadas o cumplidas en su totalidad, sujeto a lo dispuesto
«en In Cláusula 18.7 del Contrato y la cláusula 2 de esto Garantía.

(b) — La garantía de pago y cumplimiento dispuesta en esta Garantía
constituye una garantía continua y absoluta y deberá aplicarse a todas las obligaciones en
virtud del Contrato cuando estas se originen, Sin limitar la generalidad de lo anterior, la
garantia del Garante no será liberada, extinguida o de otra forma afectuda por (Í)
cualesquiera cambios en el nombre, actividades amorizadas, existencia legal. estructura.
personal o propiedad directa o indirecta de XYZ: (ti) insolvencia, quiebra, reorganización
cualquier otro procedimiento similar que afecte a XYZ o a sus respectivos uctivos, o (11Í)
cualquier otro acto u omisión o retraso de cualquier tipo de XYZ, el Beneficiario o cualquier
otra Persona. La garantía cubrirá especificamente obligaciones contenidas dentro del
Contrato y por ningún motivo será ejecutida por aquellus que deriven de responsabilidad
extracontracital de cualquier indole a las que le será aplicable el marco normativo
correspondiente independientemente de lo contenido en el Contrato y en la Garantía.

(c) En la medida permitida por la Normatividad Aplicable, ol Garante
conviene que, sin la notificación y sin la necesidad de una confirmación, consentimiento y
garantia adicional de su parte, las obligaciones de XYZ aqui garantizadas podrán ser en
ocssiones, de conformidad con el Contrato, renovadas, ampliadas, iocrementadas.
aceleradas. modificadas, reformadas, transigidas, renunciadas, liberadas o rescindidas, todo
lo anterior sin impedir o afectar la obligación del Gurante conforme a esta Garantia.

2 AREA CONTRACTUAL?

Cuntralo No. ENIH-K02-1.02:47 2017

CLÁUSULA 2
JÓN

Las responsubilidades del Garunte en virud de esta Garantía deberán ser
uutomáticamente restituidas en caso de y hasta el punto en que, por cualquier razón, cunlquier
pago o cumplimiento hecho por o en nombre de XYZ en relación con las obligaciones aquí
garantizadas, se recupere de o se reembolse por el Beneficiario o cualquier otra parte como
resultado de cualquier procedimiento de quiebra, insolvencia, reorganización y cualquier
atro.

CLÁUSULA 3
DECLARACIONES Y GARANTÍAS

El Garunte en este acto declara y paruntiza que: (1) tiene plena capacidad
Juridica para la celebración y complimiento de esta Garantia; (11) ha cuamplido con todos los
requerimientos corporativos y de otra naturuleza necesarios pura la celebración y
cumplimiento de esta Garantia; (411) ha obtenido todas las autorizaciones corporativas y de
pira naturaleza necesarias para la celebración y cumplimiento de esta Garantía, y (iv) esta
Gamntía constituye una obligación legal, válida y vinculante de dicho Garante la cual puede
hacerse valer en su contra de acuerdo con sus 1érminos.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Garantia o la aplicación de la misma a
euniquier circunstancia se declara por cualqujer motivo nula o no exigible, el resto de esto
Garantia y la aplicación de dicha dispasición a otras circunstancias no deberá verse afectada
por tl circunstancia.

CLÁUSULA 5
VERSIAS

La) Esta Garantía se regirá e interpretará de conformidad con la legislación
federal de los Estados Unidos Mexicanos.

(b) El Garante y el Beneficiario convienen que lu establecido en la
Cláusula 26 le será aplicable a cualquier controversia derivada o relacionada con esta
Garantía. El Garante acepta que, assolleltud del Beneficiario, cualquier procedimiento arbitral
«n virtud de esta Garantia podrá consolidarse con cualquier otro que involucre hechos o
aspectos legales en común que hubiera sido iniciado en virtud del Contrato. Cunndo haya
necesidad de que lus partes del arbitraje nombren a algún miembro del tribunal, el Garante
y. en su caso el Contratista y cualquier otro garante, nombrurán a uno en forma conjunta,

fc) El Garante conviene en pagar todos los Costos. gastos y honorarios
razonables y documentados, incluyendo honorarios de abogados, en que el Beneficiario UN

pueda incuerir en lu ejecución de esta Garantía.
K AREA CONTRACTUAL 7 LL Y

Conteo No ENH-R03-1.02-47.02017

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantía
deberá de hacerse por escrito y entrogarse personalmente, por mensajería, por correo
certificado o registrado (o en una forma sustancialmente similar al correo) en la forma
siguiente;

Sia la CNH:

SiuXYZ:

Si al Garamu:

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por
escrito a las otras partes, cambiar la dirección a la cual deberán de estar dirigidas las
notificaciones. Cualquier notificación u otra comunicación. deberá de considerarse que ha
sido realizada nl momento de recepción por el destinatario. Todas las comunicaciones en
relución con esta Garantía deberia ser en espuñol.

CLÁUSULA 7
IDIOMA

Esta Garantia se celebra en el idioma español. Cualquier traducción de esta
Garantía será únicamente para efectos de conveniencia y no será considerada para la
interpretación de la misma.

CLÁUSULA $
EJEMPLARES
Esta Garantia podrá ser firmada por las partes de la misma en ejemplares

separados, cada uno de las cuales cuando sea Firmado y entregado se considerará un original,
pero todos los ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento.

9 ÁRLA CONTRACTUAL 7

h/
Contrato No. CNH-R02-1,02-47,H4G/2017

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la
fecha mencionada al principio de la misma.

LH

como Garante

Por:
Nombre:
Título:

CONVIENE Y ACEPTA:
COMISIÓN NACIONAL DE HIDROCARBUROS %
Como Beneficiario

Por:
Nombre:
Titulo:

S

10 ÁREA CONTRACTUAL7 ES

Contrato No. CNH+R02-1.02-47.80/2017

ANEXO 3

PROCEDIMIENTOS PARA DETERMINAR LAS
CONTRAPRESTACIONES

AREA CONTRACTUAL 7

Cuniro Nu, ONH-ROZA.02A 72

PROCEDIMIENTOS PARA DETERMINAR LAS CONTRAPRESTACIONES

El presente Anexo establece los términos y combiciones bajo Jos cunles debera realizarse el
cálculo y payo de las Contraprestaciones aplicables a este Contrato para cualquier Mes
durante la vigencia del mismo, de conformidad con lo previsto en la Ley de Ingresos sobre
Hidrocarburos vigente al momento del fallo por el que se adjudicó el Contrato.

1. Precio Contractual

11. El Precio Contractual para cada tipa de Hidrocarburo será determinado con base
en lo previsto en la Ley de Ingresos sobre Hidrocarburos. conforme ul
procedimiento establecido en este Anexo 3.

12. Paru cada Periodo se calcularán las Contraprestaciones considerando el Precio
Contractual de cada tipo de Hidrocarburo, que se determinará de acuerdo con los
criterios establecidos en este Anexo 4

13, Paralos efectos de este Anexo 3 se entenderá por tel subindice correspondiente
ul Periodo. En el caso que las Actividades Petroleras se realicen en un Periodo
que no comprenda el Mes completo, el Periodo será el número de Días que
efectivamente operó este Contrato

14. El Precio Contractual del Petróleo se determinará por Barril conforme a lo
siguiente

ta) En caso que, durante el Período, el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Petróleo producido en el Área
Contractual y medido en los Puntos de Medición en el Período, con base en
Reglas de Mercado o exist el compromiso de dicha comercialización
(incluyendo contratos de vonta de lorgo plazo en los que el precio se
determine por Reglas de Mercado), el Precio Contractual del Petróleo en el
Poriodo en el que se registre la comercialización será igual al precio de venta
promedio observado, ponderado por el volumen que en cada caso
corresponda. al que el Contratista haya realizado 0 comprometido la
comercialización.

En el caso de cualquior volumen que el Contratista venda o entregue a una
Filial o parte relacionada. que ses a su vez comercializado a un tercero sin
mlgún tratamiento O procesamiento imtermedio, el precio de venta y el
volumen correspondientes a la transacción de la Flltal o parte relacionada con
el terdero podrán ser considerados en el cálculo del Preclo Contractual del
Petmlea en el Perlodo,

(b) — Sial finalizar el Periodo correspondiente no se ha registrado comercialización
baju Reglas de Mercado por parte del Contratista, de ul menos el cincuenta
por ciento (50%) del volumen de Petróleo producido en el Arca Contractual
y medido en los Puntos de Medición en el Periodo, el Precio Contractual del

E 2 ÁREA CONTRACTUAL 7 A q
Contrato No. ENH-402>02.A 0012017

Petróleo se calculará a traves del uso de la fórmula correspondiente, en
Tunción del grado API y contenido de azufre correspondiente al Petróleo
extraldo en el Area Contractual en el Periodo, Lo anterior considerando los
precios para los crudos marcadores Light Louisiana Sweet (LLS) y Brent.
publicados en el Periodo por uns compañía internacional especializada en la
publicación de información de referencia sobre precios, de acuerdo a lo
siguiente:

il. Siel Contratista comercializó menos del cincuenta por ciento (30%) del
volumen de Petróleo producido en el Áres Contractual y medido en los
Puntos de Medición en el Periodo. el Precio Contractual del Petróleo será
el promedio de los precios calculados a través del iso de la Fórmula
correspondiente a la fecha de cada operación de comercialización.
utilizando los precios de los marcadores de dicha fechs o, en caso de no
existir, el último valor publicado anterior a la fecha de la transacción.
ponderado de acuerdo con el volumen involucrado en cada transacción
reulizada en el Periodo:

ii Sino se realizó comercialización, debido y que el volumen de Petróleo
producido en el Periodo y registrado en el Punto de Medición se mantuvo
almacenado bajo la propiedad o custodia del Comteatista, el Precio
Contractual del Petróleo se calculará a través del uso de la formula
correspondiente, considerando el promedio simple de los precios de los
marcadores durante el Periodo

Las fórmulas para calcular el Precio Contractual del Petróleo referidas son:

Grado API del Petróleo cry apticablo para la determinación del Precio

crudo extraldo en el Área Conteictual del Petróleo

Contractual

| api zio" | PC»; = 0468 + LLS, + 0.524 - Brent, — 4.630-5
21.0" < APIS 31.1% | PC), =0,387 + LLS, + 0.570» Brent, — 1.625-S

31.1% < API< 39.0% PC», = 0,263 - LLS, + 0.709» Brent, — 1574 -5

PC yy = 0,227 > LES, + 0.749 - Brent;

PCp = Precio Contractual del Petróleo en el Periodo t.

API= Parámetro de ajuste por calidad. utilizando el promedio ponderado de
Grados API del Petróleo producido en el Area Contractual en el Perlodo £.
LLS,= Precio promedio de mercado del Crudo Light Louisiana Sweet (LLS)
en el Periodo /.

Brent,= Precio promedio de mercudo del Crudo Brent en el Periodo £.

3 AREA CONTRACTUAL 7

10)

Contrato No. ONJROD02A7.8G:3017

$= Parámetro de ajuste por calidad, utilizando el valor del porcentaje
promedio ponderado de azufre en el Petróleo producido en el Área
Contractual considerando dos decimales (por ejemplo, si es 3% se utiliza
3.00)

Las fórmulas para determinar el Precio Contractual podrán ser actualizadas
en este Contrato para roflojar los ajustes estructurales en el mercado de los
MMidrocarburos, con base en la información que la Secretaría de Hacienda
publique en el reporte anual al que se refiere el artículo 5 de la Ley de Ingresos
sobre Hidrocarburos. En dicho reporte se establecerán los claves de
identificación de los precios de los crudos murcadores LES y Brent. En caso
que los precios de los crudos marcadores LES y Brent dejen de ser publicados,
la Secretaría de Hacienda establecerá una nueva fórmula considerando otros
crudos marcadores que sean comercializados con liquidez y que sean
representativos de ns condiciones de mercado.

En cuso que la comercialización se realice con partes relucionadas o que el
precio de venta del Petróleo se determine con base en un precio regulado. se
podrá utilizar el precio de dicha transacción pura la determinación del Precio
Contractual sujeto a las reglas aplicables a Jos precios de transferencia
establecidas en el Anexo 4.

En caso que en el mercado exista un tipo de Petróleo que presente las mismiús
curacterÍisticas de calidad (mismos wrados API y mismo contenido de azufre)
yue el Petróleo producido en el Área Contractual durante el Pertodo
correspondiente, el Precio Contractual del Petróleo a emplear conforme este
inciso (b), podrá ser culculudo considerando el precio de mercado del Petróleo
referido que sea libre a bardo (Free on hourd/"FOB"), en sustitución del
valor estimado a través de la fórmula correspondiente.

Pura efectos del. parrafo unterior, el Contratiste deberá presentar la
documentación con información verificable, publicada en el Período por una
compañía intermicional especializada en la publicación de información de
referencia sobre precios, que demuestre que el tipo de Petróleo propuesto
posee los mismos grados API y mismo contenido de azufre que el Petróleo
producido en el Área Contractual. conforme las mediciones que realice la
CNH en el Periodo,

En caso que el Precio Contractua) del Petróleo en el Periodo inmedimto
interior o en los dos Periodos inmediatos anteriores haya sido determinado a
través de las fórmulas establecidas en el inciso (b) de este numeral, y que
durante el Periodo de que se trate exista comercialización de Petróleo con
base en Rentas de Mercado por purte del Contratista conforme ul inciso (a) de
este numeral, el Precio Contractual del Petróleo en el Perlodo se dererminará
conforme a la siguiente fórmula, siempre que la diferencia entre el precio
estimado por la fórmula y el precio observado en la comercialización de

4 AREA CONTRACTLAL 7

Sy
Contrmo No, CNH-K02-1,02:47 1002017

Petróleo con base en Reglas de Mercado en el Periodo £ sea menor o igual ul
cincuenta por ciento (50%) del precio observado:

PreciOcomereiamación Dino V Pera Ej VCpr y
PCp, = ==
Donde:

PC» = Precio Contractual del Petróleo en el Periodo £.
PreclO comercialización, = Precio observado en la comercialización de
Petróleo con base en Reglas de Mercado en el Período £.

Es VPy ,-, =Sumatoria del volumen de producción del Petróleo registrado
enel Punto de Medición en los Periodos £, E— 1 y en su caso, E— 2.

EJ% VC»:-¡—Sumatoria del Valor Contractual del Petróleo en el Periodo t—
1, y en su caso, 1 —2,

VP»,= Volumen de producción de Petróleo registrado en el Punto de
Medición en el Periodo £.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Petróleo con base en Reglas de Mercado
en el Periodo t seu superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual del Petróleo en el Periodo se determinará de
la siguiente forma:

í- Si el precio estimado por la fórmula es mayor al precio observado, el
Precio Contractual será:

PCpy = Precio comerriatieación; <L.5

ll. St el precio estimado por la Fórmula es menor al precio observado, el
Precio Contractual será:

PC py = Precio comercialiración: 0.5

Cunlguier varinción en el Valor Contractual del Petróleo producido en el
Periodo inmediato anterior o en los dos Periodos inmediatos anteriores. que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (e) y el precio observado bajo Reglas de Mercado.
podrá ser solventada dentro de los tres (3) Periodos subsecuentes a través de
ajustes que determine la Secretaria de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 44 de
este Anexo 3.

5 AREA CONTRACTUAL?
(4)

1,5,

(a)

(b)

Lontrato No. ONH-MIO-L10.A7.1102017

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sen considerado en la determinación del Precio Contractual del
Petróleo, el Comratista deberá haber comunicado previamente al cierre del
Periodo, las curncicristicas relevantes de la comercialización realizada.
incluyendo los aspectos para determinar el precio aplicable con buse en
Reglas de Mercado, Independientemente de lo anterior, el Contratista deberá
reportar los ingresos totales, el volumen de Petróleo y el precio promedio
ponderado que obtenga, derivados de la comercialización del Petróleo que le
corresponda como Contraprestaciones.

El Precio Contractual de Jos Condensados se determinará por Barril conforme a
lo siguiente:

En caso que, durante el Periodo, el Contratista comercialice al menos el
cincuenta por ciento (50%) del volumen de Condensados producido en el
Área Contractual y medido en los Puntos de Medición en el Periodo, con base
en Reglas de Mercado o exista el compromiso de dicha comercialización,
incluyendo contratos de venta de largo plazo en los que el precio se determine
por Reglas de Mercado, el Precio Contractual de los Condensados en el
Periodo en el que se registre la comercialización será igual al precio de venta
promedio observado, ponderado por el volumen que en cada coso
corresponda, al que el Contratisto haya realizado o comprometido lu
comercinlización.

En el caso de cualquier volumen que el Contratistu venda o entregue a una
Filial o purte relacionada. que sea u su vez comercializado a un tercero sin
algún tratamiento 4 procesumiento intermedio, el precio de venta y el
volumen correspondientes a la transacción de la Filial o purte relacionada con
el tercero podrán ser considerados en el calculo del Precio Contractual de los
Condensados en el Pertodo.

Si al finalizar el Periodo «correspondiente, no se ha registrado
vomercinlización bujo Reglas de Mercado por parte del Contratista, de al
menos el eimcuenta por ciento (50%) del volumen de Condensados producido
en el Arca Contractunl y medido en los Puntos de Medición en el Periodo, el
Precio Contractual de los Condensados se calculará considerando el precio
promedio par el crudo marcador Brent publicado en el Período £ por una
compañía internacional especializada en la publicación de informución de
referencia sobre precios, de acuerdo a lo siguiente:

L— Siel Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Condensados producido en el Área Contractual y medido en
los Puntos de Medición en el Periodo, el Precio Contractual de los
Condensados será el promedio de los precios calculados mediante
fórmula a la fecha de cada operación de comercialización o, en caso de
no existir, el último valor publicado anterior a la fecha de la transacción,
utilizando los precios del crudo marcador de dicha fecha, ponderado de

b AREA CONTRACTUAL 7
Te

tc)

Contraso No. ENH+ROZL02:A7 FUI 7

acuerdo al volumen involucrado en cuda transacción realizada en el
Periodo.

Si no se realizó comercialización debido a que el volumen de
Condensados producido en el Periodo y registrado en el Punto de
Medición se mantuyo almacenado buyo la propiedad o custodia del
Contratista, ol Precio Contractual de los Candensados se calculará a
través del uso de la fórmula correspondiente, considerando el promedio
simple del precio del marcador durante el Periodo.

La fórmula para calcular el Precio Contractual de los Condensados es:
PCer=0815Brentp: — 1.965

Donde:

PC¿+= Precio Contracwal de los Condensados en el Período £
Brentp,- Procio del Crudo Brent en el Periodo £.

La fórmula para determinar el Precio Contractual podrá ser actualizada en
este Contrato para reflejar los ajustes estructurales en el mercado de los
Hidrocarburos, con base en la información que la Secretaría de Haclenda
publique en el reporte anval al que se rofiere el artículo 5 de la Ley de Ingresos
sobre Hidrocarburos. En dicho reporte se establecerá la clave de
identificación del precio del crudo marcador Brent.

En caso que el precio del crudo marcador Brent deje de ser publicado, la
Secretaria de Hacienda esmblecerá una nueva fórmula considerando otro u
ptros marcadores que sean comercializados con liquidez y que sean
representativos de las condiciones de mercado.

En caso que la comercialización se realice con partes relucionadas o que el
precio de venta de los Condensados se determine con buse en un precio
regulado, se pudrá utilizar el precio de dicha transucción paro la
determinación del Precio Contractual sujeto a las reglas aplicables 4 los
precios de transferencia establecidas en el Anexo 4.

En caso que ul Precio Contractual de los Condensados en el Período
inmediato anterior o en los dos Periodos inmediatos anteriores haya sido
determinado a través de ln formula establecida en el inciso (b) de este
numeral. y que durante el Período de que se trate exista comerelnlización de
Condensados con base en Reglas de Mercado por parte del Contratista
conforme al inciso (a) de este mumeral, el Precio Conimictual de los
Condensados en el Periodo se determinará conforme a la siguiente fórmula.
siempre que la diferencia entre el precio estimado por la Fórmula y el precio
observado en la comercialización de los Condensados con búse en Reglas de

7 AREACONTRACTIAL ?
1d)

Conuato No CONH+RO02-,02:47.1402017

Mercado en el Periodo t sea menor e igual al cincuenta por ciento (50%) del
precio observado:

Preciócomerciatización X Divo V Pai EJ V Uca)

PCcr= vr

Donde:

PCg, = Precio Contractual de los Condensados en el Periodo £.
PreclOcomerciatización: = Precio observado en la comercialización de
Condensados con base en Reglas de Mercado en el Periodo £.

EXPVPe:-= Sumatoria del Volumen de Producción de Condensados
Ae Punto de Medición en los Periodos E. £ — 1 y en su caso. t—

y VC¿s-¡ = Sumatoria del Valor Contractual de los Condensados en el
Periodo t — 1, y en su caso, t— 2.

VP¿,= Volumen de Producción de Condensados registrado en el Punto de
Medición en el Periodo £

En caso que la diferencia entre el precio estimudo por la formula y el precio
observado en la comercialización de Condensados con buse en Reglas de
Mervado en el Periodo t sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual de los Condensados en el Periodo se
determinará de la siguiente forma:

lt Si el precio estimado por la fórmula es mayor al precio observado, el
Precio Contractual será:

PCc1 = Precio comercialización 1-5

Mi Siel precio estimado por la fórmula es menor al precio observado, el
Precio Contractual será:

PCc; = PreclO comercialización, 20,5

Cualquier variación en el Valor Contractunl de los Condensados producidos
en el Periodo inmediato anterior o en los dos Periodos inmediatos anteriores,
que persista considerando la determinación del Precio Contractual conforme
lo establecido en este inciso (c) y el precio observado bajo Reglas de
Mercado. podra ser solventada dentro de los tres (3) Periodos subsecuentes 4
través de ajustes que determine la Secretaría de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 44 de
este Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del

ñ ARLA CONTRACTUAL 7?
Como No ENHROZAA2 ATI 2N 7

Contratista seu considerado en la determinación del Precio Contractual de los
Condensados, el Contratista deberá huber comunicado previamente al cierre
del Periodo las características relevantes de la comercialización realizada,
incluyendo los aspectos para determinar el precio aplicable con bare en
Reglas de Mercado. Independientemente de lo anterior, el Contratista deberá
reportar los ingresos totales, el volumen de Condensados y el precio promedio
ponderado que obtenga, derivados de ls comercialización de los Condensados
que le correspondan como Contraprestaciones.

16. El Precio Contractual del Gas Natural y de sus componentes se determinará, por
separado, por unidad calórica (millón de BTU) conforme u lo siguiente:

ta) El Precio Contractual del Gas Natural considerará, en la proporción que
corresponda, el valor unitario y el volumen que corresponda a la
comercialización del Gas Natural (metano) y de cada uno de sus ptros
componentes (etano, propino y butano)

(bj En caso que, durante el Periodo, el Contratista comercinlice al menos el
cincuenta por ciento (50%) del volumen de Gas Natural producido en el Área
Contractual y medido en los Puntos de Medición en el Periodo, con base en
Reglas de Mercado y exista el compromiso de dicha comercialización
fincluyendo contratos de venta de largo plazo en los que el precio se
determine por Reglas de Mercado), el Precio Contractual del Gus Natural en
el Periodo en el que se registre la comercialización será igun) dl precio de
venta promedio observado, ponderado por lh equivalencia calórico en
millones de BTU del volumen que en cada ¿450 corresponda, al que el
Contratista haya realizado o comprometido la comercialización.

En el caso de cualquier volumen que el Contratista venda a una Filial o parte
relacionada, que ses a su vez comercializado a un tercero sin algún
tratamiento o procesumiento intermedio, el precio de venta y el volumen
correspondientes a la transacción de la Filial o parte relacionada con el tercero
podrán ser considerados en el cálculo del Precio Contractual del Gas Natural
en al Perjudo.

fe) Sial finalizar el Periodo correspondiente el Contratista comercializó menos
del cincuenta por ciento (50%) del volumen de Gas Natural producido en el
Área Contractual y medido en los Puntos de Medición en el Periodo con base
en Reglas de Mercado, el Precio Contractual del Gus Natural será el promedio
de los precios que fije la Comisión Reguladora de Energía para el punto en el
que el Gas Natural producido al amparo de este Contrato ingrese en el Sistema
de Transpore y Almacenamiento Nacional Integrado u la fecha de cada
operación de comercialización o, en caso de no existir, el último valor
publicado anterior a la fecha de la transacción, ponderado por la equivalencia
enlórica en millones de BTU del volumen involucrado en cada transacción
realizada en el Periodo.

2 E Y AREA CONTRACTUAL?
14)

Coyanto No. CNH-R02-1,02-47,403017

En euso que la comercialización se realice con partes relacionadas « que el
precio de venta del Gas Natural o de alguno de sus componentes se determine
con buse en un precio regulado, se podrá utilizar el precio de dicha transacción
pura la determinación del Precio Contractual sujeto a las reglas aplicables a
los precios de transferencia establecidas en el Anexo 4.

En caso que el Precio Contractual del Gas Natural en el Periodo inmediato
anterior o en los dos Periodos inmediatos anteriores hayan sido dererminados
a través de la fórmula establecida en el inciso (c) de este numeral, y que
durante el Periodo de que se trate exista comercialización del Gas Nutural con
hase en Reglhs de Mercado por parte del Contratista conforme al inciso (b)
de este numeral, el Precio Contractual del Gas Natural en el Periodo se
determinará conforme a la siguiente fórmula, siempre que la diferencia entre
el precio estimado por la fórmula y el precio observado en la comercialización
de Gas Natural con base en Reglas de Mercado en el Periodo £ sen menor o
tual al cincuenta por ciento (50%) del precio ubservado:

a PreciO comercialización, Po] VPos=i 3% Vos,
P Cos = A AAA

Donde:

PC = Precio Contractual del Gas Natural en el Periodo E-
PreclOcomercialiración, = Precio observado en la comercialización de Gas
Nutural con base en Reylas de Mercado en el Periodo £.

EJ VPG:-: =Sumaroria del Volumen de Producción de Gas Natural
royistrado en el Punto de Medición en los Períodos E. E — 1 y en su caso, E
2,

TJ% V Css. ¡"Sumatoria del Valor Contractual de Gas Natoral en el Periodo
E=1, y un su caso, 1— 2,

VPo,* Volumen de Producción de Gas Natural registrado en el Punto de
Medición en el Período £ y expresado en su equivalencia calórica en millones
de BTU, según se trate de Gas Natural (metano) o de cada uno de los
componentes que lo constituyen (etano, propano y butano) en la proporción
que corresponda.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observada en lu comercialización de Gus Natural con base en Reglas de
Mercado en el Pertodo t sea superior al cincuenta por ciento (50%) del precio
observado, el Precio Contractual del Gas Natural en el Periodo se determinara
de ln siguiente forma:

10 AREA CONTRACTUAL 7

2
le)

17

Comrato No, ONH-K02:1,02:-47. 402017

1. St.el precio estimado por la formula es mayor al precio observado, el
Precio Contractual será:

PCñ: = Precio omarcintización, 415

11 Si el precio estimado por la fórmula es menor al precio observado, el
Precio Contractual será:

PC61 = PreciO comercialización: 0,5

Cunlquier variación en el Valor Contractual del Gas Natural producido en el
Periodo inmediato anterior o en los dos Periodos inmediatos anteriores, que
persista considerando la determinación del Precio Contractual conforme lo
establecido en este inciso (d) y el precio observado bajo Reglas de Mercado,
podrá ser solventuda dentro de los tres (3) Períodos subsecuentes a través de
ajustes que determine ln Secretaria de Hacienda, como parte de sus
atribuciones de verificación, conforme lo establecido en el numeral 44 de
este Anexo 3.

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinución del Precio Contractual del
Gas Natural, el Contratista deberá huber comunicado previameme al cierre
del Período las caracteristicas relevantes de la comercialización realizada
mcluyendo los aspectos para dererminar el precio aplicable con hase en
Reulas de Mercado, Independientemente de lo anterior, el Contratista debera
reportar los ingresos totales, el volumen de Gas Natural y el precio promedio
ponderado que obtenga, derivados de la comercialización del Gas Natural que
le correspondan como Contraprestaciones.

En cada Período, en el caso de ventas de Hidrocarburos por parte del Contratista
que no sean libres a bordo (Free on board" FOB”) en el Punto de Medición, el
Precio Contractual en el Punto de Medición será el equivalente, en Dólares por
unidad de medida respectiva, de los ingresos netos observados recibidos por la
comercialización de cada tipo de Hidrocarburo, considerando los costos
necesarios observados de transporie, Almucenamiento, logística y todos los
demás costox incurridos para ol traslado y comercinlización de Hidrocarburos
entre el Punto de Medición y el punto de venta, dividido entre el volumen de
Petróleo crudo, Condensados y Gus Natural, según sea el caso, medido en ol
Punto de Medición.

En estos casos. el Precio Contractual del Periodo se ajustará considerando una
reducción al valor establecido conforme los numerales 1.4 4 1.6 de este Anexo.
Dicha reducción será igual al resultado de dividir el costo total de
Almacenamiento y logistica incurrido para cada tipo de MHidrocarhuro y
reportado durante el Periodo entre el volumen de Hidrocarburos medido y el
registrado en el Período.

Mn ÁRFA CONTRACTUAL Y
19.

Cimimo No. ONH-R02-1,02.47,002017

Para lo establecido en el numeral 1.7 anterior se considerarán unicumente los
costos que sean justificadamente necesarios, incluyendo la contratación de
servicios e infraestructura de irunspone, Almacenamiento, Iratumiento,
acondicionamiento, procesamiento, licuefucción (en el caso del Gas Natural),
comurcialización y seguros.

En caso que el precio observado en la comercialización corresponda a um
producto que resulte de acondicionar los Hidrocarburos Netos producidos en el
Área Contractual con otros Hidrocarburos mediante la mezcla de ambas
currientes de Hidrocarburos, el Precio Contractual deberá reflejar el valor que
corresponda al volumen de Hidrocarburos Netos producidos en cl Área
Contracmal. considerando el costo de los otros Hidrocarburos que se adquieran
para dicho ucondicionamiento. El registro de información relativa al Precio
Contractual deberá acompañarse de la documentación soporte relncionada con
la comercialización y con la adquisición de dichos otros Hidrocarburos, así como:
In documentación correspondiente a lu metodologia para distribuir el valor entre
los Hidrocarburos utilizados paro componer el producto comercializado.

En cualquier caso, los costos a que se refiere este numeral deberán ajustarse a
las Reglas de Mercado. En caso que los costos mencionados resulten de acuerdos
con partes relacionadas, se deberán seguir las reslas relativas a los precios de
transferencia establecidas en el Anexo 4. Los costos a que hace referencia este
numeral serán sujetos de las actividades de verificación que corresponden a ln
Secretaría de Hacienda.

No se incluirán entre los costos necesarios de transporte, Almacenamiento y
logistica a que hace referencia el numeral 1.7 de este Anexo, los a1guientes:

Las costos por el servicio de comercializnción o costos financieros asociados
A ln cobertura de dichos Hidrocarburos:

Intereses u otros costos asociados al financiamiento de las actividades:

Los costos que resulten de negligencias y conductas dolosas por parte del
Contratista o que resulten de acciones del mismo que transeredan la
Normatividad Aplicable;

Los costos asociados a la atención de derrames o emergencias ambientales
que sean resultado de neciones neuligentes o dolosas del Contratista;

Las Obligaciones de Curácter Fiscal que resulten aplicables, y
Las sinciones o penalizaciones.
La información y documentación relativa a la determinación de los Precios

Contractuales deberá ser presentada y registrada mediante el sistema informático
que el Fondo ponga a disposición del Contratista.

12 ÁREA CONTRACTUAL T

2
Contruor No. ONIH-M02-1.02-A7 14/3017

2. Valor Contractual de los Hidrocarburos en el Periodo

21. El Valor Contractual de los Hidrocarburos será determinado con base en el
volumen de Hidrocarburos Netos por tipo de Hidrocarburo usando la siguiente
fórmula:

VOH, =V Cp, +VC6s + VCcr
Donde:

VCH¿= Valor Contractual de los Hidrocarburos en el Período £.
VC;,> Valor Contractual del Petróleo en el Periodo £,

VC¿ 5 Valor Contractual del Gas Nutural ene) Periodo t.
V£¿7 Valor Contractual de los Condensudos en el Periodo £-

En caso que, derivado de situaciones de emergencia o siniestro ocurrán derrames
de Hidrocarburos, para el cálculo del Valor Contractual de cada uno de los
Hidrocarburos se considerarán los volúmenes de Hidrocarburos que sean
recuperados en las actividades de respuesta a dichas situaciones de emergencia
o siniestro.

22. Paya calcular el valor contractual de cada tipo de Hidrocarburo se usarán las
siguientes fórmulas:

tay Valor Contractual del Petróleo en el Periodo t:
VEni = PCpy + VPp:
Donde:

VC;,” Valor Contractual del Petróleo en el Periodo £.

PCp¿= El Precio Contractual del Petroleo en el Periodo £: El precio del
Petróleo producido en el Árca Contractual, en Dólares por Barril, que se
determina cada Perlodo en el Punto de Medición, conforme al numeral 1.4 de
este Anexo 3.

VP¿,= Volumen neto de producción de Petróleo registrado en el Punto de
Medición en el Periodo £.

(b) — Valor Contractual de los Condensados en el Pertodo t-
VCcr =PCpr + VPes
Donde:

VE Valor Contractual de los Condensados en el Periodo £.
PCc= El Precio Contractual de los Condensados en el Periodo £; El precio

13 ARJA CONTRACTUAL 7

Conprato No. ONH-402-1,02.47,8G/2017

de los Condensados producidos en el Áren Contractual, en Dólares por Barril,
que se determina cada Periodo en el Punto de Medición, conforme al numeral
1.5 de esie Anexo 3.

VP¿y= Volumen neto de Producción de Condensados registrado en el Punto
de Medición en el Período £.

tes — Valor Contractual de Gas Natural en el Periodo t:
VCa4= Y Pes Vis

Donde:

VCi 7 Valor Contractual del Gas Natural en el Período £.

£= Cada uno de los productos que constituyen el Gas Natural y sus liquidos,
según se trate de metano, etano, propano o butano

PCuL= El Precio Contractual de cada componente que constituye el Gas
Natural y sus liquidos en el Periodo £. en Dólares por millón de BTU, que se
determina cada Periodo en el Punto de Medición, conforme al numeral 1.6 de
este Anexo 3,

VP¿1¡= Volumen neto de Producción, registrado en el Punto de Medición en
el Perlodo t y expresado en su equivalencia calórica en millones de BTU,
según se trate de Gas Natural (metano) o de cado uno de sus líquidos (etano.
propano y butano).

3. Contraprestación como porcentaje del Valor Contractual de los Hidrocarburos

31 El Estado recibirá el veinticinco por ciento (25%) del Valor Contractual de los
Hidrocarburos para el Mes de que se trate.

32 La Contraprestación como porcentaje del Válor Contractual de los
Hidrocarburos se ajustará de conformidad con el Mecanismo de Ajuste
estublecido en el numeral 4.3 de este Anexo 3,

4. Procedimientos para calcular las Contraprestaciones,
4 Regalías

El monto de las Regalías se determinará para cuado tipo de Hidrocarburo
mediante la aplicación de la tasa correspondiente ul Valor Contractual del
Petróleo, al Valor Contractual del Gas Natural y al Valor Contructual de los
Condensados producidos en el Periodo. En el caso del Gas Natural, el monto de
Regalías se determinará por separado según se trate de Gas Natural (metano) o
de cada uno de sus liquidos (etano, propano y butino) considerando la tasa y el
Valor Contractual que a cada uno corresponda, determinados con base en el
Precio Contractual y el volumen de cada uno de los productos mencionados.

Ed 14 AREA CONTRACTUAL 7
Cono No. ONI-02-4,02-47.8012017

El mecanismo para la determinación de las Regalías será ajustado cada Año en
el Mes de encro considerando la primera publicación de variación anual
observada en el Mes de diciembre del Año previo (en adelante Ty, ) del Índico
de Precios al Productor de los Estados Unidos de América o el que lo sustituya,
tomando el Año 2017 como Año hase.

El proceso pura determinar los montos 4 papar será el siguiente:
(fu) Al Valor Contractuul del Petróleo, se le aplicará la siguiente tasa:

i.  Cuundo el Precio Contractual del Petróleo sea inferior a A,,, se aplicará la
siguiente:

Tasa = 7.5%

Para ajustar por inflación, la actualización del parámetro A, se realizará
anualmente de acuerdo con la siguiente fórmula:

Ax = Ana + (1 + ip)

Donde A, toma valores desde el Año base hasta el último Año en el que haya
referencia. Ay =4595 32 en el Año base y mi indica cl Año
correspondiente,

Cuando el Precio Contractual del Petróleo sea mayor o iguul a Ay:

Tasa = |(B, + Precio Contructual del Petróleo) + 15|%

Pará ajustar por inflación, la actunlización del parámetro 8, se realizará
anualmente de acuerdo a la siguiente fórmula:

Br 1

CE

Donde B,, toma valores desde el Año base husta el último Año en el que haya
referencia, B¿ = 0,131 en el Año base y 1 indica e) Año correspondiente.

(b) Al valor Contractual del Gas Natural Asociado, se leaplicará la siguiente tasa:

Precio Contractual del Gas Natural

Pasa

Para ajustar por inflación, Ja actualización del purámetro €, se realizará
inudlmente de acuerdo a la siguiente fórmula:

Ln = Ens * (01 +1)

(E AREA CONTRACTUAL 7

Contrato No. ONIEROZ-L02-A7BG/1017

Donde £.,, loma valores desde el Año base hasta el último Año en el que haya
referencia. E, = 95,74 en el Año base y n indica el Aña correspondiente

(<) Al Valor Contractual del Gas Natural No Asociado, se le nplicurá la siguiente
tas

í Cuando el Precio Contractual dol Gas Natural No Asociado sea menor o
igual a D,,. la Tas será de 0%.

Para ajustar por inflación, la actualización del parámetro D, se realizará
anunimente de acuerdo u la siguiente fórmula:

Dr = Dri * (14 p-1)

Donde D,, toma valores desde el Año base hasta el último Año en el que haya
referencia, D, =4,79 .— en el Año base y nm indica el Año
correspondiente

li Cuando el Precio Contractual del Gas Natural sea muyor a D,, y menor u
En, la tasa se calculará de acuerdo a la siguiente fórmula:

ñ (Precio Contractual del Gas Natural — D,,3:60,5 e
=
e Precio Contractual del Gas Natural

Púrú ajustar por inflación, la actualización del parámotro E, se realizará
anualmente de acuerdo a la siguiente fórmula:

En = Epa + (14 1-1)

Donde E, toma valores desde el Año base hasta el último Año en el que haya
referencia, E, =526_—— en el Año buse y n indica el Año
correspondiente.

ilk — Cuundo el Precio Contractual del Gas Natural sea mayor o igual a E,-

Precto Contractual del Gas Naturul
Pd rd ti dd id

Tasa E

Para ajustar por inflación, la actualización del parámetro f, se realizara
anualmente de acuerdo con la siguiente fórmula:

Fa = Finas + 04 Tp -1)

Donde K,, toma valores desde el Año hase hasta el último Año en el que haya
referencia, Ey = 95,74en el Año base y 1 indica el Año correspondiente,

poa 16 AREA CONTRACTUAL 7

AN
po
Cantraro No. CNHROZA IZA TIT

1d) Al Valor Contractual de los Condensados se le aplicará lu siguiente tiva:

1. Cuando el Precio Contractual de los Condensados sea inferior a 6, se
aplicará la siguiente:

Tasa =5%

Para ajustar por inflación, la actualización del parámetro G, se realizará
anualmente de acuerdo con la siguiente fórmola:

Cn = Gp-i + (1 + mp1)

Donde 6, toma valores desde el Año buse hasta el último Año en el que haya
referencia, 6, = 5744 Len el Año base y n indica el Año correspondiente.

ii. Cuando el Precio Contractual de las Condensados ses mayor o igual a Gps

Tasa = [(H, + Precto Contractual de los Condensudos) — 2.51%

Paro ajustar por inflación. la actualización del parámewro H,, se realizará
inuúslmente de acuerdo con la siguiente fórmula;

Hi-x
Md

Donde H,, toma valores desde el Año hase hasta el último Año en el que haya
referencia, con H, = 0.131 en el Año base y 11 indica el Año correspondiente.

EJ índice de precios al productor de los Estados Unidos de América a que se
refiere esta sección corresponderá al primer indice publicado para el Mes de
diciembre del Año inmedinio anterior por el Bureau of Labor Staristics de los
Estados Unidos de América, con identificación WPU00000000 sin ajuste
estacional, que corresponde al indice de todas las mercancias, o en su caso, el
que lo sustituya por decisión de la institución emisora. En caso de ajustes o
revisiones 1 dicho indice de precios, prevalecerá la primera versión publicada,
En caso de modificución u la referencia de indice, la Secretaría de Hacienda
deberá dar a conocer la nueva referencia.

42 Cuota Contractual para la Fase Exploratoria
El pago mensual de la Cuota Contractual paru la Fuse Exploratoria en favor del )
Estado Mexicano por la parte del Área Contractual que no cuente con un Plan

de Desarrollo aprobado por la CNH, se realizará en efectivo de conformidad con
las siguientes cuotas:

A Ed 17 ÁRLACONTRACTUALT

Contrato No. ONHM-KO2-1,02-A7 ME30I7

fa) — Durante los primeros 60 Meses de vigencia del Comrsto:
1,214.21 pesos mexicanos por kilómetro cuadrado.

(bh) A partir del Mes 61 de vigencia del Contrato y hasta la terminación de su
vigencia:

2003.54 pesos mexicanos por kilómetro cuadrado.

Los valores para las cuotas mensuales se actualizarán cada Año, de conformidad
son la Normatividad Aplicable, cl primero de enero de coda Año, considerando
el Periodo comprendido desde el décimo Lercer Mes inmediato anterior y hasta
el último Mes anterior a aquél en que se efectúa la actualización, aplicándoles el
fuctor de actualización que resulte de dividir el Índice Nacional de Precios ul
Consumidor del Mes inmediato unterior al más reciente del Periodo. entre el
Índice Naciona) de Precios al Consumidor correspondiente ul Mes anterior ul
más antiguo del Período, publicado por el Instituto Nacional de Estadística y
Geografía o en su caso el que lo sustituya.

43 Mecanismo de Ajuste

El Mecanismo de Ajuste aplicable se determinará de la siguiente forma,
dependiendo del tipo de Hidrocarburo de que se trate:

fa) — La tasa aplicable para determinar el monto de la Contraprestación como
porcentaje del Valor Contmctunl del Perróleo y de los Condensados que
reciba el Estado en cada Periodo, se calculará considerando un fuctor de ajuste
de la siguiente forma:

PRp: = Mo + Alpe
Donde:

TRy,= Tasa aplicable al Valor Contractual del Petróleo y de los
Condensados producidos en el Area Contractual en el Periodo £.

Mp = Porcentaje minimo del Valor Contractun! de los Hidrocurburos
producidos en el Area Contractual que corresponde al Estado al Inicio de
la vigencia del Contrato = veinticinco por ciento (25%), en terminos de
lo establecido en el numeral 3,1 de este Anexo 3,

AR» y" Factor de ajuste en el Periodo £.
El factor de ajuste (ARp.) se calculará con base en el promedio diario de

producción agregnda de Petróleo y de Condensados registrada durante el Periodo
ty los dos Periodos inmediatos anteriores, con base en las siguientes fórmulas:

pe 18 ÁREA CONTRACTUAL 7
Conteo No. UNH-R02,1.02-47.140/2017

Fórmula aplicable para determinar el Factor de
juste

ARp, =0 > 5
E ¿M»=R (Ade E)
n= Max[0, Mp — Rpg) => 0.

[Ur Ops | ARy = Max], Mp — Bo,

Donde:

Producción promedio
diria

Qp.;” Promedio, en miles de barriles diarios, de la producción auregada
de Petróleo y de Condensados registrada durante el Periodo 1 y los dos
Periodos inmediatos anteriores. En el primer y segundo Pertodo en que
exista producción de Petróleo o Condensados, el valor de Qs, será el
promedio de la producción auregada desde el primer Perlodo.

AR» = Factor de ajuste en el Pariodo £.

Ry,” Tusa ponderada de Regalías por la producción de Petróleo y
Condensados correspondiente al Periodo 1, que se determinará mediante
la división de la suma de las Regalías por Petróleo y las Regallás por
Condensados, entre la suma del Valor Contractual del Petróleo y el Valor
Contractual de Condensados. El monto de las Regalías referidas se
establocerá de acuerdo al numeral 4,1, lociso (a) si se truta de Petróleo o
inciso (d) si se trata de Condensados.

Mp = 20%
U» 30 mil barriles diarios.
Up 2= 120 mil barriles diarios.
lb) — La tasa aplicable pura determinar el monto de la Contraprestación como
porcentaje del Valor Contractual del Gas Natural que reciba el Estado en cada
Período, se calculará considerando un factor de ajuste de la siguiente forma:
TRú, = My + ARG

TR¿¿= Tasa aplicable al Valor Contractual del Gas Natural producido
en el Área Contractual en el Perlodo 1.

My = Porcentaje mínimo del Valor Comtractual de los Hidrocarburos
producidos en el Área Contractual que corresponde al Estado al Inicio de
la vigencia del Contrato = veinticineo por ciento (29%), en términos de
lo establecido en el numeral 3.1 de este Anexo 3.

AR: Factor de ajuste en el Periodo t.

19 ÁREA CONTRACTUAL 7
Commato No. ONIH-ROZ4,07:A7 MG/1017

El factor de ajuste (ARG ,) se calculará con base en el promedio dinrio de
producción de Gas Natural registrada durante el Periodo t y los dos Periodos
inmediatos anteriores, con base en las siguientes fórmulas;

Producción promedio Fórmula aplicable para determinar el Factor
diaria de Ajuste
| Qe AR]

Q6— 52)

Una < Qu; < Voz AR¿¿ = Max[0,M¿— Ro

Uca Vga

Uca < Las ARG; = Max[0, Mi — Rar]

Donde:

06 ,= Promedio, en millones de pies cúbicos diarios. de la producción de
Gas Natural registrada durante el Perlodo t y los dos Periodos inmediatos
anteriores. En el primer y segundo Periodo en que exista producción de
Gas Natural, el valor de Q, será el promedio de la producción agregada
desde el primer Periodo.

AR¿= Fuctor de ajuste en el Pertodo £.

Rg,= La tasa ponderada aplicable al Valor Contractual del Gas Natural
y sus líquidos para determinar el monto de Regalías respectivas en el
Periodo 1, 4 que se refiere el numeral 4,1, inciso (b), sl se trata de Gas
Natural Asociado, 0 inciso (€). sí se trata de Gas Natural No Asociado,
La tasa ponderada se determinará mediante la división del monto de
Rezalías por Gas Natural y sus líquidos (considerando los componentes
que le constituyen, ya sea metano, etano, propano o butano) entre el Valor
Contractual del Gas Natural.

Mg = 10%.
Ug,s7 BO millones de pies cúbicos diarios,
Us + 240 millones de pies cubicos diarios,
de Otros ajustes a las Contraprestaciones
dad La Secretaría de Hacienda establecerá ajustes al monto de la Contraprestación
como porcentaje del Valor Contractual de los Hidrocarburos, que permitan
restaurar el bulance económico del Contratista de haberse mantenido las

condiciones económicas relmivas a los términos fiscales prevalecientes al
momento en que se adjudicó el Contrato, en caso que: (1) se apliquen

5d 20 AREA CONTRACTUAL 7
1b)

Contesto No. UNDEROZ-L02-A7.80:2017

contribuciones especificas a la industria de Exploración y Extracción de
Hidrocarburos distintas a las que estuviesen vigentes al momento del fallo por
el que se adjudicó el Contrato, respecto de dichas contribuciones, y que un
ningún caso podrán referirse a contribuciones de carácter general. o (11) se
modifiquen elementos especificos a la industria de Exploración y Extracción
de Hidrocarburos pura la determinación de las contribuciones vigentes ul
momento del fallo por el que se adjudicó el Contrato, respecto de dichas
modificaciones. Para tal efecto la Secretaria de Hacienda establecerá el
mecanismo correspondiente.

La Secretaría de Hacienda, a través del Fondo, notificará al Contratista
respecto de cualquier ajuste a las Contraprestaciones que determioc conforme
lo dispuesto en este numeral.

5, Procedimientos para el pago de Contraprestaciones

51

(a)

(tb)

En cada Período, lus Partes recibirán las Contraprestaciones correspondientes,
conforme a la medición de volumen realizada y los Precios Contractuales
determinados de acuerdo von el numeral | de este Anexo 3, comemplundo lo
siguiente:

El Estado recibirá el pago, 1 truvés de transferencia electrónica, por parte del
Contratista de:

L Las Regalías, en Dólares. correspondientes y cado tipo de Midrocarburo
Producido en el Período.

ñ La Contraprestación como porcentaje del Valor Contractual de los
Hidrocarburos para el Estado, en Dólares, que se determine considerando
los ajustes establecidos en el numeral 4.3 de este Anexo, correspondiente
u cuda Periodo.

17) La Cuota Contraciual para la Fase Exploratoria, en pesos mexicanos,
correspondiente a cada Periodo

El Contratista tendrá derecho a la transmisión onerosa de la propiedad de Jos
Hidrocarburos Producidos en el Área Contractual durante el Periodo,
conforme al nimeral 5.10 del presente Anexo.

El Contratista deberá pagar en efectivo ul Fondo las Contraprestaciones
establecidas en este Contrato en favor del Estado, u mús tardar el Dia 17 del
Periodo subsecuente. En caso que fuera un Día inhábil, ol pago se efectuará el
Dia Hábil siguiente.

Como caso excepcional, si el primer Periodo nu comprendo un Mes completo,

el pago de Contraprestaciones en favor del Estado que corresponda a dicho
Periodo se podrá realizar junto con el pago que corresponda al segundo Periodo.

21 ÁMILA CONTRACTUAL 7
53

SA,

5.5,

S6.

s7

58

Cununio No. ONH-R02-1.02:47,8013017

El Contratista deborá determinur las Contraprestaciones y efectuar el pago
correspondiente, conforme a lo establecido en este Anexo 3. Para poder efectuar
el pago, el Contratista deberá haber registrado la información relativa a los
Precios Contractuales y al volumen de producción correspondiente, en el sistema
que ol Fondo establezca para tal fin, dentro de los primeros diez (10) Dias
Hábiles del Mes, de conformidad con lo establecido en el numeral 1.18 del

Anexo 4,

El Contratista podrá registrar la información contenida en el párrato anterior sin
acompañar dicho registro de la documentación que lo soporte. En tules casos
contará con un plazo para presentar dicha documentación de hastu sesenta (60)
Dias Habiles después de haber hecho el registro correspondiente.

El volumen de cada Hidrocarburo Producido en el Periodo se determinará al
finalizarel mismo, conforme a lu medición que se reslice disrrmente en el Punto
de Medición y que el Contratista reporte dentro de los primeros diez (10) Días
Habiles del Mes, Asimismo, la CNH deberá presentar al Fondo la información
relotiva a la producción del Contrato del Mes inmediato anterior dentro de los

primeros diez (10) Dias Hábiles de cada Mes.

En caso que el Contratista no reporte la medición correspondiente en el plazo
señalado en el numera) anterior, o que existan discrepancias entre la información
presentada por el Contratista y por la CNH, el Fondo calculará las
Contraprestaciones en favor del Estado con base en la medición registrada por

la CNH,

En caso que el Contratista no registre en el sisterma que el Fondo proves para tal
efecto la información o documentación relativa al Precio Contractual en uno y
más Períodos, el cálculo y la verificación de las Contraprestaciones en favor del
Estado se realizará con base en las fórmulas y disposiciones para la
determinación de precio establecidas en los numerales 1.4, inciso (b); 1.5, inciso

(b), y 1.6 inciso (e) de este Anexo 3

Una vez que la información relativa a los Precios Contractuales y al volumen de
producción hayu sido registrada en el sistema que se establezca para tal fin, el
Fondo calculará las Contraprestaciones en favor del Estado del Periodo de que
se trate, Cuando derivado de la información presentada por el Contratista y la
CNH, el Fondo advierta una discrepancia entre el monto de Contraprestaciones
u fayor del Estado que resulten a partir de la información presentada y el monto
efectivamente pagado por el Contratista, el Fondo procederá conforme a lo

dispuesto en el numeral 5.8 de este Anexo.

Cualquier ajuste que se determine a las Contraprestaciones que haya pagado el
Contratista a favor del Estado conforme a lo establecido en el numeral 4.4 de
este Anexo, así coma las diferencias en el monto de las Contraprestaciones en
favor del Estado que se identifiquen de conformidad con el numeral 5,7 anterior,

se solventará de acuerdo con lo siguiente:

ÁREA CONTRACTUAL T
lu)

(b)

to)

594.

fa)

tb)

de)

Comrits No. CNH-AE A 02 ATAN

El Fondo notificará al Contratista el ajuste o diferencia aplicuble. La
notificación referida se sujetará a lo dispuesto en los numeriles 338 a 341
del Anexo 4 de este Contrato,

El Fondo padrá optar por realizar las notificaciones en la dirección de correo
electrónico que para el efecto designe el Contratista a a través de los sistemas
electrónicos que el Fondo establezca o determine.

En cuso que el ajuste resulte en un saldo a favor del Contratista, Este se
acreditará contra el monto correspondiente a las Contruprestaciones
pagadoras por el Contratista en el Periodo siguiente al que ocurra la
dexermiación. En este caso, el Fondo deberd emitir, junto con la notificación,
un comprobante en el que hugs constar el saldo acredituble u fuvor del
Contratista.

En caso que el ajuste resulle eo un saldo a favor del Estado, el Contratista
tendrá cinco (5) Dias Hábiles a partir de la notificación respectiva para cubrir
el pago respectivo. Si el Contratista no realiza el pago dentro de este plazo,
estará obligado a cubrir-6l monto del ajuste notificado por el Fondo más una
penulización diaria por mora que aplicará a purtir del Dia Hábil siguiente a
quel en que se realice la notificación. La penalización se determinará como
la 1usa disria, cupitalizablo diariamente sobre el saldo pendiente respectivo,
equivalente en términos anuules a lo Tasa de Interés interbancaria de
Equilibrio a 28 días al momento de la notificación respectiva más veinte
puntos porcentuales (T/LE +20%).

Tratándose de Hidrocarburos extraidos durante lus pruebas a que se refiere lo
Clitusula 5.3 del Contrato, el Contratista deberá pagar las Contraprestaciones en
favor del Estado, a más tardar el Día 17 del Periodo siguiente a aquel en que el
Contratista presente el informe de Esuluación a la CNH a que se refiere la
Cliusula 5.4. Para determinar las Contraprestaciones en favor del Estado a que
se refiere este numeral, el Valor de los Hidrocarburos extraídos durante lus
pruebas a que se refiere la Cláusula 5,3 se determinará considerando lo siguiente:

El Precio Contractual del Petróleo se calculará u través del uso de la formula
correspondiente a un crudo de 25 grados API y 0% de azufre establecida en
el numeral 1.4 de este Anexa, inciso (b), considerando el promedio simple de
los precios de los múrcadores correspondientes a lu fecha de cuda prueba.

El Precio Contractual del Condensado se calculará u través del so de lo
fórmula correspondiente en el numeral 1.5 de este Anexo, inciso (b).
comiderando el promedio simple del precio del crudo marcador
vorespondiente a la fecha de cada prueba

El Precio Contractual del Gus Natural será determinado considerando los

precios a que se refiere el numeral 1.6 de este Anexo correspondientes 4 lu
fecha de cada prueba.

px] AREA CONTRACTUAL
3,10,

Comrato No, UNM-K02-1.07-47.8G2017

En cuso de que en la fecha de alguna prueba no exista alguno de los precios
utilizados paro calcular el Precio Contractual, se deberá utilizar el último
valor publicado amerior a la fecha de prueba de que se truto,

Transmisión de la propiedad, El Estado transmitirá al Contratista la propiedad
de los Hidrocarburos producidos en el Área Contractual durante el Período,
conforme a las siguientes reglas.

5.10.1 Para efectos de lo dispuesto en el inciso (b) del numeral 5.1 de este Anexo, los

Hidrocarburos extraidos dentro del Área Contractual y husta el Pumo de
Medición son propiedad del Estado. Sín perjuicio de lo anterior, el Contratista
tendrá la custodia y posesión de los Hidrocarburos en todo momento, por lo que
será responsable de trasladar los Hidrocarburos al Punto de Medición, conforme
a lo dispuesto en el Contrato y a la Normativa Aplicable,

5.102 El Contratista tendrá derecho a la Contraprestación señalada en el inciso (b) del

numeral 5.1 de este Anexo, sólo cuando exista producción en «l Área
Contractual. incluyendo la Extracción de Hidrocarburos durante las pruebas a
gue se refiere lu Cláusula $3, por lo que en tanto no exista producción, bajo
ninguna circunstancia será exigible la Contraprestación en favor del Comratista
mi se le otorgará anticipo alguno.

5.10.3 La entrega jurídica de los Hidrocarburos al Contratista será continua y la

transmisión de la propiedad del volumen de Hidrocarburos por parte del Estado
al Contratista conforme al inciso (b) del numeral 5,1 de este Anexo se realizará
en la brida de salida del Punto de Medición, donde se llevarán a cabo los registros
diarios conforme a la Cláusula 12. Una vez que reciba los Hidrocarburos, el
Contratista podrá realizar la enajenación de los mismos y estará obligado al pago
de las Contraprestaciones que correspondan de conformidad con lo estublecido
en el contrato y este Anexo.

Durante el Periodo, el Estado transmitirá al Contratista la propiedad de los
Hidrocarburos registrados conformo al párrafo anterior. en el Punto de Medición.
siempre que el Contratista se encuentre al corriente en el complimiento del pago
de las Contraprestaciones en favor del Estado que sean exigibles desde la Fecha
Efectiva y hasta el día en que se transmite la propiedad, conforme a los términos
del Contrato y de este Anexo, Los registros que se generen diariamente conforme
al presente numeral constituyen comprobantes de entrega al Contratista del
volumen que en ellos se asienten y surtirán los efectos del artículo 2284 del
Código Civil Federal.

5,104 El Contratista será responsable de ln custodia y posesión de los Hidrocarburos

en todo tiempo, es decir, tanto antes como después de que se lleve n cabo la
transmisión de la propiedad en el Punto de Medición, y en ningún caso se
efectuara la entrega fisica o real de los Hidrocarburos al Estado ni éste realizará
la entrega fisica o real de lox mismos al Contratista.

24 AREA CONTRACTUAL Y

Ny
511

a)

(b)

512

3.13.

Enátealo No. CNH-RO2-1.02.47.0/2017

Una vez que la Contraprestación del Estado haya sido determinada y pugada,
incluyendo en su caso los ajustes que deriven de conformidad con lo establecido
en este Anexo, procederá lo siguiente

La CN y el Contratista firmarán un acta que deberá establecer el valumen
de los Hidrocarburos Netos del Periodo por tipo de Hidrocarburo. Lina copia
del usta deberá ser entregada al Fondo para sus registros.

El Fondo emitirá el cenificado de pago correspondiente slempre y cuando el
Contratista se encuentre al corriente en el cumplimiento del pago de las
Contraprestaciones a favor del Estado y lo enviara a la CNH, con copia ul
Contratista. La CNH entregura el certificado de pago al Contratista dentro de
los cuarenta (40) Días Hábiles posteriores a que haya recibido el mismo.

En caso de que el Contratista no realice 01 pago de las Contraprestaciones a favor
del Estado en el plazo indicado en el numeral 5.2 de este Anexo, el Contratista
será uoreedor a una penalización por mora determinada a través de una tasa
diaria. equivalente en términos anuales a la Tasa de Interés Imerbancarla de
Equilibrio a 28 dias vigente al vencimiento del pluzo referido en el numeral 5,2
de este Anexo más vete puntos porcentuales (THE + 20%), cupitalizable
diariamente sobre el Valor de los Midrocarburos que sea culculudo con base en
la medición de volumen registrada por la CNH y las formulas y condiciones para
la determinación de precio establecidas en los numerales 1.4, inciso (b); 1.5
inciso (b), y 1,6 inciso (c), de este Anexo.

En caso que, al finalizar el Periodo, el Comratista 00 realice el pago de las
Contraprestaciones y lus penalizaciones aplicables que sean exigibles durante el
mismo en términos de lo establecido en este Anexo, el Fondo notificará a CNM
para que ésta proceda conforme lo prevista en este Contrato y en la Normatividad
Aplicable respecto de sanciones y de la recixión administrativo.

En caso de que proceda el finiquito conforme al numeral 23.6 del Contrato, éste
preverá la liquidación de las Contraprestaciones que no hubieren sido aún
exigibles y se hayan generado con motivo de la entrega jurídica de la Producción.

6. Procedimientos para la verificación de Contraprestaciones

61

(a)

(b)

El Fondo:

Tendrá a su cargo la administración de los aspectos financieros del Contrato
y demás elomentos previstos en la Ley del Fondo Mexicano del Petróleo, sin
perjuicio de las atribuciones que le correspondan a la CNH.

Recibirá las Contruprostaciones a favor del Estado y los demás pagos en me)

del Estado que correspondan de conformidad con lo establecido en este
Contrato y sus Anexos,

25 ÁRILA CONTRACTUAL 7

VW
Lontralo Na UNI+02+1.02:47,8G/2017

15) Llevará los registros de informución que se requieran para calcular y
deserminar lus Contraprestaciones establecidas en este Contrato y para
realizar lus demás fimeiones a su cargo

(d) — Realizará pura cada Periodo el cálculo de las Cuntraprestaciones que
conforme a este Contrato correspondan al Estado y notificará al Contratista
sobre cualquier ajuste que se deba realizar, de conformidad con lo establecido
en el numeral $ anterior.

le) Encuso de identificar posibles discrepancias v errores en el cálculo o captura
de Contraprestaciones en favor del Estado correspondientes a Periodos
previos al inmediato anterior, el Fondo deberá notificar al Contratista y a ln
Secretaria de Hacienda para que ésta pueda ejercer sus facultades en materia
de verificación y determine, en su enso, los ajustes aplicables

Lo anterior, sin perjuicio de que el Fondo, en el ambito de sus atribuciones,
rectifique errores que detecte en el cálculo de Contraprestucioónes, conforme
a los mecanismos que determine para tal efecto.

(m Notificará a la Secretaria de Hacienda respecto de la recepción de
observaciones y wlicitudes a que se refiere el numeral 1.8 del Anexo $ y
avisurá a la Secretaría de Hacienda y a la CNH sobre irregularidades que
detecte en el ejerciolo de sus funciones a efecto de hacer valer los derechos
que correspondan al Estado conforme al Contrato, o se apliquen las penas w
sanciones correspondientes, sin perjuicio de otras acciones legales, judiciales
o penales que resulten aplicables.

te) Recibirá del Contratista la información y documentación relacionada con el
Valor Contractual de los Hidrocarburos, los Precios Contraciuales y los
Costos requeridos para la ejecución del Contrato, y llevará un registro de
dichos conceptos.

6,2 La Secretaría de Hacienda:
(a) Realizará la verificación de los aspectos financieros del Contrato relacionados

con las Contraprestaciones y dermás elementos previstos en la Ley de Ingresos
sobre Hidrocarburos.

1b) — Verificará el correcto pago de las Contruprestaciones a favor del Estado y los
demás pagos en favor del Estado que correspondan durante la vigencia del
Contrata de conformidad con lo establecido en este Anexo.

te) — Notificará al Fondo respecto de cualquier ajuste a las Contraprestaciones que
determine conforme a lo dispuesto en el numeral 4.4 de este Anexo.

Podrá solicitar al Contratista y a los terceros la información que requiera para
el correcto ejercicio de sus funciones, conforme a lo establecido en este Contrato,

1 26 ÁREA CONTIACTUALT
Contrato No. CNH-R02-L02-A7.8G2017

ANEXO 4

PROCEDIMIENTOS DE CONTABILIDAD Y DE y
REGISTRO DE COSTOS

ÁREA CONTRACTUAL 7

pr
Cimtralo do. ONH-RO3-1,02-4 7,2017

1. Procedimientos de Contabilidad y de Registro de Costos
Sección 1. De lu contubilidad.

LI Estos Procedimientos de Contobilidod y de Registro de Costos tienen por objeto
definir la manera en la que el Contratista registrará e informará las operaciones que
se deriven del objeto del Contrato

Para efectos de este Anexo, en adición a las definiciones establecidas en el Contrato,
se considerarán las definiciones incluidas en los Imeamientos aplicables que emita la
Secretaría de Hacienda vigentes a la fechu de adjudicación del Contrato.

12 El Contrntista deberá llevar su contabilidad conforme a lo establecido en el Código
Fiscal de la Federación. su Reglamento y las Normas de Información Financiera
vigentes en México; misma que deberá plasmarse en idioma espuñol y consignar los
valores en la Moneda de Registro, en pesos mexicanos, independientemonte de la
Moneda Funcional y Moneda de Informe utilizada por el Contratista que será en
Dolares.

13 — Independientemente de lo establecido en el Código Fiscal de la Federación, el
Contratista deberá muntener la contabilidad, información y dJocumentución
relacionada con los Costos en su domicilio fiscal por un plazo de cinco (5) Años
después de que haya concluido el Contrato,

14 El Contratista deberá registrar los ingresos por la venta de los Hidrocarburos y los
que reciba por lá prestación de servicios a terceros 1 que se refiere el Anexo 10 1 por
ln venta o disposición de Subproductos en el sistema informático que el Fondo ponga
asu disposición.

Sección IL De ls Cuenta Operativa,

15 — Los Costos relacionados con el ubjeto del Contrato serán registrados dentro de la
Cuenta Operativa en el Periodo que se renlicen de acuerdo al catálogo de cuentas
comables publicado por el Fanda y conforme a lo señalado en el numeral 1.7 del
presente Anexo.

6 El Contratista no podrá duplicar Costos que ya hubieren sido registrados en la Cuenta
Operativa. En el caso en que el Contratista participe en más de un Contrato, sólo
podrá registrar las cantidades amparadas y/6 desglosadas por los Comprobantes
Fiscales Digitales por Intemet 3/0 comprobantes de residente en el extranjero
correspondientes a los Costos, efectivamente pagados pura la ejecución de las
actividades incurridas al amparo de este Contrato.

w
17 — El Contratista deberá registrar los Costos por rubro de Actividad Petrolera, Sub- 05

actividad Petrolera y Tarea; Centro de Costos, categoría de Costo y cuenta contable

que paro ta) efecto se establezca en el sistema informático del Fondo, conforme a los
programas de trabajo y los presupuestos indicativos que sean presentados a la CNH.

2 AREA CONTRACTUAL 7
1

Cimirato No. ONH-ROZ-4 02-47. 02117

Respecto a las Actividades Perroleras. Sub-uctividades y Tarcas se deberá incluir, en
au caso los sigulentes rubros:

Sub-
actividad Tarea
Petrolera

Pto-procesado, procesúdo, interpretación y re-procesado de dilos
Usolivia — >
Levantamientos magnetométricos, adquisición. — procesado e

Gentugla

fimo
[Semicosdempore 7]
em de PServicios de perforación de Pozos.
Realización de prucbas de formación.
Surmicistros y Materiales,
Terminación de Pozos.

s | Matertules 10 equip
Estimación de recursos prospectivos « estimaciones de pro Le
La de eiiminción de yacimientos
Z Caracierización de sucimientos.
Diseño de insslaciones de auyrerfici
es
Liseño de ducios.

lo Medin
Aobiiente Trulemiénto y eliminación de pesidons

3 AREA CONTRACTUAL?

14
Sub-actividad
Petrolera

Seguridad. Salud y
Medio Ambiente

Contó No. CNHROZLU2A AMI 2017

Tarea

Evalisractones técnico económicas.
Plon de desarrollu con ingeniería básica.
" perales del proyecto

Administración, gestión de actividades 50
ción sismica 211 3D, 40 multicomp

izavión de pruehus de producción.
Chimaulación de Yacimientos
PTA
Actes vación de Yacimientos.
Diseño de terminaciónes de Pozs.
9IB

Auditorias de seyúridad.
Tratamiento y eliminación de residuos

Audituria ambiental

A ÁREA CONTRACTUAL 7

e 7%
Cimirato No ONH-AU2-.02-A7MUADIT

Esalunolones Henico económicas
Administración de contras
lan de Desarrollo con ingeniería de detalle
Administración, gestión de actividades y gon generales del
proyecto

vcesamiento de datos micos
" —perrofisica de Yacimientos
iy geoyuímicos de muestras

Análisis de Hldrocirhuros.
Hsicos.
ción de árcás y/0 elas de acocso a la localización.

equipos

al ción de Poens
Suministros y Muleriales
mitin dde Perro

Kecalización de pruebas

E

151159 59 69:55 E 1 E [39
Add
ElÉ| 2 g
dá AÑ E
Eb <tel le
0
3
e

Modelado y simulición de yacimientos.
Estudios de presión volumen tempermura (PY TL
Carociwrización de Yacimientos.

Ingenieria
Vacimientos

Interrención — de| Imervención de Pozos para restauración.
Puros Oiras intervenciones especificas en Pozos.
npenicria de detalbe
geniería concepiual
Onras Ingenierias seño de instalaciones de superficie.
Estudios de tondo marino
Diseño de ductirs.
Construcción de instaluciones terrestres y marines.
Istalaciones Construcción y tendido de ductos
Elaburación del plan de segurtiiWd y medio ambiente.
Prevención y desección de inverdio y pas

dd
E
a
:
y
E
;

Tí
A

EE 5 ÁREA CONTRACTUAL 7
3 e

Y
Lantrato No. ONH-ROZA 02-A7 00/2017

Tarea
Petrolera

Adminisiración, gestión de uctividades y ga cnerules del proyecto.
Iniporte maritimo y/u aéren de p , Matertules y/o equipos

mn

E
peros
Cálculo de Reservas y estimaciones de producción.

Simulación y caracterización de Yacimientos.

Tratamiento y eliminación de residuos.
Resiaurución ambiental
Auditoria de seguridad.

| Otras ingentertas | inpenicrís de detalle para rencomdicionamiento de instalaciones |
PE
Operación de
Instalaciones de
Producción
mao Ps

Soguridad, Salud y
Medio Ambiente

as

ñ AÁNLA CONTRACTUAL Y A SE

Contrato No. ONH-R02-1.02-47. 84421007

Sega
Salud y Medio
Ambiente

Los Costos se identificarán de acuerdo a las Normas de Información Financiera
vigentes en México y se asignarán en primer término por el Centro de Costos de cado
Pozo que le dio origen; en segundo término por el Centro de Costos de cada
Yacimiento; en tercer término por el Centro de Costo de cada Campo; y finilmente,
se asignarán por los Centros de Casto de infraestructura común o de administración
general del Área Contractual conforme a la siguiente estructura:

7 AULA CONTRACTUAL 7

y
Contrato No. CNH-R02-1.02-47.8/2017

Estructura de Centro de Costos

[Area | Campo | Yacimiento |

|Pozou 1 |
Yacimiento 1, Pozos
|Pozow. in |
| Pozoyí2+ |
Yacimiento, ¡31
Comacua | Campo o
Yacimientos de

Yacimientos

[e
3 ÁREA CONTRACTUAL 7 Y

te
Contro No. ONH-R02-1,02:47.440,2017

| Área [| Campo | Yacimiento | Pozo |]

|Pozocs 1 |
Yacimientos 11 q
[Pozos |
Púzogs>1)
Yacimiento; 35 mi
|Pozog=4 |
Campo; [Pozog 1 |
|Pozog_1 |
|Pozoc 1 |
Yacimientos.
Área »
Contractual o

Yacimiento,

Y AREA CONTRACTUAL 7
Cinmio No. CNH-R02-1,02-47,8401/2017

Yacimientos;

Arca
Contractual Yacimientos.
la

Vacimients) RA
020

Infraestructura común del Área Contractual

La delimitación del Campo deberá considerar los Planes de Desarrollo aprobados por
la CNH para el Área Contractual

Las cuentas contables se agruparán por categoría de Costos conforme al catálogo de
cuentas contables que para tal efecto publique el Fondo.

Sección UL, Del sistema de registro de información.

18 El Contratista deberá contar con un sistema electrónico que permita la elaboración de
registros y generación de reportes de las operaciones financieras y contables para la
transferencia electrónica de la comtabilidad. información y documentación
relacionada con las operaciones de lh Cuenta Operativa al sistema informático que
para tal efecto publique el Fondo. La información deberá contar con las
especificaciones establecidas por el Fondo, mismas que tendrán que actualizarse de
acuerdo a las modificaciones que se emitan pura tal efecto.

El sisuema informático del Contarista estará diseñado para contar con información
Financiera de Costos y créditos, asi como de producción y su valuación;
adicionalmente, deberá contar con la cupacidad de registrar otra información
cuantitativa no financiera que se requiera para la adecuada administración del
Contrato,

Sección TV. Requisitos dle la información y documentación relacionada con los Costos,

sea el caso:

EA 10 ÁREA CONTRACTUAL 7 E

Lo

e
1.9 La información y documentación relacionada con los Costos deberán contener, según mn
2
Cintrato No. ONM-RO2-1.02-47.84/2017

tas El Comprobante Fiscal Dignal por Internet (CFDI):

(bh) Pedimentos aduanales:

1) Contratos:

14) Los pagos cuyo monto excedan de $2,000.00 M,N. (dos mil pesos), se efectuarán
mediame transferencia electrónica de fondos desde cuentas abiertas a nombre del
Contratista en Instituciones que componen el Sistema Financiero Mexicano y las
entidades que pura tal efecto autorice el Banco de México; cheque nominativo de
In cuenta del Contratista, tarjeta de crédito, débito y de servicios;

e) Comprobante de proveedor residente en el extranjero, el cunl deberá cumplir con
los requisitos previstas en las disposiciones fiscales vigentes en México:

(1) Para las reservas de Abandono adicionalmente:
1 Contrato de constitución del Fideicomiso de Abandono:
ti. Registros trimestrales de aportación al Fideicomiso de Abandona, y

1 Monto global estimudo de los Costos de Abandono canforme al Pan de
Desarrollo y a la Norma de Información Financiera C-18

Sección Y, De la conversión de Costos pagados en Moneda Extranjera.

1.10 Para la conversión de los Castos en Moneda Extranjera, se considerará el tipo de

cambio de la Moneda de Registro con el Dólar hasta la diezmilésima cifra que el
Banco de México publique en el Diario Oficial de la Federación el Dia Habil anterior
aquél en que se redlico la transacción. Los Días en que el Banco de México no
publique dicho tipo de cambio, se aplicará el último dipo de cambio publicado con
anterioridad al Dia en que se rendice la transacción,

Lu equivalencia del peso mexicano en Moneda Extranjera, distinta al Dólar que regirá
para efectos de informe, se calculará multiplicando el Uipo de cambio a que se refiero
el parrafo anterior, por el equivalente en Dólares de la moneda de que se trate. de
acuerdo con la tabla que mensualmente publique el Banco de México durante lu
primera semana del Mes inmediato siguiente a aquél 41 que corresponda.

Toda transacción en Moneda Extranjera debe reconocerse inicialmente en la Moneda
de Registro aplicando el Tipo de Cambio Histórico, dicho resultado se calculará
multiplicando la transacción por el tipo de cumbio redondeado hasta la centósina,

Sección VL De lo Reserva de Abandono.

Conforme a lo dispuesto en el Contrato, el Contratista deberá crear la reserva de
Abandono de conformidad von la Norma de Información Financiera C-18, en lo cual

IN ÁRLA CONTRACTUAL 7

Y
1,12

Contrato No. ONH-A02-102.4 71004017

registrará las provisiones y reservas de Abandono que realice, y conforme al Contrato
y las reglas que para tol efecto emitun lo CNH y la Agencia, Para tal efecto, el
Contratista deberá constituir el Fideicomiso de Abandono.

El Contratista establecerá como el objeto del Fideicomiso de Abandono la creación
de uno reserva para el fondeo en las operaciones de Abandono en el Área Contraciual
y conforme a las condiciones establecidas en el presente Contrato, El Contratista
solamente podrá hacer uso de los fondos depositados en dicho fideicomiso para lu
ejecución de las actividades correspondientes al Abandono de conformidad con los
Planes de Desarrollo aprobados por la (NH. Cada Periodo, el Contratista aportará a
dicho fideicomiso los recursos para el fondeo en las operaciones de Abandono en el
Área Contractual conforme se estublece en el Contrato y no tendrá derecho a dar en
gnrantia, ceder o disponer de cualquier otra forma de estos fondos, sin previo
consentimiento por escrito de la CNH y previo aviso a la Secretaría de Hacienda.

En caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos
los Costos de Abandono, el Contratista será responsable de cubrir el monto faltante
de conformidad con Jo establecido en el Contrato. En el contrato del Fideicomiso de
Abandono se deberá establecer que en el caso de existir un remanente en el fondo una
vez que se hayan cubierto los Costos de Abandono, los recursos se deberán enterar al
Contratista previa autorización de la CNH que certifigue el total cumplimiento de las
obligaciones de Abandono conforme al presente Contrato y los Planes de Desarrollo
aprobados.

Sección VIL De las operaciones con partes relacionadas.

1.13

1.14

Se considerará que el Contratista realiza operaciones con partes relacionadas,
residentes en el extranjero o en el país, cuando se encuentre en los supuestos
establecidos en los artículos 90, último parrafo, y 179 quinto párrafo de la Ley del
Impuesto sobre la Renta. Para estos efectos en las operaciones que realicen estará
obligado a determinar sus ingresos y Costos celebrados entre partes relacionadas,
considerando los precios y montos de las contraprestaciones que se hubieren utilizado
con 0 entre partes Independientes en operaciones comparables en los términos,
métodos y condiciones esmblecidos en la citada ley,

EJ Contratista que celebre operaciones con partes relacionadas deberá demostrar que
éstas se puctaron a precios de mercado. Para demostrar que la transacción fue pactada
1 precios de mercado el Contratista deberá hacer uso de los métodos establecidos en
el presente Anexo 4 y en el Anexo 7 y los descritos en las Guías sobre Precios de
Transferencia para Empresas Multinacionales y las Administraciones Fiscales,
aprobadas por el Consejo de la Organización para la Cooperación y el Desarrollo
Económico en 1995 o aquellas que las sustituyan.

Sección VIHL Inventarios.

1,45

El Contratista deberá leyar un registro de todos las Materiales que indiquen su
especificación, valor y localización. El Contratista deberá proporcion

an ÁREA CONTRACTUAL?

AS

V
al

LG

Enmiaro No ENHROZ LOZA GA

semestralmente un reporte del registro de inventarios que contenga: (1) la descripción
y códigos de todos los Materiales; (Ji) el inonto cargado a las cuentas por cada
Material. y (15) el Mes un el que cada Material fue cargado, y en su caso, dado de
baja en las cuentas, incluyendo los movimientos de Muterrales en almacén hacia su
destino registrado de conformidad con el numeral 1.7 de este Anexo. Cuslquier
ingreso por la disposición de cualquier Material deberá ser acreditado a la Cuento
Operativa.

Sección IX. Reportes.

1.16

1.17

118

1,19

Todos los reportes que duba hacer el Contratista relacionados con las operaciones de
Costos, se harán a través del sistema electrónico que ponga a disposición el Fondo, y
serán suscritos mediante la Firma Electrónica Avanzada (FIEL). El Fondo preverá y
dará a conocer los mecanismos pura recibir los reportes mencionados para los cusos
en que, por causas de fuerza mayor, el Contratista no pueda registrar o suscribir
dichos reportes,

El Contrutista deberá registrar los volúmenes de producción de acuerdo a lo
estublecido en el Contrato y dichos volúmenes serán validados con la información
que remita la CNH al sistema informático que para tal efecto establezca el Fondo.

El Contratista deberá presentar la información y documentación mensual requerida
en el sistema electrónico que establezca el Fondo, dentro de los diez (10) Dias Hábiles
siguientes al Mes que se reporta, incluyendo aquella relutiva a los Precios
Contractuales.,

En caso de que el Contratista cambie de domicilio, según sea establecido en el
Contrato, deberá informor a la CNH y al Fondo el nuevo domicilio para oír y recibir
notificaciones en un plazo no muyor a cinco (5) Dias Hábiles posterior a la
autorización de cambio de domicilio por purte del Servicio de Administración
Tributaria.

2 Auditoria Externa

2,1

%

El Contratista deberá presentar anusimente sus estados financieros dictuminados por
un auditor externo independiente conforme al término y reglus que para su
presentación establece el Código Fiscal de la Federación y su Reglamento vigentes.
La documentación señalada en el numeral anterior se entregará u la Secretaría de
Hacienda a través del sistemo informático que para tal efecto establezca el Fondo y
deberá incluir la siguiente información:
(a) Informe del auditor externo independiente;
(b) Estados financieros:

¡. Estado de situación linancienk

ii. Estado de resultados;

13 ÁRLA CONTRACTUAL 7
Conrrato No. CNH-R02-L.02-47.80/2017

til. Estado de variaciones en el capital contable, y
iv. Estado de Mujos de efectivo
te) Notas a los estados financieras;

1d) En el caso de existir opersciones con partes relacionadas, el estudio de precios
de transferencia;

(ej Carta de recomendaciones al Contratista respecto al control interno de acuerdo a
lx prácticas internacionales de auditoría, y

If) Respuesta del Contratista sobre las acciones a implementar de lus
recomendaciones ul control interno propuestas por el auditor externo

independiente,

Dicha información se entregará a más tardar el día 15 de julio del ejercicio siguiente del que
se dicraminen los estados financieros.

2.3 Todo ajuste relacionado con el presente Contrato que resulte de la auditoria
independiente deberá registrarse inmediatamente en la Cuenta Operativa. Animismo.
dicho ajuste deberá hacerse del conocimiento de la Secretaria de Hacienda.

3 Verificación

31 La Secretaria de Hacienda verificará que el Contratista cumpla con los aspectos

contables y financieros previstos en las Anexos 4, 7 y $, mediante la realización de:
fa) Auditorias mediame Requerimientos de Información:

1h) Visitas. y

(c) Auditorias mediante Procedimientos Analíticos.

Las Inbores de verificación se practicarán a la Cuenta Operativa, a los Costos y a las
Contraprestaciones en favor del Estado, así como a los registros y originales de los
justificantes primarios relacionados con la Cuenta Operativa en el curso de cualquier
Año o parte del mismo.

Asimismo, las labores de verificación se realizarán respecto de las actividades de
procura de bienes y/o servicios que realice el Contratista,

Sección 1, Auditorias mediante Requerimientos de Información

32

La Secretaría de Hacienda podrá realizar auditorias, consistentes en requerimientos
de información al Contratista. Para tal efecto, se notificara el requerimiento al

Ed 1 AREA CONTRACTUAL 7

o

AS
33

JA

3,5

36

Carárao No, ONHRROZ1 02-720 17

Contratista, mismo que deberá contener, al menos, lo siguiente:
(a) Objeto a propósito del requerimiento de información;
(b) Descripción de la información requerida;

lc) Plazo de entrega de la información, que no podrá ser menor a cinco (5) ni mayor
a quince (15) Días Mábiles, ambos a partir de que surta efectos la notificación del
requerimiento;

(d) Formato de entrega de la información, y

ej Domicilio en el cual se deberá entregar la informución y documentación
solicitada, o'en su caso, medio O Sistema electrónico para su transmisión.

A solicitud por escrito del Contratista, el plazo para la entrega de la información
requerida podrá ampliarse por una sola vez, sin que el mismo exceda en ningún caso
la raltad del plazo otorgado originalmeme.

Derivado del anblísis y revisión de la información entregada por el Contratista
conforme al mumeral anterior, la Secretaría de Hacienda podrá hacer solicitudes de
información adicional. cumpliendo los requisitos señalados en el mismo.

Cuando la Secretaría de Hacienda determine que derivado del análisis efectuado a la
información recibida, sea necesario acudir a verificar en el lugar en donde se renlicen
las uctividades objeto del Contrato a en el lugar que se considere su domicilio fiscal,
notificará al Contratista que dicha auditoria continuará mediante una orden de visita
conforme al presente Anexo 4,

Una vez analizada y revisada la información recibida. ast como la demas información
con la que cuente, ln Secretaría de Hucienda notificará al Contratista el informe
parcial de conclusión de la auditoría conforme al numera) 3.18 del presente Anexo y
procederá en términos de los numerales 3,19 4 3.23 de este Anexo 4.

Lu Secretaria de Hacienda podrá instruir en todo momento que las auditorias se
realicen por el Servicio de Administración Tributario por auditores o inspectores
extemos.

Sección 1, Vinitas.

37

9

Pará realizar una visita al Contratista, la Secretaría de Hacienda excitirá y notificará
tina orden de visita. la cun! señalara, al menos:

(a) Su objeto o propósito;

15 AREA CONTRACTUAL?
Como No. CNH-RO2112-47.803017

(b) El lugar o lugares donde se efectuará. El aumento de lugares a visitar deberá
notificarse por escrito al Contratista, en un plazo no mayor a cinco (5) Díns
Habiles antes del término de la visita;

10) El tiempo pluneado para su ejecución, y

1d) El o los nombres de los verificadores que deban efectuarla, los cuales podrán ser
sustituidos, aumentados o reducidos en su número, en cunlquier momento por la
Secretaría de Hacienda. La sustitución o aumento de los verificadores que deban
efectuar la visita se notificará al Contratista.

3,8 Acta de Inicio de la Visita, Para hacer constar el inicio de la visita, se levantará el
Acta de Inicio de la Visita. Para ello, el representante legal o la Persona con quien se
entienda la visita designará dos (2) testigos y, si éstos no son designados y los
designados no aceptan servir como tales, el o los verificadores los designarán, sto que
esto circunstancia invalide los resultados de la visita

Los verificadores deberán screditarm como personal designado para llevar u enbo las
visitas al presentarse en el lugar o lugures donde se efectuara. unte la Persona
designuda porel Contratista para recibir notificaciones y mender la visita o la Persona
con quien se entienda la visita.

39 La visita podrá abarcar, de manera enunciativa más no limitariva, la revisión de todo
tipo de registros, libros, documentos, papeles, archivos, expedientes, estados de
cuentas bancarias, ya sea que consten de manera fisica o electrónica, discos, cintas o
cualquier otro medio procesable de almacenamiento de datos, relacionados con el
objeto de la visita. Asimismo, podrá incluir la inspección o verificación de bienes y
mercancias, ast como la renlización de entrevistas al personal del Contratista, todo
ello relacionado con el objeto de la visita.

En el desarmllo de la visita, el Contratista y su personal estarán obligados a
proporcionar a los verifiendores, asistencia y sopone logístico sin cargo alguno, y
deberán permitir el acceso a las instalaciones así como mantener a su disposición la
contabilidad y demás documentos fisicos y electrónicas que sean objeto de la visita y
que se relacionen con el cumplimiento de las disposiciones contractuales, y a los
lineamientos que para tal efecto emita ly Secretaria de Hucienda vigentes u la Secho
de adjudicación del Contrato y demás Normatividad Aplicable.

3,10 Las visitas se podrán practicar en cualquier lugar en donde se realicen las actividades
objeto del Contrato, o en el lugar que se considere el domicilio fiscal del Contratista,
indistintamente.

3.11 El tiempo de ejecución de las visitas podrá ser ampliado par una sola vez por
determinación de la Secretaría de Hucienda o a solicitud por escrito del Contratista,
sin que la prórroga pueda exceder la mitad del plazo originalmente previsto y siempre
que se cumpla con lo dispuesto en el numeral 3.16 de este Anexo 4.

16 AREA CONTRACTUAL T
Comtrato No. ONH-H02:1,02:A 4102017

La Secretaria de Hacienda deberá notificar la ampliación del plazo al Contratista
cuando menos cinco (5) Dias Hábiles antes de que el plazo original concluya. En caso
de que la wulicitud provenga del Contratista. deberá presentarla con al menos diez (10)
Dias Hábiles antes de la conclusión del plazo original.

3.12 Los vetificadotes designados por la Secretaría de Hucienda podrán requerir al
Contratista coplas para que. previo cotejo con sus originales, sean certificadas por
aquéllos y anexados a los Informes Parciales y Finales de conclusión que se emitan.

3.13 La Secretaría de Hacienda podrá realizar las visitas directamente, a través del Servicio
de Administración Tributaria o de tereeros que contrate al efecto, así como con el
apoyo de la CNH, quienes deberán sujetarse en todo momento a Jas disposiciones de)
Contrato, sus Anexos y a los lineamientos que para tol efecto emita la Secretaria de
Hacienda vigentes a la fecha de adjudicación del mismo.

3.14 Una vez concluido la visita, ln Secretaria de Hacienda notificará al Contratista el
Informe Parcial de Conclusión conforme al numeral 3.18 de esto Anexo 4 y procederá
en terminos de los numerales 3.19 a 3.23 de este Anexo 4.

Previo a la emisión del Informe Parcial de Conclusión, la Socruturía de Hacienda
podrá requerir información adicional al Contratista, cumpliendo al efecto lo señalado
en el numeral 3.2 de este Anexo.

315  Independiememente de las obligaciones del Contratista, cuando ¿ste cambie de
domicilio del lugar donde se está llevando a cabo una visita, deberá presentar escrito
libre a la Secretaría de Hacienda notificando de dicha sittación, en Un plazo no mayor
au cinco (5) Días Habiles posteriores a la presentación del aviso de cambio de
domicilio ante el Servicio de Administración Tributaria.

Sección UL Disposiciones comunes a las auditorías mediante requerimientos de
información y visitas.

3,16 Las labores de verificación tendrán una duración máxima de veimicuatro (24) Meses.
contados a partir de la notificación del primer requerimiento de información o de la
orden de visita

3,17 En caso de que no se detecten irregularidades durante lus Inbores de verificación. la
Secretaría de Hacienda emitirá una resolución de cierre, haciéndola del conocimiento
del Contratista,

3418 Informe Parcial de Conclusión. Si con motivo de las lnbores de verificación se
encontraran meonsistencins, la Secretaria de Hacienda nouficara ul Contratista en cl
Informe Parcial de Conclusión.

3,19 Respuesta al Informe Parcial de Conclusión. El Contratista deberá entregar por escrito

a la Secretaria dde Macienda la respuesta y aclaración de los hallazgos señalados en el
informe Parctal de Conclusión, anexando lo evidencia suficiente y completa. en tm

17 ARKA CONTRACTUAL?

4
3.20

3,22

323

Contrato No. CNH-K402-1.00247 116/2017

plazo no mayor a quince (15) Días Hábiles contados a partir de la fecha en que surta
efectos la notificación.

A solicitud expresa del Contratixta, el plazo establecido en el párrafo anterior podrá
ampliarse por una sola vez. basta por ocho (8) Días Hábilos más.

Se tendrán por consentidos los hechos u. omisiones consignados en el Informe Parcial
de Conclusión antes señulado, sí en el plazo antes señalado el Contratista no presenta
documentación comprobatoria que los desvirtúe.

Informe de Conclusión. Una vez analizada la información señaluda en cl numeral
anterior, lu Secretaría de Hacienda notificará al Contratista el Informe de Conclusión
en el que señalará los hallnzgos detectados, las irregularidades y conclusiones, que no
hayan sido aclaradas dentro del plazo otorgado en el Informe Parcial de Conclusión.

El Informe de Conclusión deberá:

(a) Emitirse en un plazo no mayor a veinte (20) Días Mábiles posteriores a la
respuesta y aclaración de los hulluzgos señalados en el Informe Parcial de
Conclusión por parte del Contratista;

(0) Cumplir con las Normas Internacionales de Auditoria:

(e) Describir detalladamente las irregularidades detectadas y las conclusiones
alcanzadas, y

(d) Ser firmado por el funcionario facultado.

En caso de que a juicio de la Secretaria de Hacienda, el Contratista haya aclarado o
subsanado todas las inconsistencias y conclusiones detectadas en el Informe Parcial
de Conclusión, aquélla emitirá una resolución de cierre, haciéndola del conocimiento
del Contratista.

En el caso de que el Informe de Conclusión determine irregularidados, el Contratista
contará con un plazo de quince (15) Dins Mábiles a partir de la notificación para que
subsane dichas irregularidades, para lo cual deberá entregar la documentación que
acredite fehacientemente que se han subsanado.

A solicitud por escrito del Contratista, el plazo establecido en el párrafo anterior podrá
ampliarse por una sola vez, haste por ocho (8) Dias Hábiles,

Resolución Final de Verificación. La Secretaría de Hacienda valorará le
documentación que presente el Contratista en mención al Informe de Conclusión y.
en caso de que las irreguluridades detectadas hayan sido subsunadas, emitirá una
resolución de cierre, notificándola al Contratista

Sia juicio de ln Secretaría de Hucienda las irregularidades no fueren subsanadas, ésta

nd
18 AREA CONTRACTUAL, 9)

AS
V
7 0

324

325

326

3,27

Cuniravo No. ENHIEROZ-L AZ ATT

emitirá la Resolución Final de Verificación, cumpliendo al efecto con los requisitos
señalados en los incisos (4) a (d) del numeral 3.20 de este Anexo d.

La Secretaría de Hacienda señalará en la Resolución Final de Verificación los ajustes
que deban realizarse a las Contraprestaciones. asi como los demás efectos y
consecuencias que procedan conforme al Contrato y la Normatividad Aplicable.

Todo ajuste que resulte de Ja Resolución Final de Verificación deberá registrarse

inmediatamente en la Cuenta Operativa.

Las controversias que surjan con motivo de lo dispuesto en el presente Capitulo serán
resueltas en términos de lo estublecido en el Contrato a en la Normatividad Aplicable

Adicionalmente a los requisitos de información y documentación que el Contratista
deba cumplir conforme a los Anexos 3, 4, 7 y 8, ln Secretaria de Hacienda podrá
solicitar la documentación que, para cada caso en particular, deba conservarse
conforme a lo señalado en las leyes, reglamentos y disposiciones fiscales vigentes a

la fecha de la realización de las operaciones.

La Secretaria de Hacienda establecera un comité de evaluación y seguimiento de las

Inbores de verificación

Sección PV, Auditorias mediante Procedimientos Analíticos

128

3,29

3.30

331

La Secretaria de Hacienda realizará auditorias y través de procedimientos analíticos
a partir de la solicitud de ajustes y correcciones que presente el Contratista de

conformidad con el numeral 1.8 del Anexo 8.

El Contrutista podrá presentar la solicitud de ajustes y correcciones dentro de los
grento ochenta (180) Días posteriores a la fecha de paro de las Contraprestaciones
correspondientes a dicha solicitud, siempro y cuando no se encuentre sujeto a un
proceso de auditoría mediante requerimientos de información o de visita que

comprenda el mismo periodo de la solicirad.

El Contratista presentará, junto con la solicitud de ajustes y correcciones, la evidencia
que permita verificar la validez de los ajustes y correcciones derivadas de los

observaciones señaladas.

La solicitud de ajustes y correcciones deberá contar con la firma autógrafa al calce y
al margen de cada hoja que la integre del representunte legal del Contratisto al que se

refiere el numeral 3,38 del presente Anexo.

En dicha solicitud el Contratista deberó señalar, ul menos, lo siguiente:

(u) Datos generales:

19

ÁREA CONTRACTUAL?
in

333

Conteilo Me ENH-ROZ- 00.47 AMG 2017

| Señalar la Denominación o Razón Social del Contratívta;
i Señalar el domicilio regiswado ante el Fondo:
Áii Número de Contrato, y
iv. Folio fiduciario asignado por el Fondo al Contratista:

(b) Antecedentes. El Contratista deberá especificar puntualmente los conceptos a que
se refiere la solicitud de ajuste y corrección del cálculo de lus Contraprestaciones
y/o registros contables y financieros, usí como el monto de los mismos y demás
elementos necesarios para la determinación de las mismas, señalando cl Periodo
para el cual se hace la solicitud y en su caso los Períodos subsecuentes que se
incluyan en la solicitud, manifestando cómo se determinó el ajuste y corrección
1 efecto de que se pueda replicar, presentando. en su caso, la memoria de cálculo

correspondiente.
fe) Documentación:

L Anexar copias certificadas, en su caso, de la documentación y lo información
gon la que soporte los ajustes y correcciones señaladas, así como los montos
de cada ajuste y corrección solicitados.

ñi. En caso de que la solichud de ajustes y correcciones se derive de
observaciones a los volúmenes de Hidrocarburos registrados ante el Fondo, el
Contratista deberá presentar las copias certificadas de los documentos donde
la CNH avale dichos ajustes de acuerdo a la Cláusula 13 del Contrato y a la
Normatividad Aplicable,

El Contratista deberá describir de manera especifica cómo la información anexada
soporta cuda ima de las observaciones que originaron la solicitud de ajustes y
correcciones.

Cuando la solicitud de ajustes y correcciones que presente el Contratista no contenga
los datos o no cumpla con los requisitos aplicables señalados en el numeral anterior,
se deberá prevenir al interesado, por escrito y por una única vez, para que subsine la
omisión dentro del término de cinco (5) Días Habiles, contados a partir de que haya
sunido efectos la notificación. u efecto de poder continuar con el procedimiento
solicitado, en caso contrario, y una vez transcurrido dicho plazo sin que desahogue la
prevención, se desechará la solicitud notificándole al Contratista.

En caso de que el Contratista no haya entregado la información suficiente para validar
la solicitud presentada, lu Secretaria de Huciends podrá requerir información
adicional y/o solicitar la confirmación de la información originulmente proporcionada
por el Contratista, Dicho requerimiento de informución o solicitud de confirmación
será por escrito y deberá indicar. al menos:

E 20 AREA CONTRACTUAL

EA

a
lu
334

Comino No, ENROD 102 A7R02017

(a) El objeto o propósito del requerimiento de información;

tb

La descripción de la información requerida:

1ej El plazo de entrega de la información, que no podrá ser menor a cinco ni mayor
a quince (15) Dias Mábiles, ambos a partir de la fecha en que surta efecto la
notificación del requerimiento;

(d) En su caso, el formato de entrega de la información, y

te) El domicilio en el cua) se deberá entregar lu información y documentación
sollcitada, o en su vaso, medio o sistema electrónico para su transmisión.

A solicitud por escrito del Contratista, el plazo para la entrega de la información
requerida podrá ampliarse por una sola vez, sin que el mismo exceda en ningún caso
la mitad del plazo otorgado originalmente

En el caso de que la Secretaria de Haciendo determine la procedencia de la solicitud
presentada por el Comratista conforme a Jus conclusiones obtenidas del
procedimiento analítico realizado. notificará dicha procedencia al Contratista y al
Fondo para que se realicen los ajustes y correcciónes respectivos conforme al Anexo
EN

En el caso de que la Secretaria de Hacienda determine que no cuenta con la evidencia
suficiente para determinar la procedencia de los ajustes y correcciones lo notificará al
Contratista y al Fondo y podrá iniciar las Inbores de verificación mediante la
realización de auditoría mediante requerimientos de información o visita.

Sección Y. Solicitudes de información a terceros y partes relacionadas

3.36

En cualquier momento, la Secretaria de Hacienda podrá requerir a terveros y a partes
relacionadas del Contratista le presentación de documentación e información
relacionada con sus operaciones con el Contratista y derivados de las actividades que
éste realice al amparo del Contrato, con el fin de complementar, sustentar y enriquecer
las labores de verificación a su cargo

Los requerimientos de información a que se refiere el párrafo anterior deberán
sujetarse, en lo conducente, a Jo señalado en los numeralos 3,2 y 3,3 de este Anexo 4.

Sección VE. De los requerimientos de información del Servicio de Administración
Tributaria,

39

7
%

El Servicio de Administración Triburia podrá solicitas ul Fondo toda la información
registrada por el Contratista en el sistema informático que establezca el mismo, con
el propósito de verificar el cumplimiento de las obligaciones fiscales del Contratista.

21 ARBA CONTRACTUAL 7

>

104
Contrato No. ONH-HI2-L02.ALG2017

Sección VIL De las notificaciones.

3,38 El representante legul del Contratista, parte relacionada 0 Tercero se considerará
como Persona autorizada para recibir notificaciones, msi como para atender las
auditorias, Visits y requerimientos de información en términos de este Anexo 4

El Contratista deberá registrar a su(s) representante(s) legnl(es) ante el Fondo, mismos
que podrá(n) ser removido(s) libremente, sin perjuicio de que para efectos de este
Anexo y del Contrato, se tendrá por removido siempre que se dé aviso ul Fondo,

3.39 Las notificaciones surtirán efectos el Dia en que se practiquen Los plazos señalados
en este Capitulo empezarán a correr al Din siguiente de que hoya surtido efectos la
notificación.

340 Sal presentarse el notificador para entregar la notificación en el domicilio fiscal o en
el lugar en el que realice sus actividades, no estuviere presente el representante legal
del interesado, dejara citatorio con la Persona que en ese momento se encuentre en
dicho domicillu para que dicho representante esté presente a una hora fija del Dia
Habil siguiente.

3,41 Stel representante legal no atendiera el citatorio, se podrá realizar la notificación con
la Persona que en ese momento se encuentre en el domicilio fiscal u en el lugar en el
que reúlice sus actividades.

342 La Secretaria de Hacienda podrá optar por realizar las notificaciones al Contratista en
la dirección de correo electrónico que para el efecto éste designe o a través de los
sistemas electrónicos que aquélla establezca o determine.

Al efecto, la Secretaría de Hucienda deberá notificar por escrito al Contrutista, con al
menos diez. (10) Días Hábiles de anticipación, su decisión de iniciar las notificaciones
referidas en este Capítulo a través de los medios electrónicos señalados en el párrafo
anterior, informando en su ¿aso los requerimientos técnicos y operativos necesarios
y demás disposiciones que serán aplicables

Sección VIIL De las labores de verificación.

3A3 Para la ejecución de las labores de verificación a que se refiere el presente Capítulo,
ln Secretaria de Hacienda, así como el personal que designe pura ello, deberán
aupegurse a las Normas Internacionales de Auditoria. a este Contrato y sus Anexos, así
como a los procedimientos aplicables, además de vumplir con lo siguiente:

(ad Preservar su independencia para ejecutar cuniquier trabajo de verificación, con
la finalidad de que se encuentre libre de impedimentos para emitir su oprnión sin
ser afectado por influencias que comprometan el juicio profesional,
permitiéndole actuar con Integridad, objetividad y profesionalismo; evitando
hechos y circunstancias que comprometan su opinión como relaciones
personales, Intereses económicos u otros, asi como cunlquier conflicto de interés:

pa 2 ÁREA CONTRACTUAL? on AR

e
Cuntruo No. CNH-402-1.02-47.80:2017

(b) Contar con los conocimientos técnicos y la capacidad profesional necesariós para
el caso particular,

(c) Sujetarse a un programa de capacitación y autoevaluación paru la mejora
continua en su trabajo, y

1d) Otorgar el carácter de reservado a los datos, informes, documentos y demás
información del Contratista, parte relacionada o Tercero que reciba o conozca.

Sección [X, De las sanciones.

344

En el caso de que el Contratista incumpla con los procedimientos para el pago de las
Contraprestaciones correspondientes señalados en los Anexos 3, 4 y 8, la Secretaria
de Hacienda realizará los ajustes correspondientes aplicando, en su caso, las
penalizaciones señaladas en el Anexo 3.

En el caso de que la Secretaria de Hucienda identifique que en el registro de las
operaciones con partes relucionadas y/o terceros el Contratista haya incumplido con
los requerimientos de información establecidos en el Contrato, dicha Secretaria
informará al Servicio de Administración Tributaria para los efectos conducentes

pl AREA CONTRACTUAL 7

W

FR
Contrato No. CNH-R02-1.02-47,861/2017

ANEXO 5
PROGRAMA MÍNIMO DE TRABAJO y

ÁREA CONTRACTUAL ¿a o

1
Como No. CNH-RUZA 027 AGAIT

PROGRAMA MÍNIMO DE TRABAJO

El Programa Minimo de Trabajo, el Incremento en el Programa Minimo y. un su caso.
los compromisos adicionales que se adquieran durimte el Poriodo Adicional de
Exploración se expresan en Unidades de Trabajo.

+ El monto de las Unidades de Trabajo comprometidas como Programa Mínimo de
Trabajo se define en la siguiente tabla:

El monto de las Unidades de Trabajo comprometidas como Ineremento en el
Programa Mínimo equivalen al valor de dos Pozo(s) exploratorio(s) en el Área
Contractual de acuerdo con la Propuesta Económica del Contratista en la Licitación
según se define ett Ja siguiente tubla, Las Unidades de Trabajo deberán ejecutarse
conforme a las Cláusulas 4.2 y 4.3 del Contrato:

Valor del Pozo exploratorio en el Área Contractual

Valor de pozo en Unidades
de Trabajo

oi jee

- EJ cumplimiento del Programa Minimo de Trabajo, del Incremento en el Programa
Minimo y, en su caso, los compromisos adicionales se evaluarán conforme a la
ejecución de actividades de Exploración dentro del Area Contractual, de acuerdo con
su valor en Unidades de Trabajo. independientemente de los Costos incurridos en su
realización.

. Para efectos del pago de penalizaciones por incumplimiento al Programa Minimo de
Trabujo, al Incremento en el Programa Mínimo y. en 5u caso, los compromisos
adicionales adquiridos para el Periodo Adicional de Exploración, el valor de
referencia por cada Unidad de Trabajo no realizada será indexado al precio de los
Hidrocarburos de conformidad con la siguiente tabla:

2 ÁMLA CONTRACTUAL T

SN
Cunumo No. CNH-R02-102:47,8G:3017

Precio del crudo Brent
(Dólares por barril
Dólares
emeroigulado 4 TR
835
| Mnyora45. menoro igual SO | 1000 |
Morsa SO menoroigual es 1 TU
1,057
1,083
1,108
eras menos dl 80 L 154
PE 85
Mayor a 85, menor o (gual a 90 1.190
Mayor 490, menor o igual a 95 1,215
Mayor a 95, menor o igual a 100 1234
— Migorato [1282 |

£. Los montos de la Garantía de Cumplimiento, se calcularán como el resultado de
multiplicar el valor de referencia por Unidad de Trabajo definido en el presente
Anexo 5 aplicable a la fecha de adjudicación del Contrato. por el setenta y cinco por
ciento (75%) del número de Unidades de Tmbujo correspondientes al Programa
Minimo de Trabajo y al Incremento en el Programa Mínimo, o del Incremento en el
Programa Minimo no realizado durante «l Período Inicial de Exploración y el
compromiso adicional de imbajo del Contratista para el Periodo Adicional de
Exploración, respectivamente, de conformidad con lo establecido en la Cláusula 18.1.

6. A fin de acreditar el cumplimiento del Programa Minimo de Trabajo, el Incremento
en el Programa Minimo y, en su caso, los compromisos adicionales, el Contratista
deberá incluir el programa y lu deserción de las actividudes relacionadas al
Programa Minimo de Trabajo en el Plan de Exploración, que en 5u caso, aprobará la
Comisión.

7. El Contratista podría acumular Unidades de Trabajo por cada metro perforado en cud;
Pozo de conformidad con lo siguiente:

pa MS

3 ARBA.CONTRACTUAL7

o
XA

Contraro No. ONIROZA02-A7.G2017

Unidad de trabajo por Pozo según profundidad

9,1 Sólo se acreditarán los metros perforados en Pozos perforados
por el Contratista en el marco del Contrato.

9,2 Si la profundidad de dicho Pozo no sorresponde a una
cantidad expresada en la tabla anterior, el número de Unidades de Trabajo será
determinado por interpolación lineal con base en dicha tabla.

10. El Contratista podrá acreditar Unidades de Trabajo por las actividades descritas
conforme a la siguiente tabla;

Descripción de actividades a acreditar

Centro Nacional

de lnformación de | POT el monto wal de información adquirida al CNI

relucionada con zonas terrestres.

Repreceso e interpretación contará según cubrimiento
superficial

La mdquisición realizada conti segon el vubrimiento
superficial

4 ÁREA CONTRACTUAL 7
Lontralo No. UNH-R02-110-47. 8520017

Reptoceso e Imerprotachón contará según cubrimiento
superficial

La adquisición renlizada contará segun el cubrimiento
superficial

Incluyendo al menos imerpretación y generación de

tonalidad de la superficlo con cobernra sismica del área
comtuctual

Evalisación de plays y prispociós. Incluyendo: 14
Identificación y jerarquización de prospectos: 2) análisis
probabilístico, Py y estimación de recursos con análisis
ma en, A

Propiedades fisicas de las rocas isónico dipolar)

Registros especiales (MRI, ECS. FMI, NM)

Por cuda muestra de Nuldo en cuda dopúsito
hidrullusmente voneetato.

5 ÁREA CONTRACTUAL 7

as,
YE
v/
Contato Na ONH-RO2-402A7 BL V2017

En cada muestra por unidwd de fujo

Par cada prueba de producción. que po se considere de
extendido

Por cuda prueba de producción de alcance extendida

Modelo dinúmico uctualizado del campo, que incluya al

menos un yacimiento.

Se refiere a cambios de profundidad y cambios de
intervalo, entre mros.

10.1 Las actividades de sísmica y estudios con las que se acrediten
Unidades de Trabajo se sujetarán a la entrega de la información técnica relacionada a
la CNH.

10,2 El Contratista podrá acreditar Unidades de Trabajo con la
información que se adquiera del Centro Nacional de Información de Hidrocarburos
rolacionada con zonus terrestres. Lo anterior, independientemente de que la
información haya sido adquirida previo a la Fecha Efectiva, salvo los paquetes de datos
adquiridos para efectos de participar en un proceso de licitación de la Comisión.

10.3 Sólo se sereditarán los estudios correspondientes a los Pozos
perforados por el Contratista en el marco del presente Contrato.

10.4 Solamente se acepusrán trabajos de adquisición y reproceso e
interpretación geofísica que se encuentren relacionados al Área Contractual

10.5 Los kilometros cuadrados (km2) correspondientes a la adquisición
y reprocesamiento de sísmica 3D no podrán exceder el 200% de la superficie del Área
Contractual

10.6 El Contratista podra acreditar el cumplimiento de lox trabajos de

mdquisición y reproceso de informución geofisica con datos derivados de
uutorizaciones pura el Reconocimiento y Exploración Superficial,

h AREA CONTRACTUAL 7

ms
Contrato No, CNH-R02-L02-A7.8G/2017

ANEXO 6-A

CARTA DE CRÉDITO

ÁREA CONTRACTUAL 7 de do:
Contrao No. ONIH-ROZ-LUZA 72017

CARTA DE CRÉDITO

Fecha:
Carta de Crédito Irmevocable Standhy No:
De; [Nombre del Banco Emisor] (e) “BANCO EMISOK/CONFIRMADOR”)

A solicitud y por cuenta de [NOMBRE DEL CLIENTE DEL BANCO EMISOR/
CONFIRMADOR], con la presente emitimos esta Carta de Crédito irrevocable Standby
número (la “Carta de Crédito”) en favor de la Comision Nacional de
Hidrocarburos (el “BENEFICIARIO”) hasta por la cantidad de EUAS

/ millones de Dólares 00/100 USCY), disponible a la vista en las cajas de
NOMBRE DEL BANCO EMISOR/CONFIRMADOR.

El BENEFICIARIO podrá haces una o más disposiciones conforme a esta Corta de Crédio
mediúnte la presentación de un requerimiento de pago por escrito (cada una de dichas
presentaciones une “Disposición”) indicando el monto del requerimiento de pago e indicando
que:

(a) (1) ha ocurrido un incumplimiento del Contratista (conforme a la definición de
dicho término en el Contrato) del Programa Minimo de Trabajo, el Incremento un el
Programa Mínimo o el compromiso de trabajo adicional para los Periodos de Exploración.
aplicable en virtud del Contrato para la Exploración y Extracción de Hidrocarburos bajo la
Modalidad de Licencia de fechn , cclebrado entre la Comisión
Nucional de Hidrocarburos de México y [XYZ] (el “Contrato”) y (11) el BENEFICIARIO
tiene derecho conforme al Contrato a realizar una Disposición conforme u la Carta de Crédito
por la cantidad que se requiera sea pagada, a

1b) (1) El BENEFICIARIO ha recibido una notificación conforme al siguiente párrafo
de esta Carta de Crédito en el sentido que el BANCO EMISOR/CONFIRMADOR hu decidido
no extender la Fecha de Vencimiento de esta Carta de Crédito por un período adicional de un
41) Año, y (16) e) Contratista (conforme a la definición de dicho término en el Contrato) no
proporcionó, a más tardar treinta (30) Días antes de la Feohu de Vencimiento, una carta de
«rédito sustituta, en forma y sustancia aceptable al BENEFICIARIO, emitida por un bunco
aceptable al BENEFICIARIO. en el entendido que en ese caso el BENEFICIARIO tendrá
derecho y retirar la cantidad total disponible conforme a esta Carta de Crédito.

Esta Carta de Crédito expirará el ¡la “Fecha de Vencimiento”), en la inteligencia
de que tal fecha será prorrogada automáticamente según se indica en los Usos Internacionales
relativos y Creditos Contingentes — ISPO8, emitidos por la Cámara Intemacional de
Comercio, publicación 590 (International Standby Practices ISP98), Esta Carta de Crédito se
prorragará automáticamente por periodos adicionales de un (1) Año a partir de la Fucho de
Vencimiento y de cada una de las fechas de vencimiento subsecuentes, salvo que el BANCO
EMISOR/CONFIRMADOR notifique al BENEFICIARIO, con por la menos treinta (30)
Dias de anticipación a la Fecha de Vencimiento, mediante escrito entregado en mano con
acuse de recibo, la decisión del BANCO EMISOR/CONFIRMADOR de no renovar esta
Carta de Crédito por dicho período.

q 2 ÁREA CONTRACTUAL?

y
Contrato Nu UNIROZ- 00.47 1402017

El BANCO EMISOR/CONFIRMADOR conviene eo que cunlquier Disposición por purto
del BENEFICIARIO que cumpla con los términos y condiciones de esta Carta de Crédito,
será honrado puntualmente y pagado, con recursos propios, por el BANCO
EMISOR/CONFIRMADOR a más tardar antes del cierre del segundo Día Mábil después de
la presentación adecuada. en u antes de la Fecha de Vencimiento, de los documentos
requeridos. Para efectos de esta Carta de Crédito “Día Habil” significa cualquier Día distinto
a súbado, domingo u otro Día en que los bancos estén autorizados o requeridos a cerrar en
México.

Esta Carta de Crédito Srandhy se sujeta a los Usos Intemacionales relativos a Créditos
Contingentes- 1SP98, emitidos por la Cámara Internacional de Comercio. publicación 390
(International Standby Practices. 1SP98), y en tanto no exista contrudicción con dichas
prácticas, esta Carta de Credito se regirá e imerpretara por las leyes de México. Cualquier
controversia que surja de la misma deberá resolverse exclusivamente ante los tribunales
federales competentes de México. con sede en la Ciudad de México.

Al recibo de un requerimiento de Disposición de parte del BENEFICIARIO, el BANCO
EMISOR/CONFIRMADOR deberá decidir, dentro del Dia Hábil siguiente sí se encontró en
orden la documentación que constituye la Disposición. de acuerdo u las condiciones de esta
Carta de Crédito, o si decide que dicha Disposición no cumple con los requerimientos de esta
Curta de Credito, informando al BENEFICIARIO por escrito las discrepancias que motlyan
el rechizo. El BENEFICIARIO podrá volver a hucer nuevas presentaciones que cumplan con
los términos y condiciones de esta Carta de Crédito

Todos los pagos que el BANCO EMISOR/CONFIRMADOR haga al BENEFICIARIO bajo
esta Carta de Crédito se harán mediante transferencia electrónica de fondos a la cuenta
bancaria en la Ciudad de México que el BENEFICIARIO especifique en el requerimiento de

pago.
Los derechos del BENEFICIARIO conforme a esta Carta de Crédito mu son transferibles
excepto que dichos derechos sean cedidos al Gobierno Federal de México.

Todos Jos gastos bancarios en relación con esta Carta de Crédito serán por cuenta de
[NOMBRE DEL CLIENTE DEL BANCO EMISOR/CONFIRMADOR].

El BENEFICIARIO podrá presentar un requerimiento de Disposición por el monto total y
requerimientos de Disposiciones parciales.

A solicitud del BANCO EMISOR/CONFIRMADOR. los montos de la Garantía de
Cumplimiento se podrán reducir de munera anval en proporción ul cumplimiento de las
obligaciones garantizadas, previa verificación y autorización de la Comisión Nacional de
Hidrocarburos.

Ys
NO
Y
Contrato No. CNH-R02-1.02-47,8G/2017

ANEXO 6-B

PÓLIZA DE FIANZA y

AREA CONTRACTUAL 7

res
Conteo No. ONM-RO2-1.03-A7.G/2017

PÓLIZA DE FIANZA

PARA GARANTIZAR EL PAGO DE LAS PENAS CONVENCIONALES DERIVADAS
DE UN INCUMPLIMIENTO DEL PROGRAMA MÍNIMO DE TRABAJO Y EL
INCREMENTO EN EL PROGRAMA MÍNIMO CONTENIDO EN EL CONTRATO
NUMERO ,

NOMBRE O RAZÓN SOCIAL DE LA INSTITUCIÓN DE FIANZAS:
DOMICILIO DE LA INSTITUCIÓN DE FIANZAS:

SE CONSTITUYE FIADORA HASTA POR LA SUMA DE $ (MONTO DE
LA FIANZA) (NUMERO, LETRA Y MONEDA) ANTE, EN FAVOR Y A DISPOSICIÓN
DE LA COMISIÓN NACIONAL DE HIDROCARBUROS (EN ADELANTE CNH Y/O
BENEFICIARIO) CON DOMICILIO EN AVENIDA PATRIOTISMO NÚMERO $80, PB.
COLONIA NONOALCO. DELEGACIÓN BENITO JUÁREZ, C.P. 03700, CIUDAD DE
MEXICO, PARA GARANTIZAR POR (EN CASO DE PROPUESTA CONJUNTA
DEBERÁ — INCLUIRSE El NOMBRE DE CADA UNO DE LOS
CONTRATISTAS/FIADOS A, B, Y €), CON DOMICILIO EN , (EN CASO DE SER
PROPUESTA CONJUNTA DEBERÁ INCLUIRSE EL DOMICILIO DE CADA UNO DE
LOS CONTRATISTAS/FIADOS) EN SU CARÁCTER DE CONTRATISTAS/FIADOS,
EL PAGO DE LAS PENAS CONVENCIONALES DERIVADAS DE UN
INCUMPLIMIENTO EN EL PROGRAMA MÍNIMO DE TRABAJO Y EL
INCREMENTO DEL PROGRAMA MINIMO DE TRABAJO QUE SE ESTABLECEN EN
LAS CLÁUSULAS 4.6 Y 17.1 DEL CONTRATO PARA LA EXPLORACIÓN Y
EXTRACCIÓN DE HIDROCARBUROS EN YACIMIENTOS CONVENCIONALES
BAJO LA MODALIDAD DE LICENCIA (EL — CONTRATO) NUMERO
DE FECHA , CELEBRADO ENTRE

LA CNH Y NUESTRO(S) FIADO(S)1.

DE CONFORMIDAD CON LA CLÁUSULA 4,6 DEL CONTRATO, LA CNH TENDRÁ
DERECHO DE HACER EFECTIVA ESTA GARANTÍA DE CUMPLIMIENTO A FIN DE
COBRAR LAS PENAS CONVENCIONALES DERIVADAS DEL CONTRATO
NÚMERO DE FECHA QUE NO HAYAN SIDO CUBIERTAS POR
EL FIADO EN EL PLAZO ESTIPULADO EN EL CONTRATO HASTA POR EL MONTO
EN QUE FUE EMITIDA, DE CONFORMIDAD CON LA CLÁUSULA 17.1 DEL
CONTRATO QUE REGULA LA GARANTÍA DE CUMPLIMIENTO, Y EL ANEXO 5 DE
DICHO CONTRATO,

LA CNH PODRÁ HACER EFECTIVA LA PRESENTE FIANZA A FIN DE COBRAR
CUALQUIER PENA CONVENCIONAL A QUE SE REFIERE LA CLAUSULA 4,6 DEL.
CONTRATO EN LOS MONTOS QUE CORRESPONDAN EN CASO DE QUE EL
CONTRATISTA/FIADO NO PAGUE AL FONDO MEXICANO DEL PETRÓLEO PARA
LA ESTABILIZACIÓN Y EL DESARROLLO (EL FONDO) EL MONTO
CORRESPONDIENTE DENTRO DE LOS QUINCE (15) DÍAS NATURALES
SIGUIENTES A LA NOTIFICACIÓN QUE LE EFECTUE LA CNH RESPECTO DEL
PAGO DE LAS PENAS CONVENCIONALES EN LOS TÉRMINOS DEL CONTRATO,

1d ÁREA CONTRACTUAL 7 xa x

to
Contra No, ON 02.47.80 1017

LA NOTIFICACIÓN SEÑALADA DEBERÁ CUMPLIR CON LO ESTABLECIDO EN
LAS CLÁUSULAS 4.6 y 31 DEL CONTRATO.

ESTA FIANZA SE OTORGA ATENDIENDO A LAS ESTIPULACIONES
CONTENIDAS EN LAS CLÁUSULAS 4.6, 17.1 Y EL ANEXO 5 DEL CONTRATO. AL
FIRMAR EL CONTRATO El. FIADO HA ACEPTADO QUE AL RECIBIR LA
NOTIFICACIÓN CORRESPONDIENTE SE OBLIGA A EFECTLAR El. PAGO DE LAS
PENAS CONVENCIONALES QUE LE SEA REQUERIDO DE CONFORMIDAD CON
LAS CLAUSULAS ANTES REFERIDAS DEL CONTRATO, POR LO QUE ESTA
FIANZA GARANTIZA EL PAGO DE DICHAS PENAS CONVENCIONALES A QUE SE
ENCUENTRE OBLIGADO EL FIADO, LAS CUALES DEBERÁN SER PAGADAS EN
LOS PLAZOS QUE PARA TAL EFECTO SE ESTABLECEN EN El. CONTRATO.

EN CASO DE QUE SEA NECESARIO PRORROGAR El. PERIODO INICIAL PARA El
CUMPLIMIENTO DE LAS OBLIGACIONES DEL FIADO RESPECTO DEL
PROGRAMA MÍNIMO DE TRABAJO Y DEL INCREMENTO AL PROGRAMA
MÍNIMO DE TRABAJO, DE CONFORMIDAD CON LO ESTABLECIDO EN EL
CONTRATO INCLUSO DEBIDO A CASO FORTUITO, ESTA INSTITUCIÓN DE
FIANZAS SE OBLIGA A PRORROGAR AUTOMÁTICAMENTE LA VIGENCIA DE LA
FIANZA EN CONCORDANCIA CON LAS PRÓRROGAS REALIZADAS AL PERIODO
MENCIONADO, PREVIA NOTIFICACIÓN QUÉ LA CNH EFECTÚE A LA
INSTITUCIÓN DE FIANZAS Y SIN NECESIDAD DE EMITIR PREVIO
CONSENTIMIENTO A LAS MISMAS. LA INSTITUCIÓN DE FIANZAS SE OBLIGA A
REMITIR AL FIADO Y AL BENEFICIARIO LOS DOCUMENTOS MODIFICA TORIOS
CORRESPONDIENTES EN UN PLAZO DE TRES (3) DÍAS HÁBILES, SIN QUE LA
DEMORA EN LA ENTREGA DE TALES DOCUMENTOS MODIFICATORIOS
AFECTE EN FORMA ALGUNA LA VALIDEZ DE LA FIANZA O DE SU PRORROGA.

EL COAFIANZAMIENTO O YUXTAPOSICIÓN DE GARANTÍAS, NO IMPLICARÁ
NOVACIÓN DE LAS OBLIGACIONES ASUMIDAS POR LA INSTITUCIÓN DE
FIANZAS, POR LO QUE SUBSISTIRÁ SU RESPONSABILIDAD EXCLUSIVAMENTE
EN LA MEDIDA Y CONDICIONES EN QUE LAS ASUMIÓ EN LA PRESENTE PÓLIZA
DE FIANZA Y EN SUS DOCUMENTOS MODIFICATORIOS,

Él. PAGO DE LA FIANZA ES INDEPENDIENTE DE QUE LA CNH RECLAME AL
FIADO POR CONCEPTO DE OTRAS OBLIGACIONES, PENAS CONVENCIONALES
O CUALQUIER OTRA SANCIÓN ESTIPULADA EN EL CONTRATO, DISTINTAS DE
LAS PENAS CONVENCIONALES QUE SE DERIVEN DEL INCUMPLIMIENTO DE
LAS OBLIGACIONES CONTENIDAS EN LA CLÁUSULA 4.6 Y CUYO PAGO
GARANTIZA ESTA FIANZA.

LA INSTITUCIÓN DE FIANZAS ACEPTA EXPRESAMENTE CONFORME A LO
ESTABLECIDO EN EL ARTÍCULO 288, FRACCIÓN Ill, DE LA LEY DE
INSTITUCIONES DE SEGUROS Y DE FIANZAS SOMETERSE AL PROCEDIMIENTO
PARA EL CUMPLIMIENTO DE SUS OBLIGACIONES DERIVADAS DE ESTA
FIANZA, CONSISTENTE EN

15 3 ÁNILA CONTRACTUAL 7
Cunimo Na, ONIL IDA 7,6017

PARA LA EFECTIVIDAD DE LA FIANZA, AUN PARA EL CASO DE QUE
PROCEDIERA EL COBRO DE INDEMNIZACIÓN POR MORA CON MOTIVO
DEL PAGO EXTEMPORÁNEO POR PARTE DE LA INSTITUCIÓN DE FIANZAS
DEL IMPORTE DE LA PÓLIZA DE FIANZA REQUERIDA, El. BENEFICIARIO
DISPONDRÁ DE UN PLAZO DE HASTA [TRES (3) AÑOS] PARA FORMULAR
LA RECLAMACIÓN DE ESTA PÓLIZA, EL QUE SE COMPUTARÁ A PARTIR DE
LA FECHA EN QUE VENZA EL PLAZO PARA QUE EL CONTRATISTA PAGUE
AL FONDO LOS MONTOS DE LAS PENAS CONVENCIONALES QUE
CORRESPONDAN DE CONFORMIDAD CON LO ESTABLECIDO EN LAS
CLÁUSULAS 4.6, 17.1 Y EL ANEXO 5 DEL CONTRATO,

ESTA INSTITUCIÓN DE FIANZAS SE OBLIGA A ATENDER LAS
RECLAMACIONES FIRMADAS POR El, BENEFICIARIO QUE DEBERAN SER
PRESENTADAS POR ESCRITO INDICANDO LO SIGUIENTE:

A) EL MONTO DEL PAGO EXIGIDO POR CONCEPTO DE LAS PENAS
CONVENCIONALES GARANTIZADAS CON ESTA PÓLIZA DE FIANZA; Y
QUE HA OCURRIDO UN INCUMPLIMIENTO DE PAGO POR PARTE DEL
CONTRATISTA. ADEMÁS DEBERAN CONTENER LA SIGUIENTE
INFORMACION:

l)' FECHA DE LA RECLAMACIÓN:

M NÚMERO DE PÓLIZA DE FIANZA RELACIONADO CON LA
RECLAMACIÓN RECIBIDA;

ill) FECHA DE EXPEDICIÓN DE LA FIANZA;

iv) MONTO DE LA FIANZA;

v) NOMBRE O DENOMINACIÓN DEL FIADO:

vi) NOMBRE (0 DENOMINACIÓN DEL BENEFICIARIO Y DE SU
REPRESENTANTE LEGAL DEBIDAMENTE ACREDITADO,

viN DOMICILIO DEL — BENEFICIARIO PARA OÍR Y RECIBIR
NOTIFICACIONES:

viii) CUENTA BANCARIA EN EL FONDO QUE EL BENEFICIARIO
INDIQUE PARA EFECTUAR EL PAGO,

B) DICHA RECLAMACIÓN DEBERÁ ESTAR ACOMPAÑADA DE LA
SIGUIENTE DOCUMENTACIÓN:

1) COPIA DE LA PÓLIZA DE FIANZA Y EN SU CASO LOS DOCUMENTOS
MODIFICA TORIOS.

li) ACTA DE NOTIFICACIÓN AL FIADO DEL REQUERIMIENTO DEL
PAGO DE LA PENA CONVENCIONAL POR INCUMPLIMIENTO. DICHA
NOTIFICACIÓN DEBERÁ REALIZARSE DE CONFORMIDAD CON LOS
TERMINOS ESTABLECIDOS EN EL CONTRATO RESPECTIVO, E
INCLUIRÁ LA DOCUMENTACIÓN ESTABLECIDA EN LA CLAUSULA
4,6 DEL CONTRATO.

111) DOCUMENTO QUE HAGA CONSTAR EL INCUMPLIMIENTO DEL
PAGO DE LAS PENAS CONVENCIONALES RESPECTIVA. DE

ds

4 ÁREA CONTRACTUAL 7 A MI
mL

Mi

Linn No. ONHEROZA IIA TDI

CONFORMIDAD CON LO ESTABLECIDO EN LA CLÁUSULA 46 DEL
CONTRATO.

ESTA FIANZA SE PAGARÁ CONTRA LA PRESENTACIÓN DE LA
DOCUMENTACIÓN INDICADA, SIN EXIGIR MÁS REQUISITOS O PRUEBAS A
LA CNH.

AL RECIBIR LA RECLAMACIÓN DE PARTE DEL RENEFICIARIO, LA
INSTITUCIÓN AFIANZADORA DEBERÁ NOTIFICAR, DENTRO DE LOS DOS
(2) DÍAS HABILES SIGUIENTES SI SE ENCUENTRA INTEGRADA LA
RECLAMACIÓN, DE ACUERDO A LAS CONDICIONES DE ESTA PÓLIZA, O SI
LA RECHAZA POR NO CUMPLIR CON LA DOCUMENTACIÓN E
INFORMACIÓN SEÑALADA EN ESTA FIANZA. INFORMANDO AL
BENEFICIARIO POR ESCRITO LAS CAUSAS DE RECHAZO. EN CASO DE QUE
LA AFIANZADORA NO EFECTÚE LA NOTIFICACIÓN DESCRITA, SE
ENTENDERÁ QUE LA RECLAMACIÓN SE ENCUENTRA DEBIDAMENTE
INTEGRADA Y ES PROCEDENTE. El BENEFICIARIO PODRÁ VOLVER A
PRESENTAR LA RECLAMACIÓN QUE CUMPLA CON LOS TÉRMINOS Y
CONDICIONES DE ESTA FIANZA. PARA EFECTOS DE SU DEBIDA
INTEGRACIÓN DURANTE EL PERIODO DE TRES (3) AÑOS CONTADOS A
PARTIR DE QUE SEA EXIGIBLE EL PAGO DE LAS PENAS CONVENCIONALES:

DE PROCEDER LA RECLAMACIÓN, LA AFIANZADORA PAGARÁ AL
BENEFICIARIO DENTRO DE LOS DIEZ (10) DÍAS HÁBILES POSTERIORES A
LA FECHA DE QUÉ HAYA SIDO PRESENTADA LA RECLAMACIÓN,
EXHIBIENDO EL COMPROBANTE DE PAGO RESPECTIVO A LA CNH.

LA INSTITUCIÓN DE FIANZAS ACEPTA EXPRESAMENTE QUE EN CASO DE
RECLAMACIÓN PAGARÁ A LA CUENTA INDICADA POR EL BENEFICIARIO:
EL IMPORTE RECLAMADO, LA CNH PODRA PRESENTAR RECLAMACIONES
POR EL MONTO TOTAL.O PARCIALES, HASTA POR EL MONTO AFIANZADO
TODOS LOS PAGOS QUE LA INSTITUCIÓN DE FIANZAS MAGA AL
BENEFICIARIO, INCLUYENDO LA INDEMNIZACIÓN POR MORA CON
MOTIVO DEL PAGO EXTEMPORÁNEO POR PARTE DE LA INSTITUCIÓN DE
FIANZAS DEL IMPORTE DE LA PÓLIZA DE FIANZA REQUERIDA BAJO ESTA
PÓLIZA, SE MARÁN MEDIANTE TRANSFERENCIA ELECTRÓNICA DE
FONDOS A LA CUENTA DEL FONDO QUE EL BENEFICIARIO ESPECIFIQUE
EN EL REQUERIMIENTO DE PAGO.

CONFORME AL ARTICULO 289 PÁRRAFO CUARTO DE LA LEY DE
INSTITUCIONES DE SEGUROS Y DE FIANZAS, LA INSTITUCIÓN DE FIANZAS
REALIZARÁ EL PAGO DE LAS CANTIDADES QUE LE SEAN RECLAMADAS,
HASTA POR EL MONTO AFIANZADO, SIN NECESIDAD DE NOTIFICACIÓN
PREVIA AL FIADO, AL SOLICITANTE, A SUS OBLIGADOS SOLIDARIOS O A SUS
CONTRAFIADORES, NI DE QUE ESTOS MUESTREN O NO PREVIAMENTE SU
CONFORMIDAD, QUEDANDO LA AFIANZADORA EXENTA DE LA OBLIGACIÓN
DE TENER QUE IMPUGNAR U OPONERSE A LA EJECUCIÓN DE LA FIANZA. LA

un

ÁREA CONTRACTUAL 7

W 3
Coria Nu. ONH-RIO-L 00.47 801/2017

INSTITUCION DE FIANZAS ESTARÁ OBLIGADA A EFECTUAR EL PAGO DE LAS
CANTIDADES QUE LE SEAN RECLAMADAS DE MANERA INMEDIATA AL
BENEFICIARIO, SIN NECESIDAD DE QUÉ DICHA OBLIGACIÓN QUEDE
SUPEDITADA A LA RECEPCIÓN POR PARTE DE LA INSTITUCIÓN, DE LAS
CANTIDADES NECESARIAS PARA HACER EL PAGO AL BENEFICIARIO.
INDEPENDIENTEMENTE DE LO ANTERIOR, EL FIADO, SOLICITANTE,
OBLIGADOS SOLIDARIOS O CONTRAFIADORES. ESTARÁN OBLIGADOS A
PROVEER A LA INSTITUCIÓN LAS CANTIDADES NECESARIAS QUE ESTA LE
SOLICITE PARA HACER EL PAGO DE LOQUE SE RECONOZCA Al. BENEFICIARIO.
O, EN SU CASO, A REEMBOLSAR A LA INSTITUCIÓN LO QUE A ÉSTA LE
CORRESPONDA EN LOS TÉRMINOS DEL CONTRATO RESPECTIVO. O DE LA LEY
DE INSTITUCIONES DE SEGUROS Y DE FIANZAS, SIN QUE PUEDAN OPONERLE
LAS EXCEPCIONES QUE EL FIADO TUVIERA FRENTE A SU ACREEDOR,
INCLUYENDO LA DEL PAGO DE LO INDEBIDO, POR LO QUE NO SERÁN
APLICABLES EN NINGÚN CASO, LOS ARTÍCULOS 2832 Y 2833 DEL CÓDIGO
CIVIL FEDERAL, Y LOS CORRELATIVOS DEL DISTRITO FEDERAL Y DE LOS
ESTADOS DE LA REPÚBLICA.

LA INSTITUCIÓN DE FIANZAS SE COMPROMETE A PAGAR AL BENEFICIARIO,
CONFORME A LOS PARRAFOS PRECEDENTES, HASTA EL. 100% DEL IMPORTE
GARANTIZADO MÁS, EN SU CASO, LA INDEMNIZACIÓN POR MORA QUE
DERIVE DEL ARTÍCULO 283 DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE
FIANZAS. EL ALCANCE TOTAL DE LA GARANTÍA SE PODRÁ REDUCIR
PROPORCIONALMENTE CON BASE EN LA INFORMACIÓN DE AVANCE EN EL
CUMPLIMPLIMIENTO DEL PROGRAMA MÍNIMO DE TRABAJO Y DEL
INCREMENTO AL PROGRAMA MÍNIMO DE TRABAJO, EN TÉRMINOS DEL
ANEXO 3 DEL CONTRATO. Y DÉ LAS OBLIGACIÓNES A QUE SE REFIERE LA
CLAUSULA 4,6 DEL MISMO,

LA INSTITUCIÓN DE FIANZAS ENTERARÁ AL BENEFICIARIO EL PAGO DE LA
CANTIDAD RECLAMADA BAJO LOS TÉRMINOS ESTIPULADOS EN ESTA
FIANZA, MÁS, EN SU CASO, LA INDEMNIZACIÓN POR MORA QUE DERIVE DEL
ARTÍCULO 283 DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE FIANZAS,
AÚN Y CUANDO LA OBLIGACIÓN SE ENCUENTRE SUBJÚDICE, EN VIRTUD DE
PROCEDIMIENTO ANTE AUTORIDAD JUDICIAL, NO JUDICIAL O TRIBUNAL
ARBITRAL, SALVO QUE EXISTA SUSPENSIÓN DECRETADA POR AUTORIDAD
COMPETENTE,

EN CASO DE QUE EL PROCEDIMIENTO ADMINISTRATIVO, O ANTE AUTORIDAD
JUDICIAL O TRIBUNAL ARBITRAL RESULTE FAVORABLE A LOS INTERESES
DEL FIADO, Y LA INSTITUCIÓN DE FIANZAS HAYA PAGADO LA CANTIDAD
RECLAMADA, LE SERÁ DEVUELTO DICHO MONTO A LA INSTITUCIÓN DE
FIANZAS, A TRAVÉS DEL MECANISMO QUE ESTABLEZCA EL BENEFICIARIO
PARA DICHO EFECTO, EN UN 'LAZO MÁXIMO DE SESENTA (60) DÍAS HÁBILES
CONTADOS A PARTIR DEL DÍA HÁBIL SIGUIENTE EN QUE SE ACREDITE QUE
LA RESOLUCIÓN FAVORABLE AL FIADO MAYA CAUSADO EJECUTORIA.

6 ÁREA CONTRACTUAL 7

eÑ
SS

Contra No. ONMAMOZ ZA TAMOA

ESTA FIANZA ESTARÁ VIGENTE HASTA CIENTO OCHENTA (180) DÍAS
NATURALES DESPUÉS DE LA FECHA DE TERMINACIÓN DEL PERIODO
INICIAL, PREVIA VERIFICACIÓN DE LA CNH DEL CUMPLIMIENTO TOTAL DE
LAS OBLIGACIONES DEL PERIODO CORRESPONDIENTE. SIN EMBARGO, DICHO:
PLAZO SE SUSPENDERÁ, EN CASO DE QUE SE  INTERPONGAN
PROCEDIMIENTOS JUDICIALES O ARBITRALES Y LOS RECURSOS LEGALES,
RELACIONADOS A LA OBLIGACIÓN GARANTIZADA HASTA QUE SE
PRONUNCIE RESOLUCIÓN DEFINITIVA QUE HAYA CAUSADO EJECUTORIA POR
AUTORIDAD O TRIBUNAL COMPETENTE.

LA INSTITUCIÓN DE FIANZAS SE OBLIGA A ABSTENERSE DE OPONER A LA
CNM_ PARA EFECTOS DE PAGO DE ÉSTA FIANZA: LAS EXCEPCIONES
INHERENTES A LA OBLIGACIÓN PRINCIPAL O RELACIONADAS CON ELLA A
QUE SE REFIEREN LOS ARTÍCULOS 280, FRACCIÓN VIII, Y 289, SEGUNDO
PÁRRAFO, DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE FIANZAS. Y 2812
DEL CÓDIGO CIVIL FEDERAL, LA EXCEPCIÓN DE COMPENSACIÓN DEL
CRÉDITO QUE TENGA SU FIADO CONTRA EL BENEFICIARIO, PARA LO CUAL
HACE EXPRESA RENUNCIA DE LA OPCIÓN QUE LE OTORGA EL ARTÍCULO 2813
DEL CÓDIGO CIVIL FEDERAL, EN LA INTELIGENCIA DE QUE SU FIADO HA
REALIZADO EN EL CONTRATO GARANTIZADO LA RENUNCIA EXPRESA AL
BENEFICIO DE COMPENSACIÓN EN TÉRMINOS DE LO QUE DISPONEN LOS
ARTÍCULOS 2197, EN RELACIÓN CON EL 2192 FRACCIÓN 1 DEL CITADO CÓDIGO
Y 289, ÚLTIMO PARRAFO, DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE
FIANZAS.

ESTA FIANZA NO ES EXCLUYENTE DE LA EXIGIBILIDAD QUE EL
BENEFICIARIO MAGA VALER EN CONTRA DE NUESTRO FIADO POR
CUALQUIER INCUMPLIMIENTO DERIVADO DEL CONTRATO QUE PUEDA
EXCEDER DEL VALOR CONSIGNADO EN ESTA PÓLIZA.

LAS OBLIGACIONES DERIVADAS DE ESTA FIANZA SE EXTINGUIRÁN
AUTOMATICAMENTE UNA VEZ TRANSCURRIDOS TRES (3) AÑOS CONTADOS A
PARTIR DE LA EXPIRACIÓN DE LA VIGENCIA DE LA FIANZA

ESTA INSTITUCIÓN DE FIANZAS QUEDARÁ LIBERADA DE SU OBLIGACIÓN
FIADORA SIEMPRE Y CUANDO EL BENEFICIARIO SOLICITE EXPRESAMENTE Y
POR ESCRITO LA CANCELACIÓN DE LA PRESENTE GARANTÍA,
ACOMPAÑANDO DICHA SOLICITUD CON El ACTA ADMINISTRATIVA DE
EXTINCIÓN DE DERECHOS Y OBLIGACIONES, O BIEN, CON El. FINIQUITO, Y EN
CASO DE EXISTIR SALDOS, LA CONSTANCIA DE LIQUIDACIÓN DE LOS
MISMOS, POR LO QUE SOLAMENTE PODRÁ SER CANCELADA PREVIO
CONSENTIMIENTO POR ESCRITO DEL BENEFICIARIO.

"Tin caón ide quee se ctimgue al Contratista el Perivdo Adicional de Hapinración el modelo de Pólca de Fimza se ndapara

1 Mir «Ubro do vor poriliente a diclus peru
7 AREA CONTRACTUAL

y a
Contrato No. CNH-R02-1.02-A7.8G42017

CUALQUIER CONTROVERSIA QUÉ SURJA DEBERÁ RESOLVERSE
EXCLUSIVAMENTE ANTE LOS TRIBUNALES FEDERALES DE MÉXICO, CON
SEDE EN LA CIUDAD DE MÉXICO, RENUNCIANDO A CUALQUIER OTRA
JURISDICCIÓN QUE PUDIERA TENER EL BENEFICIARIO O LA INSTITUCIÓN DE

FIANZAS.

(2

e 8 ÁREA CONTRACTUAL 7 N :
Contra No. ONH-R02-L02:A7.80/2017

ANEXO 7

PROCEDIMIENTOS DE PROCURA DE BIENES Y
SERVICIOS

ÁREA CONTRACTUAL 7
Contato Na ONM-KO2-L03-A?.IGADIT

PROCEDIMIENTOS DE PROCURA DE BIENES Y SERVICIOS
Sección L Principios Generales.

1,1. Para la procura de bienes y servicios, el Contratista deberá observar las reglas y bases
sobre la procura de bienes y servicios establecidos en este Anexo 7 para las
actividades llevadas a cubo al amparo de este Contrato, así como a los lineamientos
emitidos por la Secretaria de Hacienda vigentes a lu fecha de adjudicación del
Contrato, debiendo sujetarse a los principios de transparencia, economía y eficiencia.

Para efectos de este Anexo, en adición a las definiciones establecidas en el Contrato,
se considerarán las definiciones incluidas en las lneumientos aplicables que emita
la Secretaria de Hacienda vigentes a la fecha de adjudicación del Contrato.

12 El Contratista debera observar lo siguiente respecto u las adquisiciones y
contrataciones;

(a) Cumplir con lo señalado en el Acuerdo por el que se establece la Metodolopía
para la Medición del Contenido Nacional en Asignaciones y Contratos para lu
Explorución y Extrucción de Hidrocarburos, así como para los permisos en la
industria de Hidrocarburos, emitidos por la Secretaria de Economia vigentes:

(b) Contratar de preferencia a compañias locales, cuando éstas ofrezcan condiciones
equivalentes a las existentes en el mercado internacional, incluyendo calidad,
disponibilidad y precio, siempre que este último sea determinado con base en
Reglas de Mercado o, trutandose de transacciones con partes relacionadas, con
base en las Guías sobre Precios de Transferenció para Empresas Multinacionales
y las Administraciones Fiscales aprobadas porel Consejo de la Organización para
la Cooperación y el Desarrollo Económico, y

(e) Adquirir de manera preferente materiales, equipo, maquinaria y demás bienes de
consumo de producción nacional, cuando éstos se ofrezcan en condiciones
equivalentes a aquellos materiales, equipo, maquinaria y demás bienes de
consumo disponibles en el mercado internacional, incluyendo cantidad, calidad,
fechas de entrega y precio, siempre que este último ses determinado con base en
Reglas de Mercado o, tratándose de transacciones con partes relacionadas, con
base en las Guías sobre Precios de Transferencia para Empresas Multinacionales
y las Administraciones Fiscales aprobadas por el Consejo de la Organización para
la Cooperación y el Desarrollo Económico

Sección 1, Del procedimiento para la contratación de proveedores de bienes y servicios,
1,3. Para la contratación de proveedores se deberá considerar a la empresa que ofrezca lu

mejor calidad, precio, logística, garantías pura los volúmenes de los bienes
servicios que se requierao a lo largo del proyecto, Para tal efecto, el Contratista

hu

AREA CONTRACTUAL 7

(E
LS

L6.

Comrao No. ONIROZ-102:47,11012017

deberá apegarse a lo señalado en el preseme Anexo. En operaciones mayores 4
$5,000,000 USD (cinco millones de Dólares) el Contratista deberá presentar la
documenución necesaria para demostrar que la contratación de dichos bienes y/o
servicios fuo pactada con base en Reglas de Mercado o, tratándose de transacciones
on partes relacionadas, con base en las Guías sobre Precios de Transferencia para
Empresas Multinacionales y las Administraciones Fiscales aprobadas por el Consejo
de la Organización pura la Cooperación y el Desarrollo Económico.

¿Las bienes y servicios que se encuentren vinculados 4 procesos conjuntos, deberán

ser convenidos de forma integrada, siempre y cuando represente una mayor garantía
de suministro y un mayor beneficio económico asocindo,

En su caso, las buses 0 pliego de requisitos de Jos términos de referencia aplicables
a la contratación mediante concursos y licitaciones, deberán establecer las
condiciones de naturaleza juridica, de capacidad económica, financiera, técnica, de
experiencia u otros que deban de cumplir los concursantes o licitantes para participar
en los mismos. El Contratista no deberá establecer requisitos que impidan y
dificulten la participación de empresas o que atenten contra la igualdad de los
postulantes.

En cualquier caso Jos procesos de concurso o licitación que lleve a cabo el
Contratista, se deberán realizar lujo los principios de transparencia, máxima
publicidad. igualdad, competitividad y sencillez. Asimismo. el Contratista podrá
prever distintos mecanismos de adjudicación. En Jos procesos de enneurso O
licitación se deberán considerar criterios de desempate, mismos que se incluirán en
las hases del concurso o licitación correspondientes de conformidad con la
Normatividad Aplicable y las Mejores Prácticas de la Industria.

El Contratista podrá asignar directamente el contrato o adquisición, siempre y
cuando, en operaciones mayores 1 $5,000,000 USD (cinco millones de Dólares), el
Contratista remita al sistema del Fondo la documentación respecto de los Costos que
deriven de dicho contrato o adquisición donde se demuestre que dichos Costos se
determinaron con bese en Reglus de Mercado o, tratándose de tminsucciones con
partes relacionadas, con base un lus Guías sobre Precios de Transferencia pure
Empresas Multinacionales y las Administraciones Fiscales aprobadas por el Consejo
de la Organización pura la Cooperación y el Desarrollo Económico y, en su cuso,
que las montos de contraprestaciones o margen de utilidad de mercado son
razonables, Para lo anterior, se deberá considerar lo establecido en los numerales
1.15 y LI6 del Anexo 4 y en los lineamientos umitidos por la Secretaria de Hacienda
vigentes a la fecha de adjudicación del Contrato.

En el caso de contratar bienes y/0 servicios cuyos precios estén regulados por el

Estado y no exista otra opción de compra, el Contratista podrá realizar dichos
contritaciones sin necesidad de concursar o licitar y sin realizar estudios previos.

3 AÁRLACONTRACTUAL 7
Contrato No. CNH-R02-1.02-A7.8G/2017

ANEXO 8

PROCEDIMIENTOS DE ENTREGA DE
INFORMACIÓN Y PAGO DE
CONTRAPRESTACIONES AL FONDO MEXICANO
DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL
DESARROLLO

AREA CONTRACTUAL Ño

a 7
Comento No ONHROZLA2-A TBC

PROCEDIMIENTOS DE ENTREGA DE INFORMACIÓN Y PAGO DE

CONTRAPRESTACIONES AL FONDO MEXICANO DEL FETRÓLEO PARA LA

L
11

12

16

ESTABILIZACIÓN Y EL. DESARROLLO
Procedimientos.

El Fondo constituirá y administrará un reuistro en el que todo Contrato debe quedar
inserito. El Fondo dará a conocer los requisitos que deberá cumplir el Contratista para
levar a cabo dicho registro, Dichos requisitos serán, al menos:

(m) Solicitud de inscripción respectiva;

(h) Copia certificada del Contrato correspondiente, asi como cualquier modificación al
nismo, e

1) Instrumento público que acredite lu personalidad del representante legal,

El Contratista deberá entregar la documentación necesaría a la CNH para que ésta
pueda inscribir el Contrato en el registro que el Fondo ponga au su disposición de
acuerdo a los lineamientos emitidos por el mismo.

A más tardar res (3) Dias Habiles después de haber cumplido todos los requisitos para
la inseripción del Contrato en el registro, el Fondo entregará una constancia de
inscripción al Contratista.

El Fondo podrá realizar la ¡mscripción del Contrato y. por ende, el pago de lus
Contraprestaciones en favor del Contratista a las que tenga derecho en virtud del
presente Contrato, sólo si se cumplen los requisitos de inscripción y se emite la
constancia respectiva. El Fondo y sus representantes no incurrirán en responsabilidad
alguna en caso de que un Contrato no pueda ser inscrito en el registro como
consecuencia de algún incumplimiento con los requisitos de inscripción.

El Fondo administrará el sistema informático que le permita recopilar y resguardar la
información proporcionada por el Contratista conforme a lo establecido en los Anexos
3 y 4, El Fondo dará a conocer a través de su página de inmerner los medios, protocolos,
catálogos, formatos y demús especificaciones para poder cargar electrónicamente esta
información en dicho sistema informático, incluyendo la suscripción por medio de la
firma electrónica avanzado (FIEL).

A través del sistema informático desarrollado para tal fin, el Fondo llevará un registro
de la producción, Precios Contractuales y Valor Contractual de los Hidrocarburos, los
Costos y demás elementos necesarios para la determinación de las Contraprestaciones.

Con base en la información proporcionada por el Contratista y la CNH, el Fondo
realizara el cálculo de las Contraprestaciones que correspondan al Estado. Lo anterior
será sin perjuicio de: (1) las facultades de verificación por parte de la Secretaria de
Hacienda, y (11) las facultades para la administración y supervisión técnica de los
Contratos de la CNH.

ha

ÁREA CONTRACTUAL 7

sk
17

Contrato Nu. CNH-RQ-142.47,8G/2017

Previo al cálculo, el Fondo podrá realizar las consultas que considere pertinentes ante
la CNH o la Secretaría de Hacienda, a efecto de verificar el efectivo cumplimiento de
las obligaciones contraídas por purtes del Contratista.

El Fondo pondrá a disposición del Contratista un portal de acceso exclusivo al sister
informático antes mencionado y otorgará unn clave de acceso al mismo a cada Persona
designada por el Contratista para ello, mediante los sistemas de seguridad que el propio
Fondo determine, En dicho portal podrá consultar la información relativa al Contrato,
así como información sobre producción, — precios, Costos registrados,
Contraprestaciones, entro otros,

La información que el Contratista haya registrado y que, en su caso, previa validación
de la CNH, la Secretaría de Hacienda, el Servicio de Administración Tributaria o el
Fondo, en el ámbito de sus respectivas competencias, contenga el sistema informático,
se considerará como definitiva, Cualquier información que el Contmntista no haya
ingresado al sistema en los plazos establecidos en el Contrato y sus Anexos se tendrá
por no presentada.

El Fondo emitirá el certificado de pago de las Contnprestaciónes a las que el
Contratista tenga derecho en términos del presente Contrato de conformidad con el
procedimiento establecido en el Anexo 3.

1,10 El Fondo establecerá las fechas de expedición de certificados de acuerdo con lo

establecido en el numeral 6 del Anexo 3, así como los horarios de recepción de
notificaciones y avisos previos. La entrega de los recursos y el pago de
Contraprestaciones en favor del Estado sólo podrán realizurw por medios electrónicos
y utilizando sistemas de pagos relevantes, en las cuentas y a través de los mecanismos
que para tal efecto publique el Fondo,

LIL En los Casos Fortuitos o Fuerza Mayor que determine la CNEL, los plazos se

suspenderán hasta que cese el Caso Fortuito o Fuerza Mayor,

1.12 El Contratista deberá entregar al Fondo los reportes contables de beneficios

económicos elnborados de conformidad con lu Normatividad Aplicable, considerando
para tal efecto los lineamientos que emita la Comisión Nacional Bancaria y de Valores
para que empresas emisoras reporten, paru efectos contables y financieros, los
Contratos y los beneficios esperados de los mismos.

7

J AREA CONTRACT/ALT A AS
Comrio No. ENHRROZDA IZ ATIMOUIT

2. Formato de solicitud de inscripción al Fondo Mexicano del Petróleo para la
Estabilización y el Desarrollo.

BANCO DE MÉXICO EN SU CARÁCTER DE FIDUCIARIO
AVENIDA 5 DE MAYO, COLONIA CENTRO, DELEGACIÓN CUAUMTEMOC
MÉXICO, DISTRITO FEDERAL

Hacemos referencia al Contrato de Fideicomiso Público del Estado, denominado FONDO
MEXICANO DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL DESARROLLO
(indistimiamente, el “Fondo” o el “Fideicamiso”), celebrado el 30 de septiembre del 2014 por
la Secretaría de Hacienda y Crédito Público, como Fideicomitente y Bunco de México, como
fiduciario.

Los términos con mayúscula inicial que sean milizados en la presente y no se encuentren
aquí definidos, tendrán el significado que se atribuye a los mismos en el Fideicomiso.

Al respecto, en los terminos de lo previxto en la Cláusula Séptima del Fideicomiso, por este
medio solicitunos la inscripción del (Contrato/ Asignación) que se describe en esta Solicitud
de Inscripción en el Registro del Fiduciario, por lo que se acompañan a la presente Solicitud
de Inscripción los siguiemes documentos e información:

(1) Copia Certificada del (Contrato! Tímlo de Asignación), como Anexo A;

(El suscrito, |Vombre Completo del Representante Legal], [Cargo], en relación
con el Fideicomiso, certifico que: (1) las Personas cuyos nombres se enlistan a
continuación (las “Personas Autorizadas”) se encuentran debidamente facultadas
para suscribir en representación del [Contratista” Asignatario| cualesquiera
documentos y notificaciones de conformidad en los términos y condiciones del
Fideicomiso; (15) la Firma uutóurafa que apurece en esta certificación al lado del
nombre de las Personas Autorizadas, es le firma con la que se ostentan; y (ji) el
Fiduciario imicamente deberá reconocer como válida la documentación firmada
por las Personas Autorizadas, y

NOMBRE FIRMA TELÉFONO CORREO
ELECTRÓNICO
A AA O
A A

(111) Pura efectos de las Contraprestaciones a Favor del Contratista que. en su cuso, el
Fiduciario deba pagar al Contratista en términos de lo establecido en el Fideicomiso,
por este medio se informa que dichas cantidades deberán ser depositadas en la
cuenta []

EA A ÁREA CONTRACTUAL 7

Contrato No. CNH-R02-.02-A7.BG/2017

[Contratista]

Por: []
Cargo: []
"Esta fracción únicamente deberá incluirse en las solicitudes de inscripción presentadas por
los Contratistas cuyos contratos contemplen el pago en efectivo de las Contraprestaciones
que en su caso les correspondan.

»S
EA 5 ÁREA CONTRACTUAL 7 SS
Contrato No. CNH-R02-L02-A7.8G/2017

ANEXO 9

INVENTARIO DE ACTIVOS

AREA CONTRACTUAL 7
Uoniralo No. UNH-RO2-1.000-A7 J4G/2017

INVENTARIO DE ACTIVOS

El presente inventario de Pozos y líneas de descarga podrá ser actualizado por la CNH
conforme u lo documentado por el Contratista durante la Etupa de Transición de Arranque

Al concluir dicha etapa, este inventario enlistará únicamente los Pozos y lineas de descarga
determinados útiles para las Actividades Petroleras.

Descripción General del Inventario de Activos al 6 de diciembre de 2017

(a)

Lovaliraeión

1

COBRES-

CORZOS-1
CORZOS-2

JOCHO DE
MARZO-
DIECIOOHO DIE
MARZO-10
DIECIOCHO DE

MARZO-1001
DIECIOCHO DÉ
MARZO-11

CHO De
MARZO-12

DIECIOCHO DE
MARZO-13
DIECIOCHO DE
MARZO-16
DIECIOCHO DE
MARZO-17
DIECIOCHO DF
MARZO-2
DIECIOCHO DI
MARZ0-20
DIECIOCHO DE
MARZ021
DIECIOCHO DÉ
MAR210-27

E
E

Pozos

Vihieneión de
progra
Lonaitud

OS

ANUROMEDA+1 330
CONRES-1
COMZOS-l

DIECIOCHO DF
ARZO ORIENT AY GRINGA
1
DIECIOCHO DE 4
MARZO.
DIECIOCHO DE
97
RD
DIECIOCHO DF [oro |
MARZ20-1001
DIECIOCHO DE
MARZO-11 :

DIECH
MAR

M
MARZL-13
DIECIOCHO DE
MARZO-16
DIPCIÓCHO DE
MAHZO-17
DIECIOCHO DE
MARZO-3
DIECIOCHO DE
MARZO
DIECIOCHO DI
MARZO21
DIECIOCHO DF
MARZO-22

mermado

51. 1M
Clasica del

TEMPORALMENTE SIN
EXPLORATOR POSIBILIDAD DE EXPLOTACIÓN
MAJA RENTABILIDAD
" CERRADO CON POSIBILIDAD DE
EXPLORATORIO | Ex p1 OTACIÓN
29585800 | EXPLORATORIO | PAPONADO POR AGOTARSE

41
Lali
HERE UR

x
EXPLORA TORIO [TAPONADO VOR AGOTARSI

TAPONADO
EXPLORATORIO

pesarrono. | PAPONADO POR AGOTARSI
pusarroLLo | TAPONADO POR AGOTARSE
EXPLORA TORIO TAPONADO POR AGUTARSE

CERRADO C/POS, DE EXP
EXPLORATORIO | PROBLEMAS EN INST. SUP. INST
DE RECOLECCIÓN 1/0 PROCUSO

exeLorarorjo | VAPONADO NO COMERCIAL

Po a [A |

SEC í 7
DESARROLLO TAPONADO SECO IMPRODUCTIVO

DESARROLLO VAPONADI POR AGOTARSE

6t

ARPA CONTRACTUAL]

DIECIOCHO DÉ
MARZO-23 MARZO-23
DIECIOCHO DF DIECIOCHO 1
MARZO-4 MARZ-34

DIECIOCHO DE
MAHZO-25 MARZO-25
DIECIOCHO DE
MAKZO-26 MARZO-26
DIECIOCHO DE
MARZO-37 MARZ0-27
DIECIOCHO DE
MARZU-39 MARZO-29
MARZO-3 MARZO-1
DIECIOCHO DE
MARZO-30 MARZO-
DILCIOCHO 14 DIECIOCHO Dr
MANZD-31 MARZU-31

DIECIOCHO DE DIECIOCHO 14
MARZO MARZDA

DIECIOCHO pE DIECIOCHO DE
MARZO-53 MARZO-S

Lsirtiadl
LCRE UA

Lati
DAS

Cuntrato o. ONM-RO02-.02-47.1M42017

DESARRÓLLO VAPONADO SECO IMPRODUCTIVO:

pesarioLo | PAPONADI SECO IMPRODUCTIVO

M4 TTY

e
e

DIECIOCHO DI DIECIOCHO E .
AAN MARZ04

DIECIOCHO Df IECIOCHO DIE
MARZO+7 MARZO-7

EMPALME) EMPALME

rxemorarorIo | VAPONADO SECO IMPRODUETIVO
DESARROLLO TAPONADO SECO IMPRODUCTVO
UXPLORATORI TAPONADO POR AGOUTAUSE
DESARROLLO PAPONADO SECO IMPRODUCTIVO:
CERRADO CIPOS. DIE EXP.
DESARROLL PROBLEMAS EN INST_SUP. INST
DE RECOLECCIÓN 10 PROCESO
PROGRAMADO PARA
DESARROLLO [1 APONAMIENTO
DESARROLLO TAPONADO SECO IMPRODUCTIVO
CERRADO C/POS DE EXP.
DESARROLLO | PROBLEMAS EN INST. SUP. INST
DI RECOLECCIÓN 140 PROCESO

VROGRAMADO PARA
DESARROLLO | APONAMIENTO

DESARROLLO TAPOXNADO POR AGOTARSE

CERRADO C/POS DE EXP
19155 Di PROBLEMAS EN INST. SUP. INST
DE RECOLECCIÓN Y/O PROCESO

ELIZONDO: ELIZONDO: 97.682878 EXPLORATORIO | TAPONADO NO COMERCIAL

7 INSOT

EXPLORATORIO | TAPONADO NO COMURCIAL

7700884

EXPLORATORIO | TAPONADO NO COMERCIAL

PROGRAMADO PARA
EXPLORATORIO TAPONAMIENTO

AC A 97. 798041 EXPLORA TORIO | TAPONADO POR AGOTARSE

ECIICHO DL DIECIOCHO DE
MARZO MARZO

PRIETO+1 PRIETO 1
PRIETO 2 PRIETO
MULTA PRIETO-3

1
ENRIQUE-1 ENRIQUE-1 ITMSIA EXPLORATORIO | TAPONADO NO COMERCIAL
1
1]

to

A )
RROLLO
TAYDNADO POR AGOTARSI

: PROGRAMADO PARA
EXPLORATORIO | A PONAMIENTO

A VROGRAMADO PARA
ao >
DESARROLLO TAPONADO SECO IMPRODUCTIVO /

NS
AREACUNTRACTUALT
ron,
Gl ly
LEN

GUILLERMO
PRIETO 4

INALERMO
PRIETO.S

GUILLERMO
PRIETO

TLLERMO
PRIETO

GUILLERMO
PRIETO

17. TOKTOR

MARATUN-1 MARATÓN 477167
MILLONARIO | MILLONARIO-1
ormncos — | oriunosa [ro]

APIRA. LIM N RATIO

LLERMO
PRIETO

smoma3s1 | 2929981 | vesarroLio | APUNADO SE

Contrata No. UNH-R02-102:A 7020017

U ARROLÍ
)

2
Luttnd
ir
CERRADO COPOS. DE EXP
PROBLEMAS EX INST. SUP. INST
DE RECOLECCIÓN Y/O PROCESO
CERRADO CPOS. DE EXP.
ILONLEMAS EN INST SUN. INSI
DIE RECOLECCIÓN Y 40 PROCUSO
JAMPRODUCTIVO

25, 829940 MATOR

TAPONADO POR ACCIDENTE
MECANICO DUKANTE La
TERMINACIÓN

E RATORIO
PROGRAMADO PARA

libido TAPONAMIEN PU
Gone [eramos [ArOnDo 7]
as | esos rono [Yoo]

25.90098

AMHIT ARKITAS- 1001

peso
VILLA

VILLA
A?
CARDENAS
2
VILLA CARDENAS.2 CÁARDENAS-2
VILLA y.
94 CARMENAS3

1001 77300900

VILLA CARDENAS

CERRADO C/POS, DE EXP. POR

15 782830 IRATORIO | INSTALACIONES NUEVAS UN

TAM INADO SECO IMPRODUCTIVO
EE
[esmas Jrsrorarono [IWONADO NICE |
[mi moco [RR]
TAPONADO SECO IMPRODUOTIVO

AREA CONTRACTI e y
(bj) Lineas de Descarga

POZO MARA

POZO GUILLERMO
PRIETO $

POZO EURO 1

POZO GUILLERMO
PRIETO A

POZO VILLA

CAMDUNAS 1

Destino

EGUILLERMO
PRIETO 4

E GUILLERMO
PRIFTO £

E GUILLERMO
PRIETO 1

E GQUILLERMO
PRIETO 1

Contrato No. ONH-RO2-1.02A7.140/2017

LINEA DE
DESCARGA

»
LINEA DE
DESCARGA

LINEA DF
DESCANGA
LINEA DE
DESCARGA
LINEA DE
DESCARGA

LINEA DF
DESCAMGA

A
LINEA UE
DESCARGA DEPINITIVA
DESCARGA
LINEA DE
DESCARGA DEFINITIVA
DESCARGA DEFINITIVA

LINEA DE F

LINEA DE )
DESCARGA

AREA CONTRACTIAL 140 le

Ly
Contrato No. CNH-R02-1.02-A7.802017

ANEXO 10

USO COMPARTIDO DE INFRAESTRUCTURA

ÁREA CONTRACTUAL 7 AN AS

4/
2.1

17
..

Contrato No ONHROZ107:A7.B03017

USO COMPARTIDO DE INFRAESTRUCTURA
Disposiciones Generales.
Para electos de este Anexo 10 se considerará que:

ta) — El Contratista actúa como prestador de servicio cundo utilice: (1)
infraestructura desarrollada con anterioridad a la Fecha Efectiva y que le haya
sido transferida junto con el Área Contractual o (11) infraestructura que haya
desarrollado al amparo del Contrato para asistir a un tercero usuario —
contratista o asignatarió —, a cambio de un pago conforme lo establecido en
este Anexo 10.

(bj) — Tendrá el carácter de “Usuario” el tercero imeresado que suscriba con el
Contratista un contralo pura el uso computido de (1) infrmestructura
desarrollada con anterioridad a lo Fecha Efectiva y que haya sido transferida
al prestador de servicio junto con ul Área Contractual o (11) infraestructura que
haya desarrollado al amparo del Contrato.

Evaluación de Capecidad Disnonibl

Como purte de la presemación del Plan de Desarrollo, en caso que en éste se prevea
la construcción de nueva infraestructura de Recolección, desplazamiento y logistica
de Hidrocarburos sin procesar. fuera del Área Contractual, ol Contratista tendrá la
obligación de flevar a cabo un análisis de mercado a fin de detectar las posibles
necesidades de capacidad adicional de la infrmestructura proyectada. Como parte de
este análisis se deberá llevar a cabo wna temporada abierta de conformidad con las
reglas aplicables y la regulación de la Comisión Reguladora de Energía.

En caso que el análisis mencionado en el párrafo anterior determine el interés de
terceros en el uso compurtido de la infraestructura, ésta será catalogada como
infraesiructura de transporte o Almacenamiento. según corresponda y estará sujeta y
la regulación de la Comisión Reguladora de Energía, en particular respecto del acceso
abierto. De conformidad con la regulación aplicable al transporte y al
Almacenamiento, el Contratista no podrá realizar dichas actividades de manera
directa conforme a su objeto social.

En caso que el análisis de mercado determine que no existe interés, o en caso que se
catalogos como infraestructura regulada y la construcción de la misma 5 retrasar
por no contar con las garantías de compra, conforme al plazo máximo que se señale
en el Plan de Desarrollo aprobado por la CNH, el Contratista podrá proceder a la
vanstrucción de la infruestructura planteuda originalmente en el Plan de Desarrollo
por su cuenta y al amparo del Contrato, Sin menosesbo de lo anterior, el Contratista
debera poner a disposición dicha infraestructura cuando ses tecnicamente posible,
conforme a lo establecido en los numerales 3 y d de este Anexo 10,

2 AREA CONTRACTLAS. 7
3,1

Conirato Nu, ONH-R02-1.02:47,90190/7

Uso Compartido de Instalaciones.

Las instalaciones que: (1) hayan sido desarrolladas con unterioridad 4 ln Fecha
Efectiva y que hayan sido transferidas al Contratista junto con el Area Contractual o
(11) hayan sido desarrolladas al amparo del Contrato con el objetivo de recolectar,
acondicionar y desplazar Hidrocarburos podrán ser sujetas al uso compartido, por lo
cual el Contratista debera facilitar y compartir dicha infrueswructura, conforme a lo
siguiente:

ta) El Contratista podrá pactar con algún tercero interesado el acceso a las
instalaciones desarrolladas al amparo del Contrato para su uso compartido, en
cuyo caso tendrá el carácter de prestador de servicio, a cambio de un pago que
no podrá ser mayor al determinado conforme a ta metodología para el cáleulo
de inrifas máximas establecida en el numeral 4 del presente Anexo.

1b) — En caso que algun tercero interesado no pueda alcanzar un acuerdo con el
Contratista, la CNM emitirá opinión respecto de sí existen las condiciones para
In celebración de un contro de servicio para proporcionar acceso al tercero
imeresado para su uso compartido de acuerdo con los principios establecidos
en el inciso siguiente. La decisión de la CNH será vinculame pura ambas

partes

fer El uso compartido de infruestructura deberá ser no indebidamente

dineriminatorio y estará sujeto a:

i. La disponibilidad de capacidad volumétrica de los sistemas y la
factibilidad técnica.

fi. Los requisitos minimos de calidad de los Hidrocarburos de conformidad
con la Normatividad Aplicable.

iii. Los estándares minimos de seguridad a observar durante la realización de
las operaciones.

iv, La entrega de reportes de producción en los términos que se acuerden
entre el prestador de servicio y el Usunrio

El Contratista y los terceros interesados deberán establecer las torminos y condiciones
para su acceso, sujeto a los principios establecidos en el inciso (c) del numeral anterior
y la Normatividad Aplicable.

Dichos términos y condiciones deberán determinar las responsabilidades de cada una
de los partes respecto de la infraestructura y el servicio prestado, usí como uaramtizar,
entre otros aspectos, que tanto el Contratista como el Usuario, cuenten con las
cantidades y calidades de Hidrocarburos equivalentes a los entregados en el punto de
interconexión, sin menoscabo de los ajustes volumétricos en el punto de salida, para
compensar perdidas o wanancias en calidad,

Los términos y condiciones deberán ser aprobados por la CNI, previo a su
suscripción

El AREA CONTRACTUAL

Ye
33

3A

33

36

37

41

Copardro No. ONH-ROZ4 024 PMI 17

Los terceros interesados en el uso compartido de lo intruestruciura a que se refiere
este numeral (3) deberán presentar la solicitud correspondiente, Estas solicitudes
estarán sujetas a las ruglas de utilización de la capacidad, según se establezca en la
Normatividad Aplicable.

El Comiratista permitirá ul uso compartido de la infraestructura con base en los
1érminos y condiciones pactadas con el Usuario, las cuales se incluirán en el contrato
que firmen las partes.

En caso que existan impedimentos de carácter técnico, de manera conjunta el
Contratista y el Usuario deberán llegar a un acuerdo de buena fe para solucionar
dichos impedimentos. Si el Contratista y el Usuario no lograran legur a un ucuerdo
para solucionar los impedimentos de carácter técnico, cualquiera de ellos podrá
solicitar lu opinión de la CNH, la cual fijará su posicionamiento dentro de los treinta
(30) Dias posterivres contados a partir de ln recepción de la solicitud referida. La
decisión de la CNH será vinculante para ambas partes.

En caso que el Contratista niegue el acceso a sus Instaluciones a un Usuario y se
compruebe que cuenta con capacidad disponible, u ofrezca dicho servicio en
condiciones indebidamente discriminatorias, el Usuario podrá solicitas la opinión de
la CNA, la cul fijará sw posicionamiento dentro de los treínta (30) Dias posteriores
contados a partir de la recepción de la solicitud referida. La decisión de la CNH será
vinculante para ambas partes. En el primer supuesio, el Contratista deberá acreditar
ame la CNH lo falta de capacidad disponible o cualquier otra limitación técnica 41
momento de negar el seceso.

En el supuesto que el Contratista atribuya: Ja restricción al uso compartido de la
infraestructura a causas de Caso Forwito a Fuerza Mayor ésta deberá ser notificada a
la CNH al Dia siguiente a que ésta us actualice por Jos medios que la CNH determine,
El Contratista deberá presentar un plan de continuidad de la operación en un plazo
determinado por la CNH en función de las condiciones particulares del vaso

En caso que el contrato del contratista que esté prestando el servicio termine por
cualquier causa, la CN determinará al tercero que opere, en nombre del Estado, la
infraestructura compartida. El Lisuario seguirá obligado a renlizar el pago conforme
la tarifa unitaria acordada por el uso de la infraestructura respectiva en fuvor del
tercero operador que determine la ONH.

El Costo para el Usuario por el uso de la infraestructura compartida estará sujeto a lo
siguiente:

fa) El Costo para el Usuario será el resultado de multiplicar la tarifa unitaria
pauctuda por el volumen munojudo en la infraestructura del prestador de
servicio.

A 9 e 4 ÁREA CONTRACTUAL
SE
Contrato No ONI-K02,1,02:-A 7, 1401/2017

(b) — Latarifa unitaria pactada entre el Contratista y el Usuario no podrá ser mayor
a la tarifa unitaria máximo determinada conforme este numeral 4. En caso que
el Contratista y el Usuario sean partes relacionados. la determinación de los
componemes de la fórmula de la tarifa unitaria máxima deberá seyuir las
reglas relativas a los precios de transferencia establecidas en el Anexo 4,

lej En caso de ser necesario, la tarifa unitaria máxima considerará tunto la
infraestructura adicional requerida para permitir la interconexión como los
Costos de operación y mantenimiento asociados a dicha infriwestructura
adicional para el munejo eficiente de volumen del Usuario en lo infraestructura
existente,

(4) La operación y mantenimiento de la infraestructura compartida, así como la
construcción e instalación de ln infraestructura adicional requerida para la
interconexión, serán realizadas y financiadas por ol Contratista.

42 — Enxwcsso, los Costos asociados a la interconexión del Usuario con la infraestructura
sujeta al uso compartido serán cubiertos por el propio Usuario.

43 — Latarifa timitaria máxima se determinará conforme o lo siguiente fórmula:

ES + +0,+4,

(UE) (5%)
QA(1=5)" lan Na

¡A 6 7)
Q0x(01 0" Vara No
Donde:

M¿= Tarifa unitaria máxima en Dólares por unidad de volumen, para el uso de
la infraestructura en el Pertodo t

lo = Inversión realizada originalmente por el Contratista para desarrollar la
infruestructura objeto del contrato para el uso compartido de la infraestructura,
en Dólares conforme lo registrado y reconocido en el Contrato.

Qo = Capacidad anuel instalada de la infraestructura asociada a la lo,

No = Vida contractual en Años que opera la infruestructura asociada a la lo,
contando a partir del Periodo en que se finaliza la construcción de dicha
infraestructura y hasta el final del Contrato del Contratista.

l, = Inversión adicional en infraestructura realizada por el Contratista para
prestar el servicio al Usuario, en Dólures.

Qa = Capacidad anual de la infraestructura usociada a la /1. En su caso, esta
enpacidad anual considerará la capacidad incremental que brinde la /¿ u la
infraestructura original asociada a 14.

Na = Vida contractual en Años que opera la infraestructura asociada a Li,
contando a partir del Periodo en que so finaliza la construcción de dicha
infraestructura y hasta el final del Contrato del Contratista.

0, = Costos de operación y mantenimiento en los que incurre ol Contratista,
asociados a la /o, en Dólares por unidad de volumen muncjada en dicl
infraestructura en el Periodo £

5 AREA CONTRACTUAL 7
Contrato No. CNH-R02-L.02-47.8G2017

A, = Costos de operación y mantenimiento en los que incurre el Contratista.
asociados u lu fi, en Dólures por unidad de volumen manejada en dicha
infraestructura en el Periodo £-

1 = Tasa impositiva igual a 30%,

Año a lr” Fórmula del valor presente de una anualidad de N, períodos con un
rendimiento r.

1-(1+r)"

MA
r =Tasa de rentabilidad nominal, equivalente a 10,81%,

6 ÁREA CONTRACTUAL 7
